ACCEPTED
                                                                        05-15-00279-CR
                                                             FIFTH COURT OF APPEALS
                                                                        DALLAS, TEXAS
                                                                   7/14/2015 4:13:15 PM
                                                                             LISA MATZ
                                                                                 CLERK


 NO. 05-15-00279-CR, NO. 05-15-00280-CR, NO. 05-00281-CR,
NO. 05-15-00282-CR, NO. 05-15-00283-CR, NO. 05-15-00284-CR,
                                                      FILED IN
NO. 05-15-00285-CR, NO. 05-15-00286-CR, NO. 05-15-00287-CR,
                                               5th COURT OF APPEALS
                                                   DALLAS, TEXAS
NO. 05-15-00288-CR, NO. 05-15-00289-CR, NO. 05-15-00290-CR,
                                               7/14/2015 4:13:15 PM
NO. 05-15-00291-CR, NO. 05-15-00292-CR, NO. 05-15-00293-CR,
                                                     LISA MATZ
NO. 05-15-00294-CR, NO. 05-15-00295-CR, NO. 05-15-00296-CR,
                                                       Clerk
NO. 05-15-00297-CR, NO. 05-15-00298-CR, NO. 05-15-00299-CR,
NO. 05-15-00300-CR, NO. 05-15-00301-CR, NO. 05-15-00302-CR,
NO. 05-15-00303-CR, NO. 05-15-00304-CR, NO. 05-15-00305-CR,
NO. 05-15-00306-CR, NO. 05-15-00307-CR, NO. 05-15-00308-CR,
NO. 05-15-00309-CR, NO. 05-15-00310-CR, NO. 05-15-00311-CR,
NO. 05-15-00312-CR, NO. 05-15-00313-CR, NO. 05-15-00314-CR,
NO. 05-15-00315-CR, NO. 05-15-00316-CR, NO. 05-15-00317-CR,
NO. 05-15-00318-CR, NO. 05-15-00319-CR, NO. 05-15-00320-CR,
NO. 05-15-00321-CR, NO. 05-15-00322-CR, NO. 05-15-00323-CR,
NO. 05-15-00324-CR, NO. 05-15-00325-CR, NO. 05-15-00326-CR,
NO. 05-15-00327-CR, NO. 05-15-00328-CR, NO. 05-15-00329-CR,
          NO. 05-15-00330-CR, NO. 05-15-00331-CR


              IN THE COURT OF APPEALS
           FOR THE FIFTH JUDICIAL DISTRICT
                 OF TEXAS AT DALLAS


                     STATE OF TEXAS,

                          Appellant

                               vs.

                     FARHADNAYEB,

                          Appellee



                    APPELLEE'S BRIEF




                          Page 1 of 98
THOMAS H. KEEN
State Bar No.11163300
tom@keenlawfirm.com
THE LAW OFFICES OF THOMAS H. KEEN, PLLC
555 Republic Drive, Suite 325
Plano, Texas 75074
Telephone: (469) 241-1467
Telecopier: (972) 499-2446

ATTORNEY FOR APPELLEE
FARHADNAYEB




               ORAL ARGUMENT REQUESTED




                              II


                        Page 2 of 98
                IDENTITY OF PARTIES AND COlJNSEL

TRIAL AND APPELLATE                        IliOi\1AS H. KEEN
COUNSEL FOR     APPELLEE:                  State Bar No. 11163300

                                           THE LAW OFFICES OF THOlV1AS
                                            H.         PLLC
                                           555 Republic Drive, Suite 325
                                           Plano, Texas 75074
                                           Telephone: (469) 241-1467
                                           Telecopier: (972) 499-2446


APPELLATE COUNSEL                          LARRY R. BOYD
FOR THE STATE  TEXAS:                      State Bar No. 02775000

                                       ABERNATHY ROEDER BOYD &
                                        HULLETT, P.C.
                                       1700 Redbud Blvd., Suite 300
                                       McKinney, Texas 75069
                                       Telephone: (214) 544-4000
                                       Telecopier (214) 544-4040


TRIAL COUNSEL                          JOHN RICHARD ROLATER, JR.
FOR THE STATE     TEXAS:               State Bar No. 00791565
                                       JACKSON MCMJNN
                                       State Bar No. 24080023
                                       SARAH FOX


                                       ASSISTANT DISTRICT
                                         ATTORNEY
                                       2100 Bloomdale Road, Suite 100
                                       l\1cKinney, Texas 75071
                                       Telephone: (972) 548-4323
                                       Telecopier: (972) 548-3622


APPELLEE:                              FARHADNAY'EB



                            Page 3 of 98
                                                TABLE OF CONTENTS

IDENTITY OF PARTIES AND COUNSEL....................................................................... .lll

TABLE OF CONTENTS.............................................................................................................iv

INDEX OF AUlliORITIES.......................................................................................................vi

STATEMENT REGARDING ORAL ARGUMENT..................................................... .vu1

ISSUES PRESENTED..................................................................................................................ix

           Response Issue No. 1. This appeal is moot as the ordinance at issue has been
           substantially amended, and the alleged conduct is now beyond the two year
           statute of limitations.......................................................................................................... IX

          Response Issue No. 2. The City of Melissa's zoning ordinance is void for
          vagueness in this application..........................................................................................ix

          Response Issue No.3. The doctrine of"acceptance of the benefits" does not
          apply so as to bar a property owner from challenging the constitutionality of
          a zoning ordinance............................................................................................................. ix

STATEMENT OF FACTS...........................................................................................................2

ARGUMENT.................................................................................................................................... 4

I.         STANDARD OF REVIEW..............................................................................................4

II.       TillS APPEAL IS MOOT ...............................................................................................4

III.      THE FORMER ZONING ORDINANCE IS UNCONSTITUTIONAL AS
          APPLIED TO THE ALLEGED CHECK CASIDNG AND MONEY
          TRANSMISSION ACTIVITIES OF DEFENDANT'S PERMITTED
          BUSINESS............................................................................................................................4

IV.       THE TRIAL COURT CORRECTLY INVALIDATED THE ZONING
          ORDINNCE IN TillS APPLICATION.......................................................................8


                                                                      IV


                                                               Page 4 of 98
V.         THE DOCTRif\U~ OF "ACCEPTANCE OF THE BENEFIT" DOES NOT
           APPLY SO AS TO BAR A PROPERTY OWNER FROI\1 CHALLENGING
               CONSTITUTIONALITY OF A ZOINING ORDINANCE.................... 22

C'ONCL tJS I()N.............................................................................................................................. 23

J">RAYER..........................................................................................................................................24

CERTIFICATE OF CO!v1PL1ANCE...................................................................................... 25

CERTIFICATE OF SERVICE................................................................................... "" ..............26

APPEi\TDIX......................................................................................................................... ,............27




                                                                         v

                                                                 Page 5 of 98
                                               INDEX OF AUffiORITIES

Baird v. City ofMelissa, 170 S.W.3d 921 (!'ex. App. Dallas 2005, pet. den.) ............ 8

BoardofAdjustmentofSanAntoniov. Wende, 92 S.W.3d424,430(Tex. 2002)...... .11

Brioos v. State. 740 S.W.2d 803, 806 (!'ex. Crim. App. 1987). ............................................5

City ofKermit v. Spruill, 328 S.W.2d 219,223 (Tex. App.-El Paso, 1959)..............9

City ofMesquite v. Aladdin's Castle, Inc., 559 S.W.2d 92, 94-95 (Tex. App.- Dallas
      1977)........................................................................................................................................9

City of Webster v. Signad, 682 S.W.2d 644, 646-48 (Tex. App.-Houston [1st Dist.]
      1984)..............................................................................................................................9 & 10

Cleburne v. Cleburne Living Center, Inc., 473 U.S. 432 (1985), the City of
     Cleburne .............................................................................................................................. 18

Coffee City v. Thompson, 535 S.W.2d 758, 763 (Tex. App.-Tyler 1976, writ refd
      n.r.e. )..............................................................................................................................9 & 10

FM Properties v. City ofAustin, 93 F.3d 167, 174 (5th Cir. 1996)................................17

Grayned v. City ofRockford, 408 U.S. 104, 108 ( 1972).................................................. 12

Howeth Investments, Inc. v. City ofHedgwig Village, 259 S.W.3d 877, 903-07 (Tex.
     App.-Houston [1st Dist.] 2008)....................................................................................9

Lindig v. City ofJohnson City, No. 03-11-00660-CV (Tex. App.-Austin 2012)
      (mem. op.)...................................................................................................................9 & 10

Lindquist v. City ofPasadena, 669 F.3d 225 (5th Cir. 2012)......................................... ..19

Mayhew v. City ofSunnyvale, 964 S.W.2d 922, 938 (Tex. 1998)................................. 17

Pantera Energy Co. v. RR Comm 'n of Tex., 150 S.W.3d 466 at 471 (!'ex App- Austin
     2 004, no pet.).........................................................................................................................4

Spann v. City ofDallas 235 S.W. 513 (1921) .................................................................7 & 9
                                                                        VI


                                                                 Page 6 of 98
Stotter v. Univ. of                        at San Antonio, 508 F.3d 812 (5 1h Cir. 2007)................... ., .... J9

                                                                                          564 (2000L ........................................ l9

U.S. CONSTITUTIQ_N

Fifth and Fourteenth Amendments,. .... ........,.......... "'"" ........ .. ,. ..
                                                                 ~   ~                ~   """ .. "'"   ........ ~" ............. " "" .... "'" ...... ""' . ~ .. ""'"" ~ .,,... 5,'
                                                                                                                                                        ;)_
                                                                                                                                                                                      11 ' 16 & 18

)'EXAS CONSTITUT£0N

l\rticle 1, Section" 3.. "' ............................ ,. .................................. .,. ................ ,. ................................. 18

.STATUTES

       Code. Crhn. Proc. 12.02......................................................... '" ... ., .........................................4




                                                                           V!l


                                                                     Page 7 of 98
              STATElVlENT REGARDING ORAL ARGUMENT

Appellee is not of     opinion that the issues raised in this appeal are so unique or
difficult that this Court could not handily dispose of the appeal without oral
argument from counsel. The Appellant is of a different opinim1 and has requested
oral argument, stating that this Corut has previously held the ordinance at issue to
be constitutionaL Appellant is incorrect with respect to the prior holding of this
Court, and Appellee is of the opinion that this appeal is moot, given the amendment
of the ordinance, the expiration of the statute oflimitations, and the dismissal of
charging documents by the court below, However, if Appellant wishes to be heard,
Appellee wishes to be heard in response.




                                          VII!


                                     Page 8 of 98
                             ISSUES    PRESI£NTF~D



Response Issue No. l. Whether this appeal is moot as the ordinance at issue has
been substantially amended, the charging documents have been dismissed, and the
two year statute of limitations has expired.

Response Issue No. 2. Whether the City of 1\tfelissa's zoning ordinance was
properly held unconstitutional in this application.

Response Issue No.     The doctrine of "acceptance of the benefits" does not apply
so as to bar a property owner from challenging the constitutionality of a zoning
ordinance.




                                         !X


                                    Page 9 of 98
 NO. 05-15-00279-CR, NO. 05-15-00280-CR, NO. 05-00281-CR,
NO. 05-15-00282-CR, NO. 05-15-00283-CR, NO. 05-15-00284-CR,
NO. 05-15-00285-CR, NO. 05-15-00286-CR, NO. 05-15-00287-CR,
NO. 05-15-00288-CR, NO. 05-15-00289-CR, NO. 05-15-00290~CR,
NO. 05-15-00291-CR, NO. 05-15-00292-CR, NO. 05-15-00293-CR,
NO. 05-15-00294-CR, NO. 05-15-00295-CR, NO. 05-"t 5-00296-CR,
NO. 05-15-00297-CR, NO. 05-15-00298-CR, NO. 05-15-00299-CR,
NO. 05-15-00300-CR, NO. 05-15-00301-CR, NO. 05-15-00302-CR,
NO. 05-15-00303-CR, NO. 05-15-00304-CR, NO. 05-15-00305-CR,
NO. 05-15-00306-CR, NO. 05-15-00307-CR, NO. 05-15-00308-CR,
NO. 05-15-00309-CR, NO. 05-15-00310-CR, NO. 05-15-00311-CR,
NO. 05-15-00312-CR, NO. 05-15-00313-CR, NO. 05-15-00314-CR,
NO. 05-15-00315-CR, NO. 05·15-00316-CR, NO. 05-15-00317-CR,
NO. 05-15-00318-CR, NO. 05-15-00319-CR, NO. 05-15-00320-CR~
NO. 05-15-00321-CR, NO. 05-15-00322-CR, NO. 05-15-00323-CR,
NO. 05-15-00324-CR, NO. 05-15-00325-CR, NO. 05-15-00326-CR,
NO. 05-15-00327-CR, NO. 05-15-00328-CR, NO. 05-15-00329-CR,
          NO. 05-15-00330-CR, NO. 05-15-00331-CR


                IN THE COURT OF APPEALS
           Ji"OR THE FIFTH JUDICIAL DlSTRlCT
                   OF TEXAS AT nALLAS


                    STATE OF TEXAS,

                          Appellant

                              vs.

                     FARHAD NAYEB,

                          Appellee



                    APPELLEE'S BRIEF'



                                1


                         Page 10 of 98
                                 Statement of Facts

       The City of l\t1elissa issued some 54 Citations to Farhad Nayeb, a business

O'\Vner in the City.     citations were based primarily on alleged violations of the

City    then           Zoning Ordinance (''Fonner     Ordinance 1 ~)   claiming that the

business, "Kim's Korner" (a permitted convenience store with gas pumps) was

illegally cashing checks and electronica11y transferring money for its customers,

violation of the Former Ordinance. Neither activity was specificaHy prohibited or

even regulated under the f'ormer Ordinance. (RR VoL 3, p. 45,          12-25). \\lhile not

dispositive of the citations complained of in this case, the City of Melissa has nmiV

extensively revised     zoning ordinance to specifically attempt to regulate these

activities. The "'New Ordinance~ is attached hereto as Appendix 1, Tab 1.

       Defendant filed a Motion to Challenge the Constitutionality of the Former

Ordinance in the Court below. That motion was heard by the Trial Court on January

2l, 2014 (RR VoL 2 of 5). While not transcribed, the Court heard argument from

counsel, and reserved its ruling until a hearing on February 20, 2014, wherein the

State chose to call a witness, Harold Watkins, the Chief Enforcement Officer for the

City ofl\1elissa (Rl{ Vol. 3 of 5). The attorney for The State, ~1r. McMinn, expressly

stated that the purpose of presenting the witness was to make a detem1ination of

whether "the law was too vague as applied to this Defendant, and we [the State)


                                           2


                                     Page 11 of 98
asked for a continuance to bring someone in to see if this Defendant was doing check

cashing incidental to his business of       he was, you k11ow, doing it as a business and

it   wasn~t   an incidental use of the property".        (RR~   VoL 3, P. 6, L 23 ·-- P7, L5). At

the end of the February 20, 2014, hearing, the Court ruled in tavor of Defendant and

dismissed the citations. On ~1arch 12, 2014, the Court heard the State's Motion to

Set Aside the Acquittals fl·om its previous ruling, and asked the Court to reconsider

the ruling of unconstitutionality of the Ordinance. The Court set aside the Acquittals

to allow the State       seek review by Mandamus, which was heard by this Court in

Cause No.      05~14-00572-CV    and then again via the State's rv1otion for Rehearing in

the same cause.            Court rejected the State's Writ of Mandamus. On February

13, 2015, the County Court below held another hearing regarding dismissal of

cases, and granted dismissal of all but one case, a Failure to Appear, not presented

as part of this appeal (RR vol. 5 of 5 ).

        The State's Appeal of that ruling resulted in this AppeaL




                                                3


                                         Page 12 of 98
                                   ARGUMENT

t     STANDARD OF REVlEW

      Appellee agrees with the State that the standard of review for this matter is a

question of law to     determined de novo.

H.    THIS APPEAL IS MOOT.

      The conduct complained of in each of the citations and complaints describes

conduct which occurred more than two years ago. The statute of limitations for

misdemeanors in Texas, is two years. Tx. Code. Cr. Proc. 12.02. The complaints

have all been dismissed (Order Dismissing Complaint - Appellant's Brief,

Appendix, Tab 2). For an Appellant to have standing, a controversy must exist

between the parties     every stage of the legal proceedings, including the appeaL

PanteraEner&ry        v. RR Comm'nofTex., 150S.JV3d466at471 (TexApp-Austin

2004, no pet.). The Ordinance under which Appellee was accused no longer exists,

as it has been heavily amended. (Appendix to Appellee's Brief). There is no live

controversy between the parties. Any decision of this Com1 on the validity or

invalidity of the Former Ordinance \Vould be advisory only.

III. THE F'OR1\1ER ZONIN(; ORDINANCE IS UNCONSTITUTIONAL AS
APPLIED TO THE ALLEGED CHECK CASHING AND MONEY
TRANSJVUSSION ACTIVITIES 011' DEFENDANT'S PERMITTED
BUSINESS.




                                          4


                                    Page 13 of 98
        A.    As the State admits in its Brief, a statute is unconstitutionally void for

vagueness when it specifies no standard of conduct or when it defines no core of

prohibited activity. Brioos v. State. 740 S.W.2d 803, 806 (Tex. Crim. App. 1987).

Here, Defendant's conduct of using his property is constitutionally protected

conduct both under the Texas Constitution and the 5th and 14th Amendments to The

U.S. Constitution, both under the "Due Process" provisions and the "Taking"

provisions. "Property in a thing consists not merely of ownership and possession,

but in the unrestricted right of use, enjoyment and disposal ... The substantial value

of property lies in its use." "Since the right of the citizen to use his property as he

chooses so long as he harms nobody, is an inherent and constitutional right, the

police power cannot be invoked for the abridgment of a particular use of private

property, unless such use reasonably endangers or threatens the public safety, the

public comfort or welfare". (Spann v. City ofDallas, 111 Tex. 350 (Tex. 1921) This

early pronouncement of the nature of property ownership begins the inquiry in this

case.

        There is no dispute that the former Ordinance does not expressly prohibit

check cashing or money transmission services. The State seeks to disguise an

attempted unwritten regulation of an existing business as an unlisted use, but in truth,

it is not a separate use at all. Check cashing and money transmission were conducted

by 4 of the 5 similar businesses in the town. The State's only argument is that those


                                            5


                                      Page 14 of 98
uses (so named and defined only by the enforcement officer) are not expressly

permitted. The business in question had offered check cashing as a service since the

business was established. (RR Vol. 3, P29 L2-5). The Code Enforcement Officer

had actually cashed checks there before and did not consider that check cashing

illegal. (RR Vol. 3 Pg.29, L 13-18). The Code Enforcement Officer considered

check cashing "incidental" to the business and stated that check cashing is "normal

practice for anyone that has a cash register". (RR Vol. 3, Pg.29-30 L 23-LS).

      In questioning from the Court as to where the Former Ordinance prohibited

money transfers or check cashing, the Code Enforcement Officer specifically stated

"I don't believe that it depicts that you can't do money transfer or check cashing-

there's-as an incidental use across the register, if you will for $20.00 over". (RR

Vol. 3, Pg. 36 L17-25)

      In this case, the Code Enforcement Officer thought the justification for the

citations came from a letter from the city management "asking all of the businesses

in town to stop doing any wire transfer, money transfer or any check cashing until-

due to the Ordinance and the process being changed". (RR Vol. 3, Pg. 37 L 18- P

38 L 3)

      The testimony of this witness, offered by the State, shows conclusively the

ad-hoc, unbridled discretion that is repugnant to constitutional principles requiring

standards of conduct and definitions of prohibited activity. This is true whether the


                                           6


                                     Page 15 of 98
Fonner Ordinance is attacked in a "'facial" or "as applied" challenge, but clearly,

since the State offered a fact witness,. it considered this challenge  ~
                                                                               applied" to the

specific facts of this case. The city management and enforcement officer were

attempting to regulate, quantify, and define activity which was not regulated,

quantified, nor defined in the Fonner Ordinance. As long ago as Spann                  1.7.   City tif

Dallas 23 5 S.W. 513 ( 1921 ), Texas Courts have held that allowing (or as the case

Spann- expressly delegating) undefined, or unbridled discretion to be exercised by

a building inspector was violative of constitutional principles. "The very essence

American constitutions is that the material rights of no man shall                 subject to the

mere will of another" ibid. Here, the Code Enf(>rcement Officer opined that if it was

just a personal cheek for maybe $20.00 over, or           no fee was charged, or if it was

just done at a cash register, it was not prohibited. (RR VoL 3 P. 29, L 2-- P 30 L5}.

Those qualifications do not exist        the ordinance, because the conduct is not

regulated in the ordinance. To further complicate matters, the Fonner Ordinance

does not define ''Convenience Store", "Bank or other                  Finant~iai    Institution,"

"Grocery Store," or ''Bakery", yet   an of those uses (like Bank or Other Financial
Institution) are permitted in the   D{~fendant's      C-2 District.            are no further

regulations regarding those uses. (Appendix to Appellant's Brief Sections 20 and

31, Tab 3 Pgs. 18-29). However, "accessory use" is defined                  Sec. 31           of the

Former Ordinance as: "a subordinate use which is incidental to the main or primary


                                             7


                                      Page 16 of 98
use." (Appendix to Appellant's Brief, Sec. 31.2 (2)). Again, in answer to the Court's

question, the Chief Code Enforcement Officer admitted that at Kim's Komer, the

primary thing they were doing was not wire transfer and check cashing. (RR Vol. 3

Pg. 43 L 16- Pg. 44 L - 1). The Code Enforcement Official admitted that under the

Former Ordinance, check cashing and wire transfers were not prohibited, but that he

issued the citations in good faith, under the direction of the City Attorney (RR Vol.

3, Pg. 45 L 12-25).

The State argues that the Former Ordinance was expressly or impliedly validated by

this Court's ruling in Baird v. City of Melissa, 170 S.W.3d 921 (Tex. App. Dallas

2005, pet. den.), yet that case is distinguishable factually and legally. The facts of

that case were that a nonconforming use had been terminated by the City through an

amortization ordinance. The trial court resolved the case on summary judgment.

The constitutionality of the Former Ordinance was not considered by this Court.

(Id., fn. 2. "Resolving that summary judgment in favor of the City is proper based

on the Amortization Ordinance, we need not reach Baird's issue concerning the

Comprehensive Zoning Ordinance".)

IV.   THE TRIAL COURT CORRECTLY INVALIDATED THE ZONING
      ORDINANCE IN THIS APPLICATION.

       A statute or ordinance violates due process and is fatally vague when persons

regulated by it are exposed to some risk or detriment without fair warning of the

nature of proscribed conduct or when the Ordinance invites arbitrary and
                                           8

                                     Page 17 of 98
discriminatory enforcement by its lack of guidance for those charged with its

enforcement. Lindig v. City of Johnson City, No. 03-11-00660-CV (Tex. App.-

Austin 2012) (mem. op.); City of Webster v. Signad, 682 S.W.2d 644, 646-48 (Tex.

App.-Houston [1st Dist.] 1984); Howeth Investments, Inc. v. City of Hedgwig

Village, 259 S.W.3d 877, 903-07 (Tex. App.-Houston [1st Dist.] 2008). "When

persons of common intelligence are compelled to guess at a law's meaning and

applicability, due process is violated and the law is invalid." Signad, 682 S.W.2d at

648; see also Coffee City v. Thompson, 535 S.W.2d 758, 762-63 (Tex. App.-Tyler

1976). "An ordinance must be clear, precise, definite and certain in its terms ... this

is especially true where the ordinance is penal in character; it must show what it

intends to require or prohibit and punish." City of Kermit v. Spruill, 328 S.W.2d

219,223 (Tex. App.-El Paso, 1959). Implicit in this constitutional safeguard is the

idea that laws must have an understandable meaning and must set legal standards

that are capable of application. City of Mesquite v. Aladdin's Castle, Inc., 559
S.W.2d 92, 94-95 (Tex. App.-Dallas 1977). "It is established that a law fails to

meet the standards of due process if it is so vague and standardless [sic] as to leave

a governing body free to decide, without any legally fixed guidelines, what is

prohibited in each particular case." /d. "The very essence of [the United States and

Texas] constitutions is that the material rights of no man shall be subject to the mere

will of another." Spann v. City ofDallas, 235 S.W. 513 (Tex. 1921).


                                            9


                                      Page 18 of 98
         In City of Uiebster v. Signad, inc., 682 S.W.2d 644, 647-48 (Tex. App.--

Houston [1st Dist.] 1984), the 1st Court of Appeals held that a city sign ordinance

that provided that any outdoor advertising signs could not be rebuilt if there was

damage to "any substantial   parts~'   of the sign was fatally vague because the quoted

phrase did not provide operators of outdoor advettising signs \:Vith fair and adequate

notice as to what sign repairs w·ere permitted or prohibited. The Signad Court held

further that the ordinance provided no definition or guidelines t()r measuring

"substantial parts"     the sign leading to the conclusion that persons of common

intelligence would      left to guess at the ordinance's meaning. Similarly, in Lindig

v. Johnson City, No. 03-11-00660-CV, (Tex. App.-Austin 2012) (mem. op.), the

3rd   Court of Appeals held that Johnson City's "building permit fee ordinance" was

unconstitutionally vague because there were no guidelines governing the application

of the "substantial work" standard embodied in the ordinance and allowed the

"Building OfficiaF' to use his "seemingly boundless discretion'' to interpret and

apply the tenn to construction projects. In Cojjee City v. Thompson, 535 S.W.2d
758, 763 (Tex. App.-Tyler 1976, writ refd n.r.e.), the 12th Court of Appeals held

a building pennit ordinance invalid because it left the question of issuing or denying

building permits to the arbitrary discretion or deten11ination of the city secretary

without any rule or standard to follow.




                                              10


                                        Page 19 of 98
       Courts use the same rules that are used to construe statutes to construe

municipal ordinances. Board of Adjustment ofSan Antonio v. Wende, 92 S.W.3d
424, 430 (Tex. 2002). In construing municipal ordinance courts are charged \\lith

the task of discerning the city council's intent.         !d. In making this determination,

courts look first to the plain meaning of the words of the provisions. ld.

      Defendant has complied with the Ordinance in that Defendant's primary use

of the Property is permitted, regardless of whether the City calls it a grocery store,

gas station, bank or other such commercial use as may be pennitted uses in the C-2

District. Just as the sa]e of beverages does not necessarily make a grocery store a

beverage store, it    logical and reasonable           examine what the primary use of the

property is for classification. In fact, all of Defendant's accessory uses fall within

the definition of ''Accessory Uses" in Section 31

      The 51h and 14tr: .Amendments to the United States Constitution guarantee each

citizen protection from arbitrary denial of life, liberty, and property without due

process of     . Further, Article 1, Section 19 of the Texas Constitution guarantees

each citizen due course of law. These Federal and State constitutional guarantees

require that laws or ordinances give persons of ordinary sensibilities notice of

prohibited conduct and provide the enforcement authority with objective standards

   enforcement.       is a basic principle of due process that an enactment       void for




                                             11


                                       Page 20 of 98
vagueness if its prohibitions are not dearly defined." Grayned v.         (?f.Rockjord,

408 U.S. l 04, 108 ( 1972). In Grayned, the Supreme Court opined:

       Vague laws of:tend several important values. First, because we assume

      that man is      to steer between lawful and unlawfhl conduct, we insist

      that laws          the person of ordinary intelligence a reasonable

      opportunity to know what is prohibited, so that he may act accordingly.

       Vague laws may trap the innocent by not providing fair warning.

      Second, if arbitrary and discriminatory enforcement is to be prevented,

      laws must provide explicit standards for those who apply them. A

      vague law impermissibly delegates basic policy matters to policemen,

      judges, and jmies for resolution on an ad hoc and subjective basis, with

      the attendant dangers of arbitrary and discriminatory· application. ld

       108-09.

      The State atternpts to show that all of the uses of.Jiv1r. Nayeb's convenience

store are pennitted, main uses authorized by the list of permitted uses in the

Zoning District. The State lists: alcoholic beverage sales, bakery, grocery store,

meat market, phannacy, restaurant, and service station all as listed uses in the use

chart. However, the city administrators carved out activities they chose to call "check

cashing" and ''money transmission" as prohibited uses, merely because those labels

(which they originated) are not the names of the same activities contained in the use


                                            12


                                      Page 21 of 98
chart. Yet, what the State fails to mention is that "Bank or Financial Institution" is

included in that same list of permitted, enumerated uses. There is no definition of

"Bank or Financial Institution" in the Former Ordinance. As the Court is aware,

banks cash checks and transmit money. If the City wanted to prohibit convenience

stores from cashing checks or transmitting money, it could have enacted a regulation

so stating, but at the time of the citations at issue in this case, it had not. The "New

Ordinance" attached hereto as Appendix 1, and also to Defendant's Motion to Hold

Ordinance Unconstitutional in the Court below, contains such regulations and

definitions and allows what it now terms "Alternative Financial Transactions" at

convenience stores (also now defmed) under certain regulations.

      The State seems to have no issue with Mr. Nayeb's property having a bakery

or pharmacy, even though those uses are not defmed or regulated, but is apparently

not even willing to consider whether the permitted category "Bank or other Financial

Institution" might permit the limited check cashing or money transmission it alleges

were happening at Mr. Nayeb's property.               Again, without definition or clear

regulation, Mr. Nayeb is subjected to whatever some administrator's opinion might

be regarding the legality of offering these services.

      Section 20 of the Ordinance is fatally vague because it fails to distinguish

between the particular accessory uses which are permitted and which are prohibited,

or otherwise give any standards by which the code enforcement officer is to


                                            13


                                      Page 22 of 98
determine whether an accessory use is permitted, or even whether the alleged uses

constitute permitted uses under "Bank or other Financial Institutions".

       Furthermore, Section 20 fails to define approximately 105 of the 117 specific

commercial uses listed. More specifically, Section 20 fails to define the term "Banks

and Other Financial Institutions". By common understanding and plain meaning, if

the City insists on dividing up a single use into all of its component parts, check

cashing and money transmissions would undoubtedly fall within the purview of

"Banks and Other Financial Institutions" which are permitted uses in the C-2 District

as there is no specific definition contained in the Ordinance. Merriam-Webster's

Online Dictionary defines "bank" as "an establishment for the custody, loan,

exchange, or issue of money, for the extension of credit, and for facilitating the

transmission of funds". A person of common intelligence could assume that a

business offering "check cashing" and/or "money transmission" services would fall

within the above definition of"bank". In addition, it is equally unclear what is meant

by the phrase "other fmancial institutions". The Ordinance provides no guidance as

to what businesses or establishments would be considered "other financial

institutions".

      Because the language of Section 20 is fatally vague, it bestows unbridled

discretion on the City and its officials charged with its enforcement, namely

Watkins. Because the Ordinance offers no guidance as to which "Accessory Uses"


                                           14


                                     Page 23 of 98
are permitted, Watkins and other city officials have the sole, subjective, and

unfettered discretion to detem1ine which uses are permitted under the Fonner

Ordinance. In fact, the Fmmer Ordinance does not provide Watkins with any criteria

or guidelines     follow when determining which "Accessory Uses" are permitted and

therefore allows him unfettered discretion when making the detennination.

addition~   because the Fom1er Ordinance fails to specifically define ''Banks and Other

Financial Institutions", the City and vVatkins have unbridled discretion to determine

what types of businesses full within the scope of the phrase. Still further, because

the Former Ordinance fails to define 105 of the listed commercial uses in Section

20, the City and its officials could potentially, at their sole discretion, come up with

an infinite number of uses that would violate the Fonner Ordinance. The City and

its officials rely on the lack of definiteness in the Fonner Ordinance to determine,

on a case by case basis, which uses they want to pennit and which uses they want

prohibit based on         ovm subjective agendas, and what term may use to describe

a use, such as "'check cashing business".

      In this instance, the City and its off1cials continuously practice selective

enforcement of Section 20. For example, the City has allowed gas station ow"Uers

within the City          to operate convenience stores on their respective properties.

However, a ''convenience store" is not a pennitted use enumerated in Section 20 of

the Ordinance. Under the City's strict interpretation of the Ordinance operation of


                                             15


                                       Page 24 of 98
a convenience store would be considered operation of an illegal business. However,

the City has allowed the operation of convenience stores, probably because "grocery

stores" are permitted in the "C-2 General Commercial District" and convenience

stores are like grocery stores in that they sell some food products.       City and its

officials conveniently switch back and forth between these tvvo applications of the

Ordinance at their discretion depending upon the agenda of the         and the officials

charged with enforcing the Ordinance.

      Section 20 of the Ordinance is unconstitutionally vague because Defendant

has no means to identify which accessory uses of the Property are permitted and not

pennitted and the Ordinance gives the City and its administrative officials unbridled

discretion '.vith regard to interpreting Section 20. Further, Section 20 does not

provide the City or its officials with any objective standard :for its application

"Accessory Uses'' and conveniently £'1.iJs to define 105 of the 117listed commercial

uses further adding    the ambiguity of the Ordinance.

      The 141h Amendment of the United States and Article 1, Section 17 of the

Texas Constitution guarantee each citizen that the laws enacted by governmental

entities for the public health, safety and welfare of its citizens will be so related,

reasonable, and not irrationally or arbitrarily related to legitimate governmental

purposes.




                                           16


                                     Page 25 of 98
      A court should set aside a zoning determination for a substantive due process

violation ifit has no foundation in reason and is a mere arbitrary or irrational exercise

of power having no substantial relation to public health, the public morals, the public

safety or the public welfare in its proper sense. See Mayhew v. City of Sunnyvale,

964 S.W.2d 922,938 (Tex. 1998). A generally applicable zoning ordinance will not

survive a substantive due process challenge if it is not designed to accomplish an

objective within the government's police power and if a rational relationship does

not exist between the ordinance and its purpose. Jd.; FM Properties v. City ofAustin,

93 F.3d 167, 174 (5th Cir. 1996). An ordinance will violate substantive due process

if it is clearly arbitrary and unreasonable. Mayhew, 964 S.W.2d at 939.

      In Cleburne v. Cleburne Living Center, Inc., 473 U.S. 432 (1985), the City of

Cleburne, in their zoning ordinance, required a special use permit for a group home

for housing the "mentally retarded". However, the city did not require a special use

permit for apartment houses, multiple dwellings, boarding and lodging houses,

fraternity or sorority houses, dormitories, apartment hotels, hospitals, sanitariums

nursing homes, and private clubs or fraternal orders located in the same zoning

district. The city's insistence on the permit rested on several factors including, the

negative attitude of the majority of property owners located within 200 feet of the

facility, as well as, the fears of elderly residents of the neighborhood, fear that

because the home was across the street from a junior high, students might harass the


                                            17


                                      Page 26 of 98
occupants, its location to the Hoodplain, and the size of the home and the number of

occupants it would house. The Supreme Court, stated that mere negative attitudes,

or fear, unsubstantiated by factors which are properly cognizable in a zoning

proceeding, were not permissible bases for the disparate treatment. See Cleburne v.

Cleburne Living Center, Inc., 473 lJ.S. 432, 448 (1985). The Supreme Court held

that the Cleburne ordinance was unconstitutional because it was arbitrary and

unreasonable and was not rationally related to a legitimate government interest. ld.

      There is no rational link between the Ordinance and

prohibit "check cashing'' and "money transmissions" by convenience stores in the

     General Commercia] District". Like Cleburne, the City allows other business

including banks, other financial institutions, grocery stores} and other retail stores to

conduct "check cashing" and "'money transmission" business in the same district

The City has arbitrarily and unreasonably chosen to enforce the Ordinance against

Defendant in violation of Defendant's substantive due process rights under the

United States and Texas Constitutions.


      The 141h Amendment to the United States Constitution and lstatute or by its improper execution through duly constituted agents." Village of

~Villowbrook v.   Olech, 528 U.S. 562, 564 (2000).

      The Supreme Court has recognized successfhl equal protection claims brought

by a "class of one," \vhere the plaintiff alleges that she has been intentionally treated

diflerently from others similarly situated and that there      no rational basis for the

ditlerence in treatment. ld. To establish such a '"class of one'~ claim for violation

equal protection a defendant must show that he or she was treated differently from

others similarly situated and there was no rational basis for the disparate treatment

ld.; see also Lindquist v. City of Pasadena, 669 F.3d 225 (srn Cir. 2012); Stotter v.

Univ. ofTex. at San Antonio, 508 F.3d 812 (5th Cir. 2007).

      In Olech, the plaintiff sought      connect their property to the municipal water

supply, however,      city conditioned their cormection on granting the city a 33-foot

easement as opposed to the 15-foot that all other property owners were required to

provide. The Olechs claimed the disparate treatment was motivated by ill wiH

resulting from the Olechs' previous filing of an unrelated, successful lawsuit against

the city. Agreeing with the    7th   Court of Appeals, the Supreme Court held that a

plaintiff can allege an equal protection violation by asserting that state action was

motivated solely by a ''spiteful effort to 'get' him for reasons wholly unrelated to

any legitimate state objective."




                                              19


                                        Page 28 of 98
      In the present case, there are 5 convenience stores or similar stores operating

within the City of 1'Vielissa. Of the 5 stores, 3 of the stores admitted to providing

"'alternative financial services" including "check cashing". However, the Defendant

is the only owner that has been cited for violations of the Ordinance. In         fact~


Defendant has been cited approximately 54 times for various violations, yet the other

store owners, similarly situated, that offer and have offered alternative financial

services have not received a single citation from the City. The City has no basis to

support its disparate tfeatment of Defendant.

      The City permits banks and other financial institutions, grocery stores, and

other convenience stores to pertonn check cashing within the C-2 District

Defendant is simi lariy situated to the banks and other financial institutions, grocery

stores, and other convenience stores      the C-2 District, however, Defendant has not

been allowed to provide check cashing services. The City has no rational basis to

support its disparate treatment of Defendant.

      The City also allows other businesses that are not specifically listed in Section

     permitted use chart to operate unmolested within the city limits. For example~

"self-storage facility" is not a listed permitted use in Section 20, however, the City

aUo\vs Store-All Self Storage to operate a self-storage facility as a pennitted use

within the city limits. Furthermore, "insurance agency"      not a listed pem1itted use

in Section 20, h.owever, the City allows at least three insurance agencies to operate


                                            20


                                       Page 29 of 98
as permitted uses. Still further, "martial arts studio" is not a listed permitted use in

Section 20, however, the City allows Perin's TaeKwonDo Center to operate as a

permitted use. There are countless other businesses that the City allows to operate

that are not specifically listed in Section 20. The Ordinance as written, because of

the lack of definiteness, allows the City to arbitrarily "pick and choose" which

businesses fall within the scope of the permitted uses in Section 20. However, the

City has chosen to treat Defendant's business differently than these countless others

without any rational basis that furthers a legitimate government interest.

      As stated above, the City claims generally that prohibiting "check cashing"

and "money transmission" is a valid exercise of the City's police power and

prohibiting such businesses will protect the general health and safety of the City's

residents. The City does not rely on any statistical data to support its contention.

Even if it might be a valid exercise of the police power, this case is about a permitted

use under the ordinance, which allegedly happens to offer those services, not a sole,

stand-alone use. Based on the foregoing Defendant has been treated differently than

others similarly situated and there is no rational basis for the disparate treatment.

      Kim's Komer is a legitimate, permitted use in the City, and has operated since

before the adoption of the Ordinance under which it is now prosecuted.             The

Ordinance is vague, and in this application confers unfettered discretion on the City

to enforce it however the City pleases.


                                           21


                                      Page 30 of 98
V.  THE DOCTRINE OF "ACCEPTANCE OF THE BENEFIT" DOES
NOT APPLY SO AS TO BAR A PROPERTY OWNER FROM
CHALLENGING THE CONSTITUTIONALITY OF A ZOINING
ORDINANCE.

      As indicated earlier, the sanctity of property ownership does not emanate from

the State; it is inherent as a fundamental right, attaching before being guaranteed by

the constitution. It is subject to reasonable, constitutional regulation. Mr. Nayeb did

not "accept benefits" bestowed on him by The City of Melissa. His rights existed

the day he bought property. This is probably why none of the cases cited by the

State on this issue involve zoning or the uses allowed on property. The State

fundamentally mischaracterizes the use and ownership of property as a privilege it

grants. The State cites case involving workers comp. claims, a parking permit

request (on private property), a prenuptial agreement, reliance on the acceptance of

bank drafts, standing to assert a breach of contract, and the termination of oil and

gas leases after accepting the benefits (production and profits) from them. The only

one of these cases touching upon constitutional issues involved a prenuptial

agreement and the application of a widow's rights. All of the cited cases are

inapplicable.

      If any further discussion is necessary, the State has not demonstrated nor

identified any benefit the Defendant supposedly got from "applying for a certificate

of occupancy or otherwise from the operation of the City's Zoning Ordinance. The


                                           22


                                      Page 31 of 98
State's argument is an equitable one. It must argue that Mr. Nayeb voluntarily,

affirmatively sought or accepted a tangible benefit.

      Attempted compliance with the law is not an acceptance of a benefit similar

to a contract or seeking a privilege. That is not how property rights arise. In fact,

the City never issued a Certificate of Occupancy, because it didn't think one was

necessary. No benefit was granted.

      Secondly, the "waiver" necessary to effectuate this supposed estoppel must

be a right "intelligently, voluntarily, and knowingly" relinquished. No such waiver

did, or could have taken place under these facts because the Former Ordinance under

which the waiver allegedly occurred did not prohibit the conduct sought, and is

challenged as unconstitutionally vague. Based on the language of the Ordinance,

there is no way any alleged waiver could have been intelligent, voluntary or

knowing.

      Indeed, if the defense advanced by the State existed, no property owner would

ever be able to challenge the constitutionality of a statute or Ordinance governing

land use.

CONCLUSION

      The tortured application of the City's Former Zoning Ordinance in an attempt

to regulate a legitimate, permitted business from cashing checks or performing

money transfers, was an unconstitutional interpretation of the Former Ordinance by


                                          23


                                     Page 32 of 98
city administrators. It is the State that chose to call a fact witness in an attempt to

show that check cashing and money transmission were not accessory uses. The

State's witness testified that he had cashed checks there and did not consider it a

violation. The State's witness testified that he conducted a survey of the other four

similar uses in the City, and all but one offered check cashing or money transmission

or both. Banks are freely permitted in the same zoning district. The witness gave

his opinion of conduct that would be permissible, but nowhere are the factors he

recited set forth in the Ordinance. The City has since heavily amended the ordinance

to provide more specific definitions and regulations.

      The Application of Estoppel and Waiver attempted by the State has no

application to the facts of this case. There was no benefit granted, and no intentional

waiver by the Defendant. The doctrine is in applicable.

PRAYER

      WHEREFORE, PREMISES CONSIDERED Defendant Farhad Nayeb prays

that this Court uphold the ruling of County Court at Law No. 2 of Collin County,

Texas. In the Alternative, should this Court be inclined to grant Appellant's request,

Defendant specifically requests that this Court not order the County Court to

reinstate the cases, but to allow that Court the opportunity to consider what action

might be appropriate in light of this Court's opinion.




                                           24


                                      Page 33 of 98
                                Respectfully Submitted,




                               By:     Is/ Thomas H. Keen
                                     Thomas H. Keen
                                     Texas Bar No. 11163300
                                     555 Republic Drive, Suite 325
                                     Plano, TX 75074
                                     Tel. (469)241.1467
                                     Fax. (972)499.2446
                                     Tom@keenlawfmn.com
                                     ATTORNEY FOR FARHAD NAYEB




                       CERTIFICATE OF COMPLIANCE

      I certify that this petition was prepared with Word 2013, in a 14 point font,
and that, according to that program's word count function, the sections covered by
TRAP 9.4 (i) (1) contain 5,782 words.



                                                 Is/ Thomas H. Keen
                                       Thomas H. Keen




                                           25


                                     Page 34 of 98
                           CERTIFICATE OF SERVICE

       I certify that I served a copy of the Appellee's Brief on the following parties
or their counsel via electronic mail or by hand delivery on the 14th day of July, 2015.

      Larry R. Boyd
      ABERNATHY ROEDER BOYD & HULLETT, P.C.
      1700 Redbud Blvd., Suite 300
      ~cKinney, Texas75069




                                                  Is/ Thomas H. Keen
                                        Thomas H. Keen




                                           26



                                      Page 35 of 98
APPENDIX




      27


 Page 36 of 98
Municode                                                                                                                                                                     Page I of62




    Melissa, Texas, Code of Ordinances» CHAPTER 12 • PLANNING AND ZONING » ARTICLE 12.300 ZONING ORDINANCE ADOPTED»


ARTICLE 12.300 ZONING ORDINANCE ADOPTED W

                                                                                       CITY OF MEUSSA, TEXAS

                                                                                         ORDINANCE NO. 92..08

          AN ORDINANCE REPLACING IN ITS ENTIRETY THE EXISTING ZONING ORDINANCE OF THE CITY OF MELISSA. TEXAS; ESTABLISHING NEW ZONING
               DISTRICTS; ADOPTING A NEW ZONING MAP; REGULATING THE SIZE AND USE OF BUILDINGS AND LOTS THAT MAY BE OCCUPIED; REQUIRING
               CERTIFICATES OF OCCUPANCY FOR ALL USES; PROVIDING OFF-STREET PARKING AND LOADING REQUIREMENTS; REGULATING ACCESSORY
               BUILDINGS; REGULATING SIGNS; PROVIDING FOR SPECIFIC USE PERMITS; PROVIDING FOR AMENDMENTS TO THIS ZONING ORDINANCE AND
               CLASSIFYING NEW AND UNLISTED USES; PROVIDING FOR NONCONFORMING LOTS AND STRUCTURES; PROVIDING FOR A GENERAL PENALTY FOR
               VIOLATIONS NOTTO EXCEED TWO THOUSAND DOLLARS ($2.000.00) FOR EACH OFFENSE; PROVIDING FOR A SAVINGS CLAUSE; AND PROVIDING AN
               EFFECTIVE DATE.

          BE IT ORDAINED BY THE CITY COUNCIL OF THE CITY OF MELISSA. TEXAS:

                                                                                                SECTION 1
                                                                                                   I!I1.Ii
                  That !his ordinance. together with an subsequent amendments thereto. shall hereby referred to as the "Revised Zoning Ordinance of the City of Melissa. Texas.·

                                                                                                SECTION2
                                                                                                PURPOSE

                Zoning regulations and districts are herein established in accordance with a comprehensive plan for the purpose of promoling the health. safely, morals and general
          welfare of the City. They are designed to lessen congestion in the streets: to secure safety from fire. panic and other dangers: to provide adequate light and air; to prevent
          the overcrowding of land. to avoid undue concenlration of population; to facilitate the adequate provision of transportation. water, sewerage, schools, parks end other public
          requirements. They have been estabfished with reasonable consideration, among other things, for the character of each district, and its peculiar suitability for the particular
          uses specified; and with a view to conserving the value of buildings and ancouraging the most appropriate use of land throughout the City.

                                                                                                SECTION3
                                                                                  ZONING DISTRICTS ESTABLISHED

                  The City of Melissa, Texas, is hereby divided into zoning districts as listed in this section.


    bbn•vlation                      Plan. Once land in this cat~DIY has been zoned into
                                    ~nother zoning district, the intent of !his Ordinancj! is that such land shall not be changed bad< to an A£ticulture District cat~DIY by any subsequent
                                    !rOQuest for a cha-.
F·1                                   invi.,.Familv llesidmtial District·1: The Stnwte-family Residential-1 district will permit a twenty thousand 120,000) square foot minimum residential lot
                                       reatlnt> a rural and estate !\IDe settiM.
F-2                                   :;rrvt.,.Familv llninrlov District: The Historic Overlay district is Intended to protect, enhance and perpetuate the districts and landmarl1\1unicode                                                                                                                                                             Page 2 of62


          4.2 Two (2) origin;,!_ official and ldentical copies of the zoning rn.ap are hereby adopted Dearing the signature of the Mayor and attestation of the City Secretary and
   shall be flied and maintamed as fellows:

          (a)     One copy shall be filed wiih the City Secretary, to be retamed as the original record and shall not be ctlanged in any manner.
          (b)     One copy shall be displayed for puo»c view in the city hail and shall be maintained up-to-date by posting thereon all changes and subsequent amendments
                  This zoning map shai! be referenced when Issuing building permits. certificates of occupancy and for enforcing this zoning ordinance.
          (C)     Reproducuons for information purposes may from time to time be made of the offioal zoning maps. The map m~y be updated as individual zoning requests
                  are approved.
                                                                                       Sf'~DQN !5
                                                                             j,yNING DISTRICT BOUNDARIES

        5.1 The district boundary fines ::.hown on !he zoning map are usuafiy along streets alloys. property' lines or extensions thereof \'Vhere uncertainty exists as to the
   boundanes of distncts as shown on t~e offloal zc.ning map. the following rules shall apply.

          5.2 Boundaries ondicated as approximately following streets, highways or alleys shall be ronstruehere phystcai featyres o! the ground are at variance 'Nilh infom1ation shown on the official zoning dJStrict map, m if there anses a que-st;on .as to how a pan.:-i!! of
   property is zoned and such question C'.CnflOt be resolved by the application of subsections 5-1 through 5-8, or the zoning of property is invalidated by a f1na! judgment of a
   court of competent jUr~sdtchon. the property shall :::>e considered as classified "A''. AgMcuHura! Dtstricl., temporarily until otner zcning ts given

                                                                                 SECTiON             e
                                                                     TEMPORARY ZONING ANN£X£D T£RR!T_QEX

          6.1 Ali territory hereafter annexed to the City of Melissa shall be {f~mporatily classified as Agr:r..;Jltural District until permanent zontng is estabhshed by the City
   Council. The procedure lor establishing permanent zonmg oo anne)(ed le:ritory shall conform to the procedures estabhshed by law for the adoptwn ot ong1na1 zoning
   regulations

          6 2 ln an area le111porari1y classifted as Agricultural District

          {a}     No per"S{)n ;;hall use, erect. construe\ and/or pioceed or continue with the eredion or construction of any building or str.;cture Of cause the same to be done        m
                  any newty annelt:ect terrHory to the City of Melissa wHhout tlrsl applying for and obtain!ng a building permit or r:.ertJJca!e of occupancy from the Building
                  Inspector -half be- issued by the Bui!dJng Inspector other than a permit wh1c;h Wlfl allow the construction of a
                  buiidmg p€1mftted in the Agncultural Qistnct. unless and unti! such territory has beer dassifted tn a z.ony law
                                                                                         ~QlillE
                                                                                ~PL!ANCE REQijJB(;Jl

          All land buildings, str.;ctures or iippurte-nances thereon located vrilhin the City of Melissa, Texas. whic:h are hereafter occup1ed. used. erected. altered. remov~d.
   placed. demolished or converted shaH be occupied, used. erected. altered, removed. placed. demolished or converted in confcrmance with the zo.nmg regulations
   prescribed for the zomnt; distnct in wrnch such land or building is tocated as hereinafter prmnded.

                                                                                         §.f;.~elopment. therefore, the agncu!tural activitoes
   conduct eo: m the Agncultural District should not be detrimental to urban !and uses_ The types of uses and the area and intensity of use permiHed in this distnct are intended
   10 encourage and protet.i agricultural uses unttl urbanization is warranted and the appropnate change in d1stnct dass11icatJon is made

          8.2 Pemutted Uses. Uses permllted in the Agncu!tural Dtstrict oncluoe !hose listed in Schedule of Uses found in Sec!ton ZO hereof and are subject lo the fol!owlf!g
   conditfons·

           (a)    All general and special aglicultural. farming, ranching. stables and related accessory buildongs, stoci< and poultry :aismg. d~en topography and as a buffer between areas expected to remain in agriculhtra! use for an extended pm1od of time and areas
    expected to experience r-esidenttai development.

           9.2 Permrtted Uses. Uses penr.itled in the SF-1 Dislric! include lt•os<> hsted in Schedule of Usetlouml in Section 20 her~of and are subjec! !fJ the following
    conditions:




http://library.municode.com/printaspx?h=&clientiD=13543&HTMRequest=http%3a0:'02fl:lo ...                                                                                      1/6/2014
                                                                               Page 38 of 98
Municode                                                                                                                                                                Page 3 of 62


           (a)      A private stable usea for the housmg of a horse- or horses owned by the resident shaH be set back from adjacent property lines a minimum distance of one
                    hundred feet (100} An area of one and one-haff (1.5) acre shali be required for each animal.
         9.2 Area and Neigh/ Regu!arions and Mimmum Dweilmg Srze The requirements regulatwg the m:nimum lot size. minimum yard sizes. ma.~9I!Q..f"i1~
                                                                           "MF" MUL Tf-FAMIL Y RESIDENTIAl, Q!STRICT

           12.1 General Pu!]'JO.se and Descnption. The Multi--Family Restdential Dm!nct IS establlshed to meet tne needs for med11...tm to- h;gn dens;ty residenfta! development
   where such areas are suitable for h:gher impact development and higher traffic volume. Attached reside>ntial dwellings are pe:;rnitted in this district but not more than fifteen
   (15) owelhng umts per arnt shaH be al!owed

           12.2 Permitted Uses_ Uses permitted fn the MF O;strict include !hose listed in Schedule of Uses found in Section .20 hereof

          12.3 A~a and Height .Regulations and Minimum DweUing Size. The requiremenf5. re-gulating the mimmum lot size_ minimum yard sizes maximum building height.
   maxtmum percent of iot coverage by buildings and accessory uses. and the m1ntmum dwelling stze shall contorrn wilh the scher!ule found 1n Section 21 as may be
   applicable

           12.4 Reserved.

            12.5 Refuse FeCifttes Every dwelling unit shall be IO inch (6") reinforcerl concrete. The driveway shall provide access from the str~et to the back of li1e front building line All dnvewnys, parking
                    areas. anrl walkways snali b-e constructed in accordance v.ritlE the lates! edition of the Star:dard SpeaficaUons for Pubiic \f.forks ConstrucUon published be
                    North Centraf Texas Council of Governments




http ://library .muni code .comlprint.aspx?h= &c lientiD= 13 54 3&HTMRequest::: http'%3a%2f0:() ...                                                                           1/(i/2014
                                                                                    Page 39 of 98
Municode                                                                                                                                                                           Page 4 of 62


            (c)           Electncal and Telepr1ooe Service. All electrical vmmg and telepilone cabling in the manufactured home park shall oe unaergro•Jnd
            (d)           Water Supply Each lot shall be supplied water by public water supply system and each lot shall separately meh>red. All water lines shall conform to the ci~/s
                          plumbing code and water constnJction standards and the State Board of Insurance and Texas Department of Health m~nimum standards for water systems.
            (e)           Sewer Disposal Each lol shall be connected to a public sewer system constructed in accordance with the city's plumb•ng code and sewer construction
                          standards and the Texas Department of Heallh mimmum standards for sewer systems. Each manufactured home space shail be proVIded wllh a sewer riser
                          pipe a minimum of four inches (4nl m diameter. ¥\'hen the kit 1S unoccup1ed or var.JJ:nt. the sewer riser pipe shaH be capped off by the owner or manage;- of the
                          mantJiactured nome parif wood sfoJwner or manBger of the manufach1rect home park shaH keep an up"to-date register of the park residents. ll'iduct>ng the manufactured home
                            reg!st;ation ·1ata. the make, model, length. width, year of manufacture. and identificatron number ot each rnanu1ac!ured horr;e
                          (2)     Tl1e owner tJr manager of ~e manufactured home park shall be respons1bif'! tor the keeping the manufactured horne park           m a clean. sate and sanrt2ry
                                  c~nd•hon. free of accumulations of debris, trash. ana !ugh weeds and grass. The owner or manager shall also lMunicode                                                                                                                                                              Page 5 of62


        16.3 A~ea and Height Regulations and Minimum Dwelling Size: The requirements regulating the minimum lot size. minimum yard sizes. maximum building height.
   maximum percent of lot coverage by buildings and accessory uses. and the minimum d-Hing size shall conform with the schedule found in Section 21.

   (Otd. No. 13-21, adopted 4·23·13, Sec. 3)
                                                                                      SECTION 17
                                                                           "1-2" HEAVY INDUSTRIAL DISTRICT

          17.1 General PUIPOSe and Description: The 1-2 District provides for a wide range of industrial activ~ies, some of which may generate objectionable or hazardous
   conditions and therefore are not compatible with other land uses. Permitted uses include manufacturing, processing, assembling, warehousing. and distribution. Thts district
   can also accommodates some commercial uses which have outside storage and displays.

           17.2 Use Regulations: Uses permitted in the 1-2 District include those listed in Schedule of Uses found in Section 20 hereof and are subject to the following
   conditions:

          (a)     All business. servicing. or processing. except for oil-street parking. oil-street loading, display or merchandise lor sale to the public. and establishments of the
                  "drive-in" type, shall be conducted within completely enclosed buildtngs unless otherwise indicated.
          (b)     All storage within one hundred feet (100') of a residential district. except for motor vehicles in operable condition. shall be within completely enclosed buildings
                  or effectively, screened With screening not less than six feet (6') nor more than eight feet (8') in height. provided no storage located within ftfty feel (50') of such
                  screening shall exceed the maximum height of such screening.
          (c)     Such lacimies lor the manufacturing, fabrication. processing or assembly of products, provided that such facilities are not detrimental to the public health,
                  satety or general -Hare. and further provided that the following performance standards and city ordinances are mel:
                  (1)     Smoke: No operation shall be conducted unless it conforms      to the standards established by any applicable state and federal health rules and
                          regulations pertaining to smoke emission;
                  (2)     Patliculate Matter: No operation shall be conducted unless ~ confonns to the standards established by applicable state and federal health rules and
                          regulations penaining to emission of particulate matter;
                  (3)     Dust Odor. Gas. Fumes. Glare. or Vibraffon: No emission of these mailers shall resuk in a concentration at or beyond the property line which is
                          detrimental to the public health. safety or general welfare or which causes injury or damage to property; said emissions shall in all cases conform to the
                          standards established by applicable state and federal health rules and regulations pertaining to said emissions;
                  (4)     Radiation Hazan:ls and Electlical Disi!Jrllances: No operation shall be conducted unless ij conforms to the slandards established by applicable state
                          and federal heahh rules and regulations pertaining to radiation control;
                  (5)     Noise: No operation shaD be conducted in a manner so that any noise produced is objecttonable due to intermittence. beat frequency or shnllness.
                          Sound levels of noise at the property line shall not exceed 75 DB(A) permitted for a maximum of fifteen (15) mmutes in any one (1) hour; said operation
                          shall in all cases confonn to the standards established by applicable state and federal heallh rules and regulations and to other ~ ordinances
                          pertaining to noise: and
                  (6)     Water Pollution: No water pollution shall be emitted by the manufacturing or olher processing. In a case in which potential hazards exist. it Shaff be
                          necessary to install safeguards acceptable to the appropriate state and national heafth and environmental protection agencies prior to issuance of a
                          certificate of occupancy. The applicant shall have the burden of establishing that said saleguards are acceptable to said agency or agencies.
          (d)     Other manufacturing and industrial uses which do not m - the general definition for manufacturing processes may be permitted by the City Council after
                  public hearing and review ollhe parbcular operational charactenstics of each such use and other pertinent data atfecting the community's general -lfare.
                  Approval ol uses under this subsection shall be made in accordance with Section 28.
        17.3 Araa and Height Regulations and Minimum {)welling Size: The requirements regulating the minimum lot size. minimum yard sizes. maximum buildmg height.
   maximum percent of lot coverage by buildings and accessory uses. and the minimum dwelling size shall confonn with the schedule found in Section 21.

   (Ord No. 13-21. edopled4-23-13. Sec 3)
                                                                                        SECTION 18
                                                                             SPECIAL ZONING DISTRICTS l•l

   (A)     "PD" PLANNED DEVELOPMENT DISTRICT
          ( 1)    Genera/ Purpose and Description: The Planned Development District "PO" prefix is intended to provide lor combining and mixing of uses allowed in various
                  districts with appropriate regulations and to permit flexibiUty in the use and design of land and buildings in situations where modification of specific provisions
                  of this ordinance Is not contrary to its intent and purpose or significantly inconsistent with the planning on which it is based and wiH not be harmful to the
                  community. A "PO" District may be used to permij new and innovative concepts in land utilization.
                  Whae great flexibility is given to provide special restrictions which will allow development not otherwise permijted. procedures are established herein to insure
                  against misuse of the increased ne.ibijity.
          (2)     Permitred Uses: Any use specified in the ordinance granting a Planned Development district shall be permitted in that district. The size. location. appearance
                  and method of operation may be specified to the extent necessary to insure compliance with the pufPOse of this Ordinance.
          (3)     Development Standards:
                  (a)     Development standards lor each separate PO District shall be set iorlh in !he ordinance granting the PO District and may include but shall not be limited
                          to: uses. density.lot area. lot width. lot depth, yard depths and widths, building height. building elevations. coverage. floor area ratio. parkmg. access.
                          screening, landscaping, accessory buildings. signs. lighting. management associations. and other requirements as the City Council and Planning and
                          Zoning Commission may deem appropriate.
                  (b)     In the PO Distnct, the particular district(s) to which uses specified in the PO are most similar shall be staled in the granting ordinance. All PO
                          applications shall list all requested variances from the standard requirements set forth throughout this ordinance (Applications without this list will be
                          considered incomplete, among any other reasons an application may be deemed incomplete in accordance with City ordinances. as they exist, may be
                          amended or in the future arising).
                  (c)     The ordinance granting a PO District Shall include a statement as to lhe purpose and intent of the PO granted wherein. A specific list is required of
                          variances in each district or districls and a general statement for citing the reason for the PO request.
                  (d)     The PO District shall conform to all other sections of the ordinance unless specifiCally exempted in the granting ordinance.
                  (e)     The minimum acreage lor a PO District shall be three (3) acres.
           (4)    In establishing a PO District in accordance with this Subsection ( 18)(A). the City Counci shall approve and ftle as part of the amending ordinance appropriate
                  plans and standards for each PO District. During the review and public hearing process. the Planning and Zoning Commission and City Council shall require a
                  conceptual plan and a development plan (or detailed site plan).
                  (a)     Conceptual Plan: This plan shall be submitted by the applicant. The plan shall show the applicant's intent for the use of the land within the proposed
                          planned development district in a graphic manner and shall be supported by wrillen documentation of proposals and standards lor development.
                          ( 1)    A conceptual plan for residential land use sh"U show general use, thoroughfares and preliminary lolling arrangements. For residential
                                  development which does not propose platted lots. the conceptual plan shall set forth the size. type and location of buildings and building sHes.
                                  access, density, building height. ftre lanes. screening, parking areas. landscaped areas and other pertinent development data
                          (2)     A conceptual plan for uses other than residential uses shaH set forth the land use proposals in a manner to adequately illustrate the type and
                                  nature of the proposed development. Data which may be submitted by the applicant, or required by the Planning and Zoning Commission or City
                                  Counci. may indude, but is no! limited to, the types of use(s), topography and boundary of PO area. physical features of the site. existing streets.




http://1 ibrary .municode .com/print.aspx?h=&c lien tiD= 13 54 3&HTMRequest=http%3a%2fl/o ...                                                                               1/6/2014
                                                                              Page 41 of 98
               Municode                                                                                                                                                                  Page 6 cf


                                                   alleys and easements. location of future public. facilities. building height and loc.atfon. pan-ing ratio5 and other information to adequately describe
                                                   !he proposec development and to provide data for approval which is to be uset.!~_tl'!_O!_~f! reacJ1edE"Q.~'d."'Q ~~~.~SO! E!-'~~__2.e!'!'i s~~~'l .•..• ··~·~·· ....____
                                                   conforms io me original concept plan. lhe Planning and Zoning Commiss1on shall review the request and render judgment as to the conformity.
                                     {b)    Dev·eJopment •=ian or Detaiied Site Plan: This plan shall se-t forth the final plans for de;;elopment of the PD District .ond sh.aiJ conform to the data
                                            presented and approved on Jhe conceptual ptan Approval of the cteve10pment plan shall be the basts for issuance of a bwlding permit For any SF-1
                                            SF-.2 and/or SF-3 Oistnct, a f1nal ptal shall qualify as the development plan. The development plan may be submitted fOl the total area of the PO orfor
                                            any sect1on or part as approved on the conceptual pian. The development plan must be appsoved by the ''lannrng and Zon•ng Commisswn and City
                                            CounciL A puhhc hearing on approval o1 the development pian shaH be required at the Council and Commisswn leveL unless such a hearing is waived
                                            pursuant to Sutseciion 18(A)(4){c) below at lhe time of the conceptual plan approval rn !he original amending orctin3nce. The development plan snal!
                                            inc{ude·
                                            (1)    A s1te inventory analysis including a scale drav·ring showing existing vegetatiOn, natural water courses_ creeks or bod!es of water and an analysis
                                                   of planned changes in such natural features as a resuft of the development. This shoutd indude a delineation of any flood prone areas:
                                            {2)    A scale drawing showrng any proposed public or pnvate streets e evaluated by lhe Citys Bwld1og Official. or his ctesrgnated representatwe
                                    (c)     Pmcedure for Establishing a PD. All development plans may have supplemental data ctescribrng standards. schedules or o!ner data pertinent to the
                                            ,-:leveJopment of the PO Distri.;.!t wh1ch 1s to be included in the text of the amending ord~nance_ The procedure for estaolishing a PO District shall follow
                                            the procedure for zonmg amendments as set forth 1n Section 33 of the zonrng ordinance, a& amended. Th1s procedure is expanded as follows tor
                                            app•oval of conceplual ana development plans:
                                            ! 1}   Separate publiC hearings shall be: held by the P!anning and Zoning Commission and City Counot fer Ute approval of the conceptual pian and the
                                                   oevelopmer:l' plan or any sechcn of the development p!an. unless such requirement is warved by the C1fy Coundl upon a determinahon that a
                                                   single pubtic heanng is adequate. A single pub-lic hearing lS adequate when.
                                                   (i)     The applicant submits adequate data v<1th the request for the PD D.strrct to fulfill the requirements lor bottt plans: or
                                                   (iii    lnfonnat1on on the concept plan ts suffiaent to determine the appmpnate use of the land and the detailed site plan will not dev1ate
                                                           substa:that!y from 1t and
                                                   {Iii)   The requirement is wajved at the time the amending oro!nance is approved. If the requirement 1s waived the condith':ms shall be
                                                           specmcalty stated in the amend1ng ordinance
                                            \21    The ordinance establlshmg the PO Distlict shall not be approved until the conceptual: pian is apprO\Ui!d.
                                                   (i)     The development plan may be appr0\1-ed in sechons. Vv'hen the pian is approved m sections, the separale apprcvats of the Planning and
                                                           Zoning Commission and C1ry Coundt fot the initial and subsequent sections wift tte reqwre-:i
                                                   iii)    An mitial de•eropment ptan shall be submil!ed for appmval wrthm "" !61 mGn!tls from the approval of the conceptual plan. or some portinn
                                                           of the conceptual plan_ lf the devetopnmflf plan lS not submiHed within s:1x {6:1 months_ the ccnceptuar plan is subject to re~approval by the
                                                           Pt.anning and Zoning Commission and City Council.
                                                   (iii)   Reg:ard!ess of whether !he public hearing is waived for thB development plan_ approval by thr Report.!Comments: VJhen a PO District is bemg considered. a wnU-en repor1 may be requested of tfJe applicant discussing the impact
                                    on planning_ e-ngineering, water utilities, e~ctric, sanitation. buildmg inspection, tax. potice< fire and traffic. Vl/ntlen comments from the Melissa tndependent
                                    School Oistnct and from pnvate utilit1es may be submitted to the Planning and Zoning Commissfon pnor to the Commission making any recommendations to
                                    the City Council.
                             (6!    References to and Usts of PDs: All PO Districts appro11ed in accordanc-e w1th the provis1ons of 1tm:. Ordinance In lis origins\ form. or by subsequent
                                    amendment Ulere-to, shal! be referenced on the Zoning District M.Jp, and a hst of such PD OistiiCts, together W!Ul Uw category of uses permitted th-erein, shall
                                    be mamtaioed in the office of lhe Crty Sec.retary
                             (7)    Planned Development Oniirrances Continued Prior to adoonon of thrs Ordmance, ilthe City Council has estabhstle.
                                            area or seeu:nty UghUng, he~ghts o-f structures, and cori1patibifity of build1ngs. The Planning and Zoning Commission and City Council shaH consider ihe
                                            following criteria in determining the validity of the SUP request
                                            ( 1)   Tile use shall be harmonious and compatible wi!h its surroundrng ex: sting •Jses Of proposed uses;
                                            {2)    lhe activities requested hy the applicant shall be normally assodated wiH; the requested use.
                                            (3)    The narure: of the use shaH be reasonable. and
                                            (4)    Any negative impact on the surrounding area shall be mitigatec.




                http://! ibrary .municode.com/printaspx?h=&c IientiD= 13 543& HTMRequest=http~o3arJ,o2 f% ...                                                                                  1/6/2014
                                                                                                  Page 42 of 98
rv1unicode                                                                                                                                                        Page 7 of62


             {b)   In granting a SUP. the    City   Counc11 may impose condi!Jons which shall be complied with by the owner or grantee before a Certificate of Occupancy may
                   be issued by the City's Building Official, or his designated represenlai>V; of }he SUf'. as!f!a:>i!2~g£ningyomr_n~.L'?!l~.!!C   Qty   -~ ____   .
                   Council.
             (d)   A buiidmg:, prenHse. or !and used under a SUP may be- enlarged. mod•fied, structurkll!y altered or otherwlse cnangect provided the changes do nc~t·
                   (')     Increase the hei,Jhl of stmctures. lnclud•ng. wi!hout 11milation. antenna support      structures
                   (2)     Increase buildJn holding a ~lroperty nolifted public neanng. the C1ty Cound! may amend, change or resdnd a SUP if
                   (1}     There is a violation and conviction of any     o: the provis1ons of this Ordinance- or any orctmance of ihe City that occurs or me property for whicl'l the
                           SUP is granted
                   (2)     The building. prem1se_ or land used u:1der a SUP is enlarged, modif;ed, structurally altered m otherwfse sJgniflcu1!d1ng permit is be1ng sought. compared to the enrollment, employment and for number of people artendmg the exJs!ing permanent
                                   building(s) at one (1) time:
                           W)      Totai enrollment. employ men! and.Jor membership s1za.
                           {iii}   Documentation of gro!Nth records de-picting the number of peop}e tn the congregation. S-Chool andJor- cffice·
                           {iv)    V-Jhether the !acii:ty Is a start~up or new facility:
                           ;v)     lndJcation of alternative options that were explored before a temporary building app!iGiti0'1 was considered.
                           ivH     A.cts of nature: and/or
                           !vii)   Any other evidence which is reasonably related to the 1mmediate need for additional space
                   (2)     A prelirnrnary s1te plan !0 the C1ty's Development Services Department. prov1ding for a permanenl solution to the immediate need for a new
                           temporary building(s) showing the petmanenl building(s), the temporary building(s) and the reqwed par'!lmg, whtch IS sutl1ect to trw review and
                           approval of ltle Planning and Zoning Commiss to 1he City's Development Services Department vthich is S.UbJeCI to nu: r~view and appro11a! of lrH:
                           Planning and lomng Commtssion.
             fc)   Th" temporary building(s) shall be removed w•tllin tnorty (30) days of the date
                   (1)     A Certificate of Occupancy is issued for the permanent building; cr
                   {2)     The permit for the temporary butlding exptres. whrchever occurs frrst
             fd'   P, request for a single extension. not to exceed tweh;e (12) months. ("S,ng!e Ex1enslon") of the temporal) building pennii may be granted by the
                   Piannmg and Zoning Commission provided the apphcant
                   (1)     Has an approved and valid prelirmnary sit" pl3n for !he permanent huilct:ng(s) and an approved and vahu site pian for the temporary bulld1ng;s;:
                   (2)     Has a spe-crfic plan of how an addlhonal year would allow the applicant to construct the permar.ent bw~ding(s) by providing
                           (i)     E>Jidence of numeric growth. beyond !hat wh the tmns of me S1ng1e EJctecsion: and
                    ('3}    Any ot?"ler criteda thnt !he City Counc1J dee:.ms necessary to e-nsure that ar.y further extens:on granted:
                            li)    Is no\ contrary \o the public interest and




http://library.nmnicode.com/print.aspx?h=&clientiD-=c13543&HTrv1Request"'-httpo/;,}a%2f'lo...
                                                                           Page 43 of 98
              Municode                                                                                                                                                                  Page 8 of62


                                                   Oi)    Does nol impair the City's ability to carry out the administration of all applicable ordinances, rules and regulations of lhe City, ss they exist.
                                                          may be amended or in the future arising.
                    (C)    •H/0• HISTORIC OVERLAY DISTRICT
                            Purpose of tilt Histone Owrlay District: The purpose of the Historic Overlay District ("H/0 District") is to protect, enhance and perpetuate the districts and
                           (1 l
                            landmarks of historical and cuftural importance to promote the economic, cuftural, educational, and general wellare of the public. VVithin the City. several areas
··------· .••• _ _ _ _ _ _ _and_s~ctureu!lpresent the unique confluence of time and place lhatJ;haped the identity of generation.Lol citizens and pmduce,...,.1111 • .....,........,.....,.__ _ _ _ _ _ __
                            architectural and cuftural resources that constitute their heritage.
                                  Whenever any provision of this Subsection 18(C) conflicts wilh any other ordinance of the City, including, without limitation. the zoning ordinance, the
                                  provisions oflhis Subsection 18(C) shall control.
                                  The designation of the H/0 District is intended to. among other things:
                                  • Protect and enhance the district and landmarks that represent distinctive elements of the City's historic, architectural and cultural heritage;
                                        Foster civic pride in lhe accomptishments of the past
                                  • Protect and enhance the City's attractiveness to visitors and the support and stimulus thereby provided to the economy;
                                    Ensure the harmonious, orderly. and efllcient growth and development of the City; and
                                  • Promote economic prosperity and welfare of the community by encouraging the most appropriate use of such property within the City.
                                  (2)       Use Regulations: A building or premise shall be used only lor lhe lollowmg purposes:
                                  (a)       Any use permitted in the underlying zoning classification district.
                               (b)     WOod or simUar siding for use up to one hundred (100) percent of exterior construction, when authorized by an SUP under Subsection 18(8) above.
                          (3)  Specific Use Petmit Conditions: In granting SUPs, lhe City Council shall take into consideration the historic character of the H/0 District in authorizing wood or
                               similar siding up to one hundred (100) percent of exterior conslruction instead of masonry construction. the City Council shall make such approval conditioned
                               upon color selection, architectural style and signage which are compatible with surrounding properties and which are charecteristic of the in the late nineteenth
                               (19th) century or first half of the twentieth (20th) century.
                          ( 4) Standards of Construction: WOod or clapboard siding shall consist of or closely resemble painted horizontal clapboard, horizontal shiplap, vertical tongue-in-
                               groove or vertical board and balten siding. Materials other than wood would be required to consist of Masonite, metal or vinyl. Metal and vinyl siding shall have
                               a baked on enamel surface or other factory finish that requires no additional coat(s) of paint at the lime of installation.
                          (5)  District Boundaries; The properties within the H/0 District shall be given the "H/0" prefix on the Zoning District Map and shall be subject lo the provisions of
                               this Subsection 18(C). All land and structures within the H/0 District shall be used and develOped in compliance with this SubSection 18(C).
                    (D)   •cC/Q" COMMERCIAL CORRIDOR OVERLAY DISTRICT
                          ( 1) Genera/ Provisions:
                               (a)    DeSCiiplion: The Commercial Corridor Overlay District ("CC/0 District") is a zon~ng district that regulates land uses and development standards within
                                            the U.S. Highway 75 (·us 75') and Collin County Outer Loop iCCOL ")corridors. as more specifically Illustrated by "Exhibit A". allached hereto and
                                            incorporated herein for aH purposes. Photos. drawings and other Hluslralions provided lor in this Subsection 18(D) are for illustration. demonstrative and
                                            informational purposes only and are intended to provide examples of the types of standards envisioned by these regulabons. Such photos. drawings
                                            and other iUustrations are not all-encompassing.
                                            Should there be a conflict between a photo, drawing or other iHustration and the provisions of this Subsection 18(D), the provisions of this Subsection
                                            18(D) shall control.
                                            IMlenever any provision of this Subsection 18(D) conflicts with any other ordinance of the City. including. without limitation, the zoning ordinance. the
                                            proviSions of this Subsection 18(D) shall control.
                                  (b)       Purpose: The purpose of the CC/0 District is to guide new development and redevelopment along the US 75 and the CCCL corridors by designating a
                                            wide array of permitted uses. incorporaling development flexibility for varying martMunicode                                                                                                                                             Page 9 of62




                                     Aru to be
                                     Land::caped



                                          20'\ 15'
                                 --"'·····   _,_1_ _ __.

                                  Tho~oughtaro\Str~ot ·

               (2)   Landscaping Materials: The landscaping buffers shall include a combination of landscaping elements including. among other things. grass.
                     ground cover. shrubs. Rowers. seasonal planting and trees. All landscaping materials shall be fmm the list of approved trees and shrubs sel forth
                     in Section 27-A of the zoning ordinance. as amended, and be a native or adapted. heat and drought-tolerant species with a low water demand.
                     Trees and shrubs shall be of the sizes required by Section 27-A or the zoning ordinance. as amended. Landscape designs with low water
                     demand are encouraged. landscape designs and hardscape elements including. without limitation. plazas. planters, benches. fountains. art.
                     boulders. tables and similar features may be permitted as part of an overall landscaping plan. subject to approval by the City Manager. Wthe
                     hardscape elements are consistent with the overal design of the development. do not conflict with visibility requirements or easements and do
                     not create any potential satety hazard.




               (4)   Screening of Parlcing: The thirty (30) foot, twenty (20) foot and fifteen {15) fool wide landscape buffers shall also include a mw of shrubs. a berm
                     or a masonry wall a minimum of thirty (30) inches taR {measured from top of curb) to screen parlcing and driveways within the development. The
                     shrubs. berm or wall may be located anywhere within the landscape buller, but shall not create a visibility obstruction at intersections or
                     driveways. Shrubs shaH be planted in a planting bed and be a minimum of eighteen (18) inches tall at the lime of planting and planted no more
                     than three (3) feet apart, unless otherwise approved by the City Manager based on a species tor which a wider spacing is appropriate. The area
                     within the planting bed separating the shrubs shall be planted with native grasses as described in Subsection 18(0)(15Xb) below. Berms shall be
                     covered with grass or ground cover. Masonry walls shall be of the same brick or stone materials and colors as the main building on the property.




htto://librarv .municode.com/print.aspx?h=&clientiD= 13 54 3& HTMRequest=http%3a%2f'.lo ...                                                                1/6/2014
                                                                  Page 45 of 98
   Municode                                                                                                                                                  Page 10 of62




                                  (~ .:]; >;·t·-~;~:f>:.~
... ·----·-----------··-~ii~~~-~--1-l ;rii!.ind"CQ"V.,i
                             :         :   3' .    ·1 / ~                 .
                       .:.:__:""""'·"T~ .::~:·-::-~ -.::·:~::.,. •.,;:;(":~~:·.
                                       1---        30'            -!
                                                                                                         ·.Ji:~>~'f··.lJ}o1:';, .

                                                                                                       .£i~H-~~--(\
                                                                                                       ~:-.{~t·:,?l>
                                                                                r l' /       -I
                                                                                      I- .O.W.
                                                                                                          1
                                                                                                               ~-
                                                                                                                                    1
                                                                                                                                         Match ro<>t.,rinl
                                                                                                                                         ' color of
                                                                                                                                          Main Bui lc1l ng
                                                                             --     j
                                                                                                                               1

                                                                            ',_...;;:•                 ~                                 ·fP·· . .
                                                                                                                                        ~~~~--a·

                                                                                                                                        I
                                                                          ..JJ- ..t~..Ji1".4.,,:7::)                      :r , ..       '\::'~---    --


                                                                                                          1- 13.5I' -
                     (5)    Driveways and Sidewalks within Landscape Buffers: The landscape buffers may be crossed by perpendicular or angled entry or exil driveways
                            that comply with all applicable ordinances. rules and regulations of the City. as they exist. may be amended or in the future arising. but may not
                            be utUized for on-site circulation or fire lanes. The landscape buffers may include a sidewalk not tess than six (6) feet or more than eight (8) feet
                            in width. unless lhe walk is approved as a bike path in which case the width shall be ten (10) feet. Any portion of a trail or sidewalk that is
                            intended to be pan of the "Melissa Trail System•. as provided lor in the Comprehensive Plan. as amended, shall be a monimum of ten (10) feet
                            wide and a maximum of twelve (12) feel wide at locations identified by the Melissa Trail System or the City Manager as high tral!ic trail system
                            locations. II a sidewalk is placed within the required landscape buller. the sidewalk shall be incorporated into the landscaping plan by inciuding
                            such features as. among other things. enhanced pavers. bricks. scored concrete or stamped concrete. a meandering path. benches. shade
                            structures or other elements that enhance the pedestrian experience. but without compromising safety or accessibility requirements.




                                           ' - 6 • -8' wide
                                                Sidewal.k
                      (6)    Parldng Lot Trees: All front parlMunicode                                                                                                                                               Page II of62




                 (8)     Maintenance of Adjacent Rights-of-Way: Areas of public rights-of-way between a property line and the bad< of curb of the frontage road or travel
                         lane of an adjacent slreet Shall be maintained by the adjacent property owner, including, without limitation, mowing and irrigation of grass,
                         removal of lrash and litter and maintenance of landscaping, unless prohibijed by the Texas Department of Transportation or the City. If lhe right·
                         of-way area exceeds fifty (50) feet in depth, the adjacent property owner shall be required to maintain only the filly (50) feet of right-of-way
                         immediately adjacent to the property ownefs property line.




                 (9)     Irrigation System Requited: All landscaping on the premises and within the adjacent right-of-way shall be irrigated by an automatic irrigation
                         system installed in accordance wijh all applicable Texas Department of Transportation policies and the City's ordinances. rules and regulations.
                         as they exist. may be amended or in the future arising. All main lines. zone control valves. controllers. backflow valves and wiring shall be
                         installed outside of the public right-of-way. Separate bubblers for trees shan be required. unless sulfteient justification for not requiring tree
                         bubblers is approved by the Cfly Manager. Any water lines. shut off valves. or sprinkler heads installed in the right-of-way shall comply wijh the
                         standards of the Texas Department of Transportation.
                 (1 0)   Maintenance Requited: All landscaping shall be maintained in a healthy condition at all times. Dead or damaged landscaping shaU be replaced
                         immediately. The City Manager may approve a delay in replacing dead or damaged landscaping not exceeding one hundred eighty (180) days
                         due to seasonal or other considerations that would justify a postponement Additional postponement may be granted by the City Manager in
                         drought or other declared water emergency conditions.




                       --·:,..-···-.:.,._.__




                                                                                       _
                                                                                      ....,......
                                                                                      --
           (c)   Building Matetials and Design: All nonresidential buildings Shall comply with the material and architectural details requirements of the commercial
                 design standards established throughout this Ordinance, except that facades facing US 75 and the CCOL shall provide vertical articulation of eighteen
                 (18) percent of the walrs height.
                                                                    Articulation Standard Example




http://library .municode.com/print.aspx?h=&clientiD= 13543&HTMRequest=http%3a%2fll/o... ·1/6/20 14
                                                                       Page 47 of 98
         Municode                                                                                                                                                      Page 12 of62




                                               "~· .. n~.~_..J.----
                                                 ..   _
---------·---·••-··----+i-.--.ill.,_ •.l3,RI•}·--;+---t-------·---·
                                                ....__ At.,.._tm""'
                                               31 tl! .. aMJ



                      Po""'blc Pl;ons of Buildinp;
                                                             t?.:....••   L:



                                                                      ............, £!n-ations of Building~

                                                                      38 ft!t .. t:HJ"


                                                                      I                    "'-----.)
                     ....._     ___,r--t'---~
                     l__r-----1

                     ~                   /,...----...1




                     (d)      Site Design:
                              (1)   Minimize Paving.· Development shall be designed to minimize the amount of paving and patlting between buildings and US 75 and the CCOL.
                                    Other roadway frontages shall be governed by City ordinances. rules and regulations. as they exist. may be amended or in the future arising.
                              (2)   Parldng LDcalion: II is the intent of lhis provision lhat parking for large projects not be lhe dominating feature of such projects, but that the quality
                                    of the building architecture. site lendscaping and oilier site amenities are lhe dominate visual features. Thus, no more than twenty-five (25)
                                    percent of the required parking for a use may be located between the facade of a building and US 75 or the CCOL right-of-way. The additional
                                    sevenly-fNe (75) percent may be located beside or behind the facade facing US 75 or the CCOL right-of-way.




                                                                                    Area to be Landscaped
                              (3)   tntemal Walkways: AU parking lots that contain more than one hundred (100) parking spaces shall indude internal pedestrian walkways a
                                    minimum of five (5) feet wide from lhe public sidewalk to the main entrance of the principal use of the property and shall comply with all
                                    applcable requirements of lhe Texas Accessibility Standards. as emended, for width, slope, texture. level differences and ramps. Pedestrian




         http://library.municode.com/print.aspx?h=&clientiD=l3543&HTMRequesr-=http%3a%2fU/o...                                                                                  1/6/2014
                                                                                         Page 48 of 98
Municode                                                                                                                                                 Page 13 of62


                      wailsles or at a dislance of not more than one hundred eighty (1130) foot rntervals. whichever
                      >S less The City-required trail systems may be incorporated mto the internal walkway, bicycle path and/or pedestrian path of a private
                      deve!coment as a project amenity and enhanced access facility that encourages non-vehicle accessibility
                      Pedestrian walkways shaU also l>e provided to connect points of origin, such as, among other things, outlying parl<1ng spaces and bus stops with
                      destinations such as building entrances. 1\lf such walkways shall be constructed of conventional sidewalk matenals, stamped concrete or scored
                      concr,!!ecs~!J~_c;i.veen a principal use bt;!ld:ng
                      and the n,;;h'-o!-way of US 75 or the CCOL
                (6)   Oulsrdf; Storage: Outside storage of any kind, other than OtJIS!de display of autcmebilcs or sirn>ia• vt!h•c!es for sale or lease ipursuani to
                      Subsection 18(D){12)(a) below), temporary storage of shopping carts in cart cctraJs (pursuant to Subsection 18(D}(4)(d}r7) below), IS not allowed
                      betweer; ;;nr principal use building ant! the right~ofMv-tey of US 75. the CCOL or any o!her street riGI1t·of-way.
                (7}   Shopping Catts: Cart corrals shaH be provided by all establishments using shopping carts. Cart corrals shaH be uncovered and shaH not occupy
                      required parking spaces. bu! shall be p1aced tn des1gnated locations wittun the parkmg lot ot adjacent tc the building. and surrounded b)
                      lands.caning with trees. \'\>hen an establishment is closed shopping carts are to be stored either 'llrithin the bulfding or screeneD with a wo!l that IS
                      intagral to tt1e architectural dasign of the building.




htto:/ llibrarv .municodc .com/print.aspx?h=&ci ientlD= 13 543&I-IT~ARequest=http%3a%2f:'O ...
                                                                   Page 49 of 98
Municode                                                                                                                                                 Page 14 of62


           I e)   Bwldmg Services.
                  (1)   The local•on of aboveground utility facilities shouio be ident:fied early in the design process Utility facilities shaU be located where they do not
                        confitc! with feahJrea views. outdoor d1ning a(eas and/or sfle circulation. Facilities shoutd be accessible for maintenance and service
                        requirements. All new construction lo be buill in tlle CCIO D1stnct shall have underground umities from tlle building to the property line. All new
                        utliitres extended from off-sHe to serve !he development must also be underground. or withm an casement along the rear of the property. 10
                        reduce !he amount of overhead utili!!es along US_75. the CCOI. or "ny other street right-of-way in the CC/0 O~stricL _ -~----.
                  (2)   Loading areas and doduilding and the lanoscaping so that the visual and acoustic
                        impacts oftf1ese functions am contained and out of view from adpcent properties and public streP.ts These functions and areas shall not be on
                        any facade tacrng US 75, tne CCOL or any other street right-of-way rn the CC/0 Oistric!




                  i3)   SollO waste collec!lon areas and grovnd mounted mechanical eqwpment shall be screeneo from v"""' from US 75, the CCOL or any other street
                        righl-of-way in the CC/0 Otstricl
                  ~4>   Screening matena!s for S-Olid waste collection and loading areas shall be the same as, or of equal quality to, the materials used for the princlpa!
                        buiiding_ Dumpster pads and approach areas shall be constructed and locat~d in accordance with Cdy ordrr:ances, rules and regulations, as the-y
                        ex1st, may be amended or in the ru:rure arismg standards




                  {5i   Roof mounted mechanical e-qutprnent including. without limitation, solar panels, shall be screened from vtew in accordance wilt! City ordmances.
                        rules and regulations, as they exisL may be ame-nded or in the future ansir1g.




http:/ /iibrary, municode.comlpri ntaspx?b=&c lientrD"" 13 543& HTMReq uest=hl:1p%J3a%2f% ...                                                                     1/6/2014
                                                                      Page 50 of 98
1v1unicode                                                                                                                                                                          Page 15 of 62


                                                                                        .,..., ~ V"Jm'lftl'M -ttnin\t)lli ~1ifi~   tot_..._
                                                                                        .,. ~ .. PfincipM uut bvl~
                                                                                        ,md the- r~ht of IN¥




                    (6)      Solar pHn~!.s and other solar energy collection/generation eqwpment may be installed in any z:oo1ng: district subject to the folloWing cnleria
                             (i)      Only rooftop installation is permined:
                             (iil     Solnr panels and other solar energy collect!Onlgenerat'on equipmenl shall not face a public ctrect:
                             (Hii     Solar panels and other solar energy coilectionigenerat,on eqwpment shall not be tree stand;ng,
                             {iv}     AH solar w1nng shall be perfonned by     a duly licensed etectndan m the Slate of Texas,
                             (V!      Solar panels and related eqwpmem shall oe destgned to take win-d and weight loading fnto consrderalion, structural support for solar
                                      equipment and solar attaching mechamsms shalf te des;gned by a duly licensed engineer tn ttl€ State of ·rexa5.
                             \ v1)    St)lar panels shaf1 be located so as to 1101 cause &ny nuisance reflection or glare to other properties and
                             (vii)    Solar panels. il not muse, snail be d1sengaged so as to prevent acodental electncal Charges ro property or persons,
                    i7)      Wind grmeration may be considered 011ly       m commercial, mdusu,af Qr office park                      settings 'H'ith .a mn;1mum of tv-1enty <20) acres of land and shaH
                             be SUbte..:t tc the follmv1ng cnteria:
                             {I)      V\~nd generation equipment s.haU ooty be permttted when instafied according to an approved si!P plan and must !ak.e into cons!derai!on the
                                      avo1ctance of any nwsance or negative impact to adjacent properties;
                             (ii)     \llllnd generation equipment shall onty t:e approved if destgned !o meet appropriare structural roquirements and wmd toadong requiremenls
                                      '..V!th both be1ng certtfied by a duiy licensed structural engmeer m ihe State ofT exas; and
                             (!ii}    \\lind generatlon shall be c-erHfied to meet noise standards such ~hat no noise cames across !he property hnes of the prcpertv on wh1ch
                                      the equipment 1S located
       {51   Cemeteries· Cemeteries in the CCIO Oistnct shall be screened/buffered by an approved fence such as a four (4lloot high omamentallype metal fence with
             masonry columns thtrty (30} feet on~c-enter along a roadway and Hfty {50} feet on-center afong non-roadway bounctanes and a ten (10} foot Wlde landscape
             buffer of grass. shrubbery end trees designed to blend with and complement the adjacent project landscape. The combina!ion of fence and landscape
             matenals shall be approve1.:1 on an individual basts by the City Manager_ The purpose of thfs pfOVJSlon is to msure tnat cemetenes are- mati\ed and affordeci
             reasonable prntectton frmn routine- access thus preservmg the solemn and historic nature of the space: His not the inlent to h!d~ or rr1ake access exceptlonaHy
             d1fficult. It is beheved t~1at appwpnateiy protected cemelene:s can contnbute to the open space and positive visual aesthelfcs. of the community.
       (6)   Parking ReqiJII"&ments:
             {a)    Required Parkmg- Parking for the use'S aii~WOO by c-:.':10 District shall be pro\rlded m accomance with Sectli;)f< 20 of the zomng ordinance as amenoen.
                    \ovith the fofltr#Jr'.Q exceptions:
                    ii)      Retail   uses: 11250 g ta :
                    (iiJ     Off1ce and financialtnshtul!on uses 1/300      g.1   a.,
                    (iii)    Restaurants 11100 g La,
                    {iv}     Parking spaces shall be 9' ~.: 18'. plus 2' for overhang f2' additional space may be added to landscape areas or addttional paved space as
                             approve-d at the time of site pian apprmal!J or 9 :.: 20' if head~to--hea{}. Compact park:ing spaces \8.5' )"l 16'. plu£- 2' for overhang) or 8 5' :.- 18' !f
                             head~to-head: are allowed up to ten {10) percent of the required sde parking and shali be blended mto !he parkmg area destgn:

                    (v)      Surpb.~ parkmg spaces may be provJdecL bu1 may not exceed the rmnimum numoer required by tht~ Subseci10n 18iD){61 by more than twen:y
                             {20) percent For purposes of calculating partmg reqwrements. the 1olfowmg types of parkmg spaces shai! no< count aga1nst the maximum
                             parkmg reQwmmems. but shall count toward th~ minimum recquit~rnents
                             {A)      Ac-:;esslble parktng·
                             {8}      Bus. vanpool, and carpool parking.
                             {C)      Structured part~g
                             at a r:;tio of one (1) space per one hundred (100) automobile parl       .!'vJunicode                                                                                                                                                          Page 16 of62


                                  square inch concr~!e with 113 rebar on eighteen (18> inch centers both ways. Parkin(! lots, :lriveways and internal arculahon areas shall be maintained
                                  free of pothOles. with a smoo!h surface. frM ot rubble and cracks and sealed. Permeable paving meeting the City's ondmances, rules and regulalions,
                                  as !hey exist. may be amended or in the future arising. may be installed 1n low traffic volume areas or areas that are not used for fire lanes or loading
                                  and unloading.
                           (c)    S!noing Required All required parl ttw City's ord;nances, ruies ana ;egulat>ons, as they eXIst, may be amended or ;n the fulure arismg
                    {9)    Ughtmg Regulations. Exterior lighting is not reqUired, except ~or purposes of public safety However, if tnsta!!et'f, ail extenor lighting shall meet !he f-otlO\vmg
                           standards:
                           (a)    Concealment and Shielding. light sources shall be concealed or shielded with lumrnaries conta>nrng sh!eld!ng. skirts or cut-offs w1tl1 a cutoff angle nol
                                  exceed.ng mnety (00) degrees to minimize the potential for glare and unnecessary dlffus>ng entrances and outs111e
                                  seatdlg areas. shall utllize ioc.a! lighting that defines the space wHhout g::are _Floodlights shaH not be utihlt!d !lgt~t any portion nf a OtJIIChng facade after
                                  normal business hours FOl purposes of thts SubsectlOfl 18(0)(9), if the seating area of a restaurant IS Clo$ed. but a dn~e-through remains open, the
                                  busmess shalt be cdns>dered to be closed, and any floodlights shall be turned off.




                           (c)    Style: The style of lliJnt slandaros and fixtures shall t>e cons;stent with the overall theme and des•gn of the project Arch>1eclura! styles consistent w•th
                                  on~~ne  buildings ma)r be approve.C by the City Ma:nnger "Cobra     head~   fixtt.ires, galvanized" metal poles and arm lengths greater than four (4) feet are
                                  prohibtted.




                                                     Lighting shaH not cast glare onto adjacent lots or streets in any way that decreases tile safely of pedestrians and vehiCles




                            (e)    Ma.rterior lighting aad more than one (1j fool candle-to-illumination levels at any point off-site
                            (I)




       http://library.municode.com'prinLaspx?h=&clientiD=13543&HTMRcquest=http%3a~io2:f% ...                                                                                          l/6/2014
                                                                                        Page 52 of 98
tvhmicode                                                                                                                                                                     Page 17 of n2


                         Highlighting.· Ugil!s may be used to hijjhhght trees ana similar features within public and plivate plazas, wurl)'ards, walkways and other similar outdoor
                         areas at nigh! to create excitement and a festive ambiance.
               (g)       Uolighting light fixtures used to illuminate flags. statues or any other ObJects mounted on a pole, pedeo.tal or platform shall use a narrow cone beam of
                         hght that will not l-Jjirect\!d_______ ---·   .
                         architecturat, hlndscape or decorative fighting, dlr,;;ct 1\ght emissions shan nor be VJsibte above the roof hne.




               ti)       LED Ughting Use of LED tighbog is required to achieve direct iighong to the dt>s11ed or needed location, tv nummize spiilover for focused uphgh!mg, to
                         ad'"Heve optimum architectural impact and for energy efficiency
               (j)       Buiidin;:;-Mounreo FIX lures: Buildmg-mounted light flXtures shall be at!acllerl to walls, and the top f•xlure snail not !Je rower tO.n len (1Ci feet or hrgher
                         than eighteen (18) reet above frnished grade, except entryiextt lightmg positioned above the e-ntry/exit




               (o)       After-Hours Reducrmn All outdoor light not necessary for secunty purposes shai• oe reduced. aclrvared by rn~!ron sensor oelectors. or turned ofl •tter
                         normal business hours.
               (!)       Ftic~enng and f'iOr:llflm vapor or high pressure sodium
                         vapor hghhng is prohibited.
               (n)       Security UgntJng· Any extenor hgnttng dev1~ (lumln.aire) ctesigneo for securliy lighting shall be protected b:y weather and vandal-res,stant covenng. ba .n
                         managed light soure(!: and d1reded down to mimrmze glare and intrnsiveness
               (O)       Umfcrmity of lth,;mination: Parkmg lot. driveways and pedestrian ctrcuiation route lighting shaU provide a uniform leve! of fight throughout the ent1~"e
                         paliw1g area. Fixtur~s st1all be arranged m oroer to proVIde umform illumination lhroughout the par~mg lot of a 3: 1 umforrrnty 1 abo of average
                         iUum1natJon to mintmum iUUmlnatton.
               (PJ       Hw development and redevelopment under !his Subsec11on 18(Dl !hal abul.s or IS adjacent to any res•dential use (other
               than residential use WJtrlin 3 mixed use or transit-onented development or a residential use accessory to a nonres!Ctent:al use) shaU proVIde for the protec1ion
               ofthe ad;acent res~den¥!3: uses b~· comp 1ytng with the fo!Io~~~ing regulat1ons.
               (a}       Setbacks·
                         o)         Setback from Ad;acent Resh;Jent;al for Buiidings up to Twenty (201 Feer Higfl·ihtrty 00) feet if there ±r, n0 fire lane· and thwty-fi11c (35) fee: rt a
                                    twenty-four (24; foot fire lane ex1sts to allow a minimum ten {10} font landscape space.




                                    BUJ.ldlr.tg
                                    UlHier. 20
                                    in He..1qht



                                                                                         J
                                                       ·-·30 ·----R.,.:s 1.d•mtit~l. -----·
                         (ii)       Setback from Adja.cent ReSidential for Buildings over Twenty (20) Feet High Th1rty (30) feet pfus three {3) feet far eact1 additional one (1) toot             lfl
                                    height with a maximum of sixty {60) feeL Hetght lS measured to top of parapet wall if a fbt roof IS used. if a pitched roo: is used. height IS
                                    measured w the mld·pomt of the pitched roof.




http://library.municode.com/printaspx?h=&client1D=13543&HTMRequest~http%3a%21':·~---                                                                                                    1/6/2014

                                                                                   Page 53 of 98
Municode                                                                                                                                                           Page 18 of62



                                                                                   l


                               Building
                               28'
                               in Hdg!lt


                                                                                  _j
                      L-------------_.,___           S<
                     (iii)     Parking Setback from AdJacent Residennat Mimmum rear Of s1de setback fo• pa!iside'l!ial property hne and shall not be uttli.ends and holidays. Outside speakers
                               related to restaurant and retail drive-through fBolttm·s shall not t)e located closer !han frfl:y {50} feet to a residential property tine and may not be
                               utilized t>et""'-""' ll1e hours of 10:00 p m. and 7:00a.m. on weekdays and 10:00 p.m, and 10 00 a.f'1 on weekends ana hOlidays if less lt:an one
                               hundred {100) feet away from a •esidential property !me.
                     tVlll)    Loadmg Areas Loading areas within one hundred { lOO) feet of a residential property line may not be used between the hours of 10:00 p.m. and
                               7 00 a.rn
                     {IX)      Trash Conraine~ Trash containers within one hundred (100} feet cf a residential property line may not be seMced betv1een the hours of 10.00
                               p.m. and 7.00 a,m
       { 11)   VacamProPf!rtles:
               {a)   Maintenance Reqwrod Aft vacant properhes shaU be mowed, kept dear of brush and otherwise mamtame:d by the owner in addd1on to any adjacent
                     right-of-way ar;:,a between the property fine and the back of curb.
               (b)   Exception: Properties that are adjacent to right-of-way with a minimum depth of ftfty (50) feet between the back of curb and the property tine shalt not be
                     reqwred to mam!ain the portion of right-ot-way t~at JS beyond fifty (50) feet of the property lme
               \C)   Overgrown ProperfjJJs: Vacant properties shall not be altowed to become overgrnwn {vegetative ::::over excee:Jfng ten {10) inches in height), unless the
                     vegetation JS cul:fvated for agncuHural pUfTlOS1jS, in wf1tCh case the ·,;egetation shall be cut and tnmrned to !he maxirnum allowed height o1 ten (1G)
                     inches Yithin fifty ~sm feet of adjacent developed properties and withm twenty-five {25) fee! of adjacent road rights-of.way. Nothing w1thtn this
                     Sub:s-ection 1St; C)(~ 1) $haJi be cvnstrued to require the removai of ani ex1stmg tre-es unless, the trees pose a safety hazard due tv :hmr !oca~;cr, or
                     condition.




http://library.municode.comJprint.aspx?h=&clicntiD=13543& TITMRequest=http%3a%2fYc ...
                                                                             Page 54 of 98
lvrunicode                                                                                                                                                        Page 19 of 6:2




                ld)   Trash and L:tter Prohibited· Vacanl properties and any adjacent right-of-way shall remain free of refuse garbage. !rash. litter. and crebns
                {e)   Oefinib'on: Fer purposes of this Subsection 16(0}(11 ), ·vacant properties• shaH be defined as any !rae! or lot !hat is not part of any public nght-ot-way
                      and that does not have- a habitable building or shudure constructed on it
       ( l 2)   Use-Specific Slandiltds
                (a)   Auromobile Sales Lots·
                      (;)      Subjoct to appmval ot an SUP. a franchised new automobile dealership may sell new automobile~ and previously owned automobtles as pari of
                               the franchised new automobile dealership Standards lor sucn franchised new automobile dealef'.htos shail include·
                               (A)     ,a, mmrmum of five    (5) acres of land:
                               (B)     A sales and service building of a m'mmum of fifteen thousand (15.000) square feet lor the base franchised new automob>le sales and
                                       service fa;;ility. four {4) serv1ce .bays that provide repairs and make-ready sefV!ces fof automobiles being sofd; and
                               {C)     ,~display area provtdmg for a m~mmum of one hundred (100) 11ew aulomobiies is also hereby approved tor such use. New and previously-
                                       owned s~les facibties may be dfvided 1nto t\.vo {2) separate tacilihe-s with the mimmum aggregate are-a of facilities totaling seventeen
                                       thoC~sand five hundred (17,500) square teet.

                      (ii)     Automobile wash facilities. if to be provided. must be operated wtth a mmtmwn of fifty (50! percenl water muse
                      {iii)    Automobile sales lots shall have a mirmnum area of five (5) acres
                      (1v)     In addtt:on to the landscaping required by Subsection 18(D)( 15)(11; above. automobile sates display frontage on US 75. ttte CCOL ct Major
                               Thoroughfares. as defined in the City's Subd'iv!sion RegufatJonfL as arnended. shall comply with the parkmg and landscape provisions set forth
                               here;r tor the CC/0 Di~tritmings or other structures built to covel vehicles displayed for sale shall comply with fhe required setbacks trom property lines and
                               be conststent With the design and colors of the- pnnctpaf boildmgs. en lhe propeny. SucM structures shafi be designed to inciude architectumf
                               details and enhancements and not resemble flat-roof carports. Such structures need not comply w1lh the bu~ding material reqwements ot
                               SubseClion 123.7) and (23.8) of the zoning ordinance, as amended
                      (vil)    Newly consL'Ucted automobile d:splay lots, Jillernal driveways. veh>cle circulattcn a>eas and any pmperty used for parkiii)   Service oct.vities shall 1>e clearly inc1dental to the vehicle sales operation.
                      fix}     Vehide      ser..,.ice actMties shan occur \'.Jithin a comp!etefy enctosed budding
                      (>)      Vehicle• which have viSible body damage snal! l>e stored completely with.n an enclosed buiiding or within an area completely enclosed by a
                               masonry fence a minimum of seven ('7) feet tall. Any outsi-de storage of such vehiCles ms1de a mast~nry fenc.e shall net be located tess !han one
                               hundred (100} fee! from US 75. the CCOL and Major Thoroughfare$ and Collectors. as def1ned m the City's Subdivision Reguiat1ons. as
                               amende-d
                      {:xi;    Vehide: ioaditig and unloading activities may taKe place only within the propt:rty (no maneuvefing in the right~of-way) and may not occur betw-een
                               the hours ot iO_OO p_m, and 7:00a.m. if the property abuts residential zoning.
                      (xii)    Banners. streamers. pennants, tnflatable signs. characters and materials and other non-permanent signs are prohibited.
                      ixiii)   Flagpoles sh"ll not exceed forty (40) feet in he>ght
                (b)   Big $ax Retail
                      il)      Stand-alone retail t>utfdings with a ftoor area ol fifty thousand (50.(}~0) square feel or mote shall be desit)t>ed such that the fr<10! facade has a
                               minimum of three (3; dtstinct set:t1ons to appear- as ff to accommodate at least three (31 separate occupants




                      (>i)     The building shall have clearly defined. highly >isible customer entrt>nces wirh a mimmum or three (3) of the loltowing features: canopies,
                               portic.os. overhangs, recesses/pro{ectkms, raised corniced parapets over the doors, peaked roof forms outdoor patios, display windows
                               arcades, arches. wing wans or mtegral planters
                      (iff}    Covered waiting areas. shan be provided adjacent to all public entrances edendlng a rmwmum of ten (10; fee! on both sides of the doonL
                               Benches o-r other seating facilities shall be provtded in tne waiting areas




                      (iv)     ft.J! sides or !he building shall comply with the arttculation standards of Subsection 18(0)(4)(c) above
                      M        Seven and rn1e-half (7 .5) foot deep landscape buffer shall be provided along the ba"" of the wall of the building, except for emrancas and
                               loading areas. The landscaped buffer shall indude grass or ground cover and a combination of trees. shrubs, 5easonaf plants. and!or other
                               landsr..aptng e1emerus.




http://I ibrary .municode,com/print .aspx?h=&c Jienti D= 13 543&HTMRequest=hUp%3a%2~'0 ...                                                                                 1/6/2014
                                                                                  Page 55 of 98
~.~1unicod~                                                                                                                                                      Page 20 of ti2




                    {Y•)      A vanation ln roof lines shaU be provided to provide 'V1Sual interest and reduce the massive scale ot tatge buddings Roof features shall
                              tncorPDrate a minimum of two (2) of the fo!lov11-ng features· parapets screening Oat roofs and roo'hop eqUJpment. overhanging eaves, siopetf roofs
                              or U1ree (3) or more roof planes 0< repeating patterns of ct1anges in color. text"re and material modules.




                    (vliJ     Facade colors shal! be low reflectance. subUe, neutral or earlh tone colors. The use of high int,:;-ns1ty. meta!hc o~ ftuorescent colors Is proh:tHted
                    (viti I   Budding trur and accent areas may feature bnghter colors. inctuding pnmary colors: however. neon, atgon or S!mfJ.ar type tubing ls not allowed
              (c}   Mixed Use Development:
                    (i)       The mixed cJse c3tegory is eslabhshed to encourage and fac1lltate the development of large. scale d1sbnc!we reg1ona! centers contaimng a
                              concentrated mix of land uses in the samt?' structure Of 10 close proximity. Such centers should include, but not be limited to. major economic
                              generat(tfS Yllth a regional marxet draw, su~h as, among others. regionai retail centers, ma1or emp!oyers< r'!staurants. theaters. hote;s and
                              relatively del"tSB offrce development Any such center should contam      a btoad muc of complernentar1 ~ses mduding, OtH no! fimrted     lo, htgh~
                              densily res~t1enttal. civ•c ana pubhc fadlllies. parlerly ovm~rs shall be repen space
                              and parll\/!unicodt:                                                                                                                                                            Fage2iof62


                                oriented des1gn features may include arcaaes, display windows. entryways, awnings. shaded s•dewalks or other Similar features approved IJy the
                                City Manager.




                       (ix)     Commercu=d uses. such as, among others. retail, restaurant, ,p-ersonal serv1ces ana smaf! offices, shall be rocated at the street level of a mixe-d
                                use de-velopment which wiH support resid~:mUal and larger off1ce uses located on the upper floors \"lithin the same building or in other buildings
                                nearby.




                       (x)      Parking structures shail De wrapped by re!i-Jli, off;ce or residen-tml uses aiong at least SIX"ty {60J pe1 cent of the ground~fio'.Jr frontage on ail pt.blic
                                and private streets, and residential uses shall be encouraged above the ftrst floor of reta!l, office or res1dent1a! uses.
                      {x:f·     Res1dertial uses iDcc.rporated wtthm a rnn(ed use distnct shall he VtSually andlor ;mysicalty integtated with nonresJdent!al uses by be-ing vert,r.ally
                                located above street-level commereial uses or hOnzontally located between !he highest density uses within the center and the adjacent
                                ne1ghb0fhoocl. and by including pedestrian connecttons whtch incorporate a Clear pedestna:n circulatiOn system that m:mmizes confi1ct between
                                pedestnan and ..ehicu!ar movements and encourages pedestnan activ•ty between residential and nonresidenl!al uses.
                       {xii}    Parking areas shall b€' iimded to the slructure or below-grade, wHh the exception of on-street park~ng and minimal surtace parkmg areas !o
                                support reta1l uses and stand-atone restaurants. On-s(reet parking shall not be desfgnoted per 1ndhtidual businesses or occupancaes, bu~ may
                                count tovvard the m1nirnum parldng requirements for the enhre structure aJong the adJacent frontag&. Paralte! parkmg, head-:n parking along
                                S1reets andior mimmaf surface panung is permitted subject 10 approval through the site plan appro:~aJ process.
                       (:dii)   Ail mixed use developments st1all ded~ea!e a mimmum of t\.vo (2! percem of the net Slte area lo one: (1) of the follo~tling types or outdoor gat!Jeling
                                spaces or peflestrtan amenities that shall be l dents and visitors to the dev,.lopment:
                                (A)    Landscaped pnvale open space !or us"' of residents, employees and viSitors to the development or
                                (B)    Playqround. palio or plaza with outdoor seating area. containing a minimum area of four hundred (400) square feet
                                \"..'here sign!f;cant natura! or scenic resources exist on a s1te. the devetoper shaU give pnmity to thelf preservation as an cut doer gathenng area
                                Pnvate yards. public or private streets or :ights-of·way and parl\ing areas and driveways shall not b€ counted toward this requirement




         (13)   Area Regulations. The folfowmg minimums and ma)(fmums shall be required ror any development wilhin the CC/0 Otstric!. except for transit--oriented
                development or mtxcd use devefopment:
                (a)    Mm1mum Front Yard Setback. Tll1rty (30) fee! from any street right-of-way.
                {b)    Mm1mum Rear and Stde Yard Setback:
                       (i)      Ten (1 0) ~eel 3butling non-resiae! for buildings up lo twenty (20i feet htgh abutt>ng residential use or zoning.
                       (iiiJ    Th1rty (30~ feet, plus three (3) feet for each adchtional one (11 foot in he1ght above tv;enty (20) feet, tor buildtngs over tvtenty (20) feet htgh
                                abuttmg residential use or zonmg.
                (c)    Minimum Parking Setback:
                       (i)      Thirty {30) fee• from US 75 or the CCCL.
                       (li)     Ftf!een (15) fee! from any other sir eel nght-of·VI!'JY
                       Qli)     Twenty (20) teet from residential use or zoning
                (d)    Minimum Separation betvveen Buildings: Zero (OJ fePI
                (e)    Lot Wtd:h. Eighl.y {80) feet.
                (f)    Lot Depm· One Hundred {100) feet.
                (g}    Maximum HsigJJt On~ Hundred Fifty (150) feet
                (h'    Maximum Impervious Lot Coverage. Eighty (SO) perces1t
         (14)   Design Guideline$ for Pulliic Rigl>t-of- Way end Public Property,
                (a)    Design Guidelines Objectives for Freeways and other Public Property· 1 he freeway rights-of-way belong to !he public and should provide a visually
                       pieasinjj experience. Public righlll-of-way and olher publicly owned properties should provide !he same level of high quality design, materials.
                       sus!ainabihty ami maintenance as that required of pnvate property. IM"ltle 1t is not the intent of thts Ordinance to sel definitive criteria for design or
                       landscaplf'lg requiremen1s of public property, U is the intent of the Ctty Council of the CHy to promote the conce-pt of attractive and pleasmg public
                       properties and rights.- of~ way Further, tt is the mtent of th~ Crt't Council to impleme,'lt the objeCtive of attracti-ve and well landscaped public propert;e-s as




http ://1 ibrary .municode .com/ pri nt.aspx ?h =&c lientl D= 13 54 3&HTrv!Request= http%3a?;o2f% ...                                                                            1/6/2014
                                                                                Page 57 of 98
Municode                                                                                                                                                    Page 22 of62


                    development matures through specific City projects on C~y proper1ies and to encourage other public entities to instaH and maintain well landscaped and
                    attracti~~e pub6c proper1ies and rights-of-way as such entities construct and modify their projects as lhe community develops.




              (b)   Design Guideines: Pubfic rights-of-way should be landscaped and maintained in an attractive, sustainable manner by the adjacent developer and/or
                    property owner at the time of facility construction on the adjacent development sHe Such landscaping shaH be instafted up to the edge of the adjacent
                    service road or other roadway curb and shaft be designed to blend with adjacent site landscaping. Installation of right-of-way landscaping up to the edge
                    of the service road shall occur at the time of adjacent property landscaping. Lighting should be installed and maintained according to the theme and
                    natwe of its location. Traffic control cabinets. utnity cabinets. switchgear and similar installations should be screened wM landscaping. berms and/or
                    waRs where possible. utilities tor all projects should be installed underground, except for electric transmission lines, and if overhead tines must be used,
                    they should be placed along rear property fines and other less obtrusive locations. Retaining and noise waRs. bridge abutments and roadway slopes
                    should be enhanced wHh landscaping. graphics and other elements. Landscaping contained within the interior of the freeway nght-of-way (from the
                    edge of the service road to the edge of the opposite service road including the landscaped area between service roads and main freeway lanes) shall
                    be the responsibility (installation and maintenance) of the Texas Department of Transportation, or other contractuaRy designated entity.
       (15)   Standards and GuideHne:s: In accordance wM the City Councirs objectives. the following minimum standards should be incorporated into the design and
              construction of Improvements within the CC/0 District.
              (a)   LatH1scaping Standards:
                    (i)    Selection of Materials: The installation and continuous maintenance of landscaping is extremely Important. Landscape materials in areas that are
                           completely surrounded by public right-ot-way and not able to be maintained by an owner of an adjacent tract or lot should be chosen tor their
                           heat and drought tolerance and overall hardiness. The planning and implementation of all improvements should include. among other things,
                           tong-term maintenance costs with respect to plantings, suuctures. surface treatments and other material along the right-of-way.




                    (li)   Visual Appeal: Landscaping and treatment of unpaved portions of right-of-way contribute both aesthetically and functionally to the overan
                           character of the CC/0 District: therefore. it is the intent of this Ordinance to establish a higher level of visual appeal than that which has been
                           traditionally observed in the past.




                    Oil)   Gtllsses: Native grasses shall be required In all unpaved portions of right-or-way that do not abut private property tor ease of maintenance.
                           Allowable species are listed in Subsection 18(0)(15)(bl below.
                    (iv)   Trees: If the area between the curb of US 75 or the CCOL frontage road and the property line is more than ten (10) feet deep. then native or
                           adapted, heat and drought tolerant trees selected from the list in Subsection 18(0)(15)(b) below shaft be planted within the right-of-way a
                           minimum of ten (10) feet from the back of curb. Trees shall be planted at .a ratio of one (1) tree per each sixty (60) teet of frontage and should be
                           staggered. dustened or otherwise arranged in landscaped areas rather than spaced evenly across the frontage of the property.




                     (v)   Other Plant Material: Shrubs, ornamental plants and ornamental grasses may be approved for right-of-way areas. subject to approval of the
                           Texas Department of TransportatiOn, If applicable, and the CHy. Acceplable species shaH inClude those listed in the City's ordinances, rules and
                           regulations, as they exist, may be amended or in the future arising. or as hereinafter described below.
              (b)    R~ Species end Sizes: Trees. shrubs and grasses wnhln unpaved areas thai are completely surrounded by right-ot-way shall be selected
                     from the follt'Wing species:
                     0)    Larpe Trees: Large trees shall be a minimum of four (4) caliper inches at time of planting. PermUted large trees shall be selected from !he
                           following species:




http://library.rnunicode.com/print.aspx?h=&clientiD=l3543&HTMRequest=http%3a%2fU/o...                                                                                116/2014
                                                                         Page 58 of 98
Municode                                                                                                                                                     Page 23 of62


                             • Ash, Texas
                             • Cypress. Bald
                             • Elm. Cedar
                             • Maple. Shanlung
                             • Oak Ch;nquapin
                             • Oak. Uve 'High Rise'
                             • Oak. Texas Red
                             • Fine. Mondell
                     (ii)    OmanrtMtai Trees. Omamental trees sha!i ll€' a minimum of e-1ghl \8) feel ta!J at time of planting Pem;iUeU ornamental trees shall be s.ele-cted
                             from ihe following speoes:
                             • Holfy. Foster
                             • Yaupon Holly
                             • Japsnese Maple, sek-cled vanelles with approval of the City Manager
                             • Myrtle. Crepe, tree fmrn
                             • ¥'/'ax Myr1le
                     (1ii)   Shrubs"· LiJ\-v screening shrubs (generally, awarf varieties) shall be a rnimmum of lhree (3) gallon anti a minimum of e1ghteen (18) inch€-s tal! at
                             the hrne of pfanhng_ Larger shrubs shall be a min1mum of five (5) gallon and a Flinimum ot thlfty~six (3$) inches tall at time of pianling Permitted
                             shrubs shali be se!ecled from the followmg species:
                             • Crepe Myrtle. Dwarf
                             " Yaupon Holfy, Dwarf
                             • Hav,.."fhorne, Jndian (many vaneties)
                             • Holly, Dworf Burford
                             .. Dwart    Abf~lia

                             • Graylsaf Cotoneaster
                             •   Texa~   Sage
                             • Nandina. Dwarf varieties only
                             • Hawnv,me, Indian- Dwart
                             • Rose. KrHJckout
                             .. Barberry
                             • Elaegl'lllS, Dwarf
                             ,. Wax Myrtle. Dwarf
                     (iv)    Omamemal Grasses Permitted ornamental grasses shall be selected from the lollowmg spem:s·
                             .. M1scanthus, many vaneties
                             • VVeeptng Love Grass
                             .. Indian Feamer Grass
                             • Gulf Muhly
                     {iv)    Turt Grasses. Pennitted turf grasses shalt be selecte-d from the foHowmg species:
                             • Bemwda. common or hybnd
                             • Buffalo gn>ss
       \ 16)   Civic A1t or Amen1ty in LlVIUilH.:OOe                                                                                                                                                    Page 24 ot"o2


                                following a uniform design. Street sign posts installed in the City's rights-of-way within the CCIO District shall employ architectural poles and
                                related elements including streetscape furniture and other atreetscape elements.




         (17)    Administration:                  •
                 (a)   To encourage creative and unique design. "alternative equivalent compliance" allows development to occur in a manner that meets the intent of this
                       Subsection 18{0), yet through an "alternative design" thai does not slriCUy adhere to the standards of this Subsection 18(0). This is not a general
                       waiver of regulations. Rather. this Subsection 18{0)( 17) authorizes a sile-specifoc plan that is equal to or better than the strict application of the
                       standards. The City Manager may approve an alternative design in the foHowing type of site-specific deviations from the provisions provided for in this
                       Ordinance;
                       (I)      Technical provisions, including material specifications and techniCal design standards, that can be quantified using engineering or other technical
                                criteria to demonstrate the alternative equivalent compliance intent of this Ordinance; and
                       (ii)     Building or construction specifications or design provisions that can be illustrated. documented and retained by the City, evidencing the approved
                                alternative design. for the purpose of ensunng adherence to the alternative design in subsequent phases or mamtenance of the subjecl project.
                       Requests for an a1temat1ve design that are Policy {hereinafter defined) decisions in nature, aa determined by                   • shall not be considered by
                       the City Manager for a possible approved alternative design. The word "Policy" as used in this Subsection ( 18)(0)( 17) shall mean issues/subject
                       matters reserved for City Council oonsideration and possible approval induding, but not limited to, density (residential unijs per acre and residential or
                       commercial lot coverage) and land uses. not provided for in this Ordinance.
                 (b)   The City Manager may approve an alternative design in specific instances if the applicant demonstrates that the proposed aftemative design:
                       (i)      Achieves lhe intent of the subjecl slandard(s) to the same or better degree than the subject standard(s):
                       (ii)     Advances the goals -     policieS al the CC/0 District to the same or better degree than the subject standard(s):
                       (iii)    Resuhs in benefits to the community that are equivalent to or exceed the benefits associated with the subject standard(s);
                       (lv)     Imposes no greater Impacts on adjacent properties than would occur through compliance with the subjed standard(s):
                       (v)      Is compatible with surrounding development;
                       (vi)     Complies with al other requirements of the approved zoning of the property:
                       (vii)    Is an enhancement beyond the minimum design standard(s);
                       (viii)   incorporates archijectural design and creativity; and
                        (ix)    Provides other enhancements such as, among other things. landscaping, signs, screening. paving and tree preservation beyond the minimum
                                standard(s).
                 (c)   Modifications to these standards may also be requested through the variance or SUP process. Requests for zoning in the CCIO District shall be
                       processed the same as any other zoning request.
                 (d)    Building perm« applications for projects that C001ply with the approved zoning and the design standards established by this SubsectiOn 18(0) may be
                        issued by the City Manager without the need for any other public hearing or site plan approval.
         (1 8)   Definitions: For purposes of this Subsection 18(0). all definitions shaH be as set forth throughout Subsection 18(0) with the following exceptions which shall be
                 defined as follows:
                 (a)     City Manager. The City Manager, or staff penoon designated by the City Manager, shall be the City Manager of this Ordinance and shaH be authorized
                         to review. approve and require revisions to plans submitted hereunder and to make the interpretations provided for hereinabove.
                 (b)    Entertainment Uses: Estabfishments that provide food. drink and entertainment to persons on the premise. including such uses as, among other things.
                        public and private pari! and recreation area, golf course and country club, driving range, miniature golf, dance and assembly hall, amusement pari!.
                        commercial amusement, concert venue and meeting/conference center.
                 (c)    General Personal Services: EstabHshments that provide individual services related to personal needs direcUy to customers at the site of the business or
                        that receive goods from or return goods to the customer that have been treated or processed at that location or another locations such as, but not
                        limited to, day care centers. dry cleaning and laundrY services. pharmacy. shoe repair. beauty or barber shops. massage therapy. tanning salons,
                        mortuary or funeral home. tattoo pallor or piercing studio and nail salon.
                 (d)    Retail Sales, or Retail Store, General (collectively, Retail Uses): Retail stores and uses completely within an enclosed building. No structure shall be
                        erected, converted or constructed to allow for the interior passage of motor vehicles for the retail sales or detivery of foods or beverages.
         (19)    Water Conservation: The City Council of the City Is committed to long term water conservation, as well as to quality landscaping that contributes to the
                 aesthetics and beautification of the community. In order to accomplish the above Objective. the City Council desires to promote the use of reclaimed water.
                 natural runoff and limited use of well water for liTigation purposes thus preserving the use of potable water for household and business purposes. Steps toward
                 reclamation of water for irrigation purposes include the following:
                 (a)    Water Retention Faciilies: Step one is lo provide for water storage ponds. lagoons and other water storage facilities including both detention and
                        retention basins. Enlarging detention basins to include retention. whether in the form of a pond. soil conservation type lake with sol! dam and soil banks,
                        or hardscapelannored lake/pond area with brick. concrete or stone embankments. is the fJrsl contributor to the potential for reuse of reclaimed and
                        capturing either natural runoff or well supplemented water in addition to the community amenity provided by such water retention facitities.
                 (b)    Encourage Treatment for Re-Use: Step two is to encourage or require treatment of domestic and business wastewater by compact aerobic systems
                        typlcaUy pennitted in rural or large lot ansaa. These treatment facilities can be used to treat a significant portion of large projects' wastewater with the
                        majority of the projects wastewater bypassing the aerobic treatment facilities -      thus continuing to !low to regional wastewater treatment facimles. The
                        aerobically treated efftuent can be added to the retention fac:ililies described in Subsection 18(0)(19)(a) above. The retention facitity shall have aerator
                        equipment and potential Chlorination capabilities Installed to insure an appropriate level of -ter quality.
                 (C)




http://library .municode.com/print.aspx?h:.::&clientiD= 13 543&HTMRequest=http%3a%2f'>/o...                                                                              116/2014
                                                                             Page 60 of 98
Mum code                                                                                                                                                             Page 25 of 62


                           Pumpage to Land$1;;ape Amas: Retainage water and re-use water from Subsection 18(0)(19)(b) abOve can then be used for large commercial and
                           mixed use project landscape and open space irrigation. Irrigation lines for lhe re-use project needs shall be clearly marked as re-use and not for potable
                           water purposes. Well water (with appropriate perrnHs) may be used to supplement the retainage and re-use irrigation system.
                   (d)     Each projed described abOve shall be subject to an engineering evaluation to determine that:
                           (i)     An appropriate location exists for the required retention facitity;
                           (w)     The capacity of the retention facility;
                           (iii)   The volume of aerobically treated water that can be missed or added to the retention facility;
                           (iv)    The volume of water that can be wHhdrawn on a monthly basis to provide or supplement irrigation needs; and
                           (v)     The appropriate location of pumps and irrigation lines.
                   (e)     Developer Inducement: The City may offer inducements to encourage and promote the concepts described above for initial users to provide
                           documented case evaluations on of the benefits and cost savings. It shall be up to the City Council of the City to determine the form and amount of said
                           inducements. Irrigation systems shall be designed to allow the system to be supplemented with potable water as necessary to maintain the landscaped
                           area.
                   (I)     City Statr will work with each such project to develop tuft details and a cost analysis for that project unbl a base &ne for typical projects is estabfished.
                   (g)     Projects shall be encouraged to join together to accomplish the above stated objectives wHh one (1) of the developers serving as the coordinating
                           property developer. Regionalized or large area drainage and detention facilities may be required to provide for mutual or shered irrigation storage. in
                           which case the City shall develop a mechanism for the initial developer to recover cost in excess of the otherwise proportionate share if saod developer
                           had sized and constructed the detentlon/retaioage faciUty for the exclusive use of said developer's project. Manclatory detention. retention and common
                           use irrigation faciUties may ba structured to provide for a pro-rata type cost shaling as well as a mechanism for shared operational and maintenance
                           cost.
                                                                                        Exhibit "A"
                                                                                  CCIO Oistrid Boundary Map




   (Ora No. 13.()9. § 2. 2·21·13. Of!! No. 13-25. § 2. $.28·13)
                                                                                         SECTION 19
                                                                                 "FP" FLOOD PLAIN DISTRICT

   Edltor•no-
   §edion 3 of Ord. No. 1$-09. adopted Feb. 21.2013. repealed§ 19(19.1-19.3), which derived from Ord. No. 92-08. §§ 1-36. adopted Aug 25. 1992.




http://library.municode.comiprint.aspx?h=&clientiD=l3543&HTMRequest=http%3a%2fO/o...                                                                                           1/6/2014
                                                                                Page 61 of 98
Mum code                                                                                                                                                         Page 26 of62


                                                                                           SECTION 19A
                                                                             H/0 HISTORIC OVERLAY DISTRICT

         Edltor'•no-
         §.ru;.tlgn 3 of Ord. No. 13-09, adopted Feb. 21. 2013, repealed§ 19A(19A-1-19A-5), which derived from Ord. No. 92-08, §§ 1-36. adopted Aug. 25, 1992; and Ord. No.
                  98-07,.§..1. adopted July 14, 1998.

                                                                                           SECTION20
                                                                    SCHEDULE OF USES AND PARKING REQUIREMENTS

                20.1 land and buildings in each of the following ClasSified districts may be used for any of the following listed uses but no land shall hereinafter be used and no
         building or structure shall hereinafter be occupied, used, erected, altered, removed, placed, demolished or converted which is arranged or designed to be used for other
         than those uses specified for the district in Which it is located as set forth by the follOWing schedule of uses:

      BASE ZONING Residential                                                                            Nonn!sldentlal                                    Spedal
      DISTRICT
      LEGEND
X      Use permitted A-AgriculturaiSF -1-Single· SF- 2-Sintl,... SF· 3-Single· MF -Multi· MH-ManufacturedC·1-RestrlctedC •2-Generaii-1-Lilht I· 2-HeavyH/G-HistoricCC/o-tommercl
       in District    District     Family        Family          Family        Family     Home Park      Comm.,rclal   CommerMunicode                                                                                                                                                     Page 27 of62


!Accessory
ktructure
~ irport/Helioort
                                ----- 1------                                                     --!---                       -- t------ --                                   -
"icohotic Beverage                                                                                       !c)            i(C)            (C)                        {5}
 ~!es
    tcohotic   Bevera~e                                                                                  (b)            Sib)            {b)                        {5)
    stablishmeot                                                                                     '
lbmenitv Center                                                                    X
  r:te:1na and/or          s                    IS                                 s                                    IS
    menna Support                                                        F                                                          i
~tructure,
    ommerciJi
                                                                                                                                    I
Mtenna and i or            s                                                       5                                    ,
~nte-nna Support
f>tructure, Noo·
  ommerdat
;.thletk Stadium o       s                                                       ,                                    IX                    !'.
  'ield Public
!"thtettc Stadium o                                                                                                                                              f':\5)
Field PrivatP
 \utomobile Paul
                                                                             -                                          IX      -                                jXiSI
i>orlutomob•le                                                                                                                                   p<
 to-Agricultur< F• i ~5-ins~e ·~f·l-Sing!e ~F-3-Sin!l!e ~f-Multi MH-0\anufacturec ·1-.Restrict~ C-2-Genor••·l-li!lhf-Hea')WO-Histon CCJO Commerc1
        n District    DistMct       1.-ami!y       Family        amlly       Family     Hcma Park      ommerdat       ommerdal ~ndu-rtria odustriat P.,.erl,3;y  orridor Overlay
       ~"' prohibited               ~f''Sidentiai ~eside.nttai Re-sidential ~"lltng Oh:trkt           Pistrlct       Otstrict  pistnct     istnct Pls.trict     District
                                                   ~hstrict 2

       t""
        n !:Ustrict                 lo!stnt-t 1                 !Otstrict J  loi:a.r\ct
              permitted
        n District
       ;Upon approval
       f'' a Spedflc                                        I
                                                                                                                                  I           I
 "·,
       !use Permit
       pse is
       ~rmltteval of a
                                         l      !
          pefv'lunicode                                                                                                                                                          Page 28 of62


     ratRKING
I
(1, See
       fQUlREMENT
       ASEO ON USE
2, corre-sponding
l ... )numeric end
       note In
      Subsection
      21.8 (l'arklng
      Requirement
      Based on Use)
     Us" Tvoe
                                          -                                                                             ._               ._   .
 eauty                                                                                                                       IX                                           X
 alon; Barber Shoo
 ed and Breakfast                                j5                                                                          s
nn
 ig Box Retail                                                                                                               X
pevelopment                                                                                                                                   '                          fX
 uilding Material                                                                                      IS                    X                                           IXiSI
 nd Hardware
 alt<5 Major                                                                                                                                  I
 vildmg Mate;iat                                                                                       lx                    X            'fi                             X
 nd Hardware
5atE's. Minor
 us;oe'.is Ser.nce                                                                                                           X
                                                                                                                                           I
                                                                                                                                          1>'
 abinet/Upholste!)
.hop
 ar Wash. full
Ser.)                 tk}              fhl                             iS I
 icensehlp
 ,1vtc!Convent1on                                                                                      IS                    s                                            .(S)
 entef
·ouege.                                                                                                p.                    X                                            XiS)
~niversfty,   Trade-
pr Private Boarding
Schoo!
                                                 I
                                                 l
  omrnercial                                                                                                                 X
~musement. lndoo
  omme-rciat                                                                                            J
                                                                                                                        -    s                                            XIS>
 musement,
but door
  ommunity CenteJ                                                                                                            li                                               lSi
  oocretei Asphalt
~atchifli Plant,                                 I
 erm~nent                                        !
 ()(!crete! Asphatt                 IS                         I"                                       ,                    s                                            X(Si
 atching Plant,
 emoorarv
                                     X
                                                 r             IX                                                            X                                            X
_onstruction Yard
 nct Field OffiMunicode                                                                                                                                                        Page 29 of 62



L iof •~erm1t
                Spf>ciflc Use

(a. Use is permitted in the
b, Distrid if
c ... ) the use compiles with
            conditJonaf
            development standard
            o.- flmttat!oos in the
            corresponding
          alphabetical and note
          in Subsection 20. J
          {Conditional
          Development
          Standards)
          SPECIAL ZONING
          DISTRICT LEGEND
          Use subject to Base
          Zomng District
X   Uw subject to Sas.e
($) lomng District upon
        approvat of a Specific
          Use Permit
          Use p.-ohibited In
        District
        Regulation by District
        1s..., Individual
        Section)
        PARKING


                                                      I
     REQUIREMENT BASED
     ON USE
{ 1, See corresponding
2, numeric end note in
3 .. ) Subsection ;u.s
       {Parking Requirement 'I                        ~
       l>_lionlllanquet/Meetin                                                               I
 eal~f'l; Fitness Center                                                                                                                       X         X
    orne O.:cooation                 e                              E''i                      "'mblv and                                                                                                                       X         X
~anufaCUJring USe
 omplytng with
~er~f~o~rm~•7n~c~e~S~ta~n~d~a~r~m~--t----------+--------4--------+--------4-------r------------h----------t~--·----·~-----+~----+---------r-----
  ock•'ll>th1S..Curity System          1                                                                         X
    ompany
t-~ach!ne Shoo
  ~ssaRe Therapy, LKens-ed                                                                                                                     X
r-"age      Therapy,
UnticenseMunicode                                                                                                                                              Page 30 of62


I       Jspectflc Use Permit
(a, Use Is permitted in the
b, District Indicated If the
c •.• ) use complies with
        conditional development
        standard or limitations in
        the correspondlns
        alphabetical and note In
        Subsection 20.3
        (Conditional
        Dev-'opment Standards)
        SPECIAL ZONING
        DISTRICT LEGEND
X Use subject to Base
        Zonins District
X(S)Use subject to Base
        Zonlns District upon
        approval of a Specific
        Use Permit
        Use prohibited In District
        Resulatlon by District
        (See Individual Section)
        PARKING REQUIREMENT
        BASED ON USE
(1, See cornspondln1
z. numeric end note In
3 ... ) Subsection 22.8 (Parkinl
        Requirement Based on
        Use)
               Use Type
   ini-warehouse/Self-storae
~iscetlaneous, Hazardous
 ndustrtal Use
   obile Food Vendor                                                                                        I}            I}          ()                            XiS I
   odet Home
   ortuarv_or Fun"""t Parlor
   otorcvcte Sales/Service
~unicipal Uses Operated by
 he Citv
                                            11                                            r-               11            IX          IX
   useum/Art Galterv                                                                                                                                                X
Nurserv. Malar
flurserv. Minor
  ursina/Convalescent Home
Office and Storate Area for                                                                                                          ~        ~
public/Private Uttlltv
~Offici!! Center
        /Showroom                                                                                                                                                   XIS
      /Warehouse/Distrlbutfoo                                                                                                        11       p<                     (Sl
 enter
pll WO!!li/Gas Well and Mineral                                                                                                      ~
 xtraction
putside Stora1e and Display                                                                                              IX          IX                             fXISI
 Incidental U,;,l
~utslde Stor"'I!! and Display                                                                                                        IX                             fXISI
 Prtmarv Use)
 ark or Plawround                                                                                                                                                       s
    awnshoo
   ortable Buildin2 Sales
   rlntin!l Shop, Ma or
   rintinG Shoo. Ma'or
   rivate Club                                                                                             5tol          lslol       Slol      5(g)                 SX
   rivate Utility (other than
  lsted
(lecreational Vehicle Sales and                                                                                                      t<
l:'.ervic" NO!W/Used
flecr.,atlonat Vehicle/Truck                                                                                                         ~
Parkil1!1lot or Gara•e
Recvclino Center
 Recvclina Collection Point                                                                                                                                         XS
 Recvclin!l Plant
   ehabllitation Care Institution
   ehabilftation In- Home Care               h            h          h           h         h
   esearch and Development                                                                                                           15                             JX!S)
    enter




       BASE ZONING          Resid..Uial                                                              ~onresldentlal                                 pedal
       DISTRICT LEGEND
       Use permitted in      -Agriculturo J'iF-1 stnsae ~-2-Sinst• F-3-Sinst• ~-Multi MH-Manufactur"' •1 Restrict"' ·I -Genera 1·1-LIIh ·2-HttO"l HIG-Historic C/Q-Com
       District             Plstrict      Family         amlly      amlly      amfly jHome Park       ommercial       omm&rdal ndustria Industrial pverlay      orridor 0>
       Use prohibited in                  ~esldentlal esidentlal ~esfdentlat P.,eiiiOB jotstrict     Pistrict       jofstrict  District joistrlct iDfstnct    ')istrlct
       District                           pistrict 1    p1strfct 2 Plstrict 3 ptstrict
       Use permitted In
       District upon
       approval of a


,....
       [sPecific Use Permit
    a, Use is permitted in
       ~·District
      ) ndlcated If the use
         omplles with
         onditfonaf
       !;Q...                                                                    1/6/2014

                                                                          Page 66 of 98
Municode                                                                                                                                                                              Page 3l of62


                                                                                                                                                             l

IJ~···
   ,.~-·"·~
         orresponding
         lphab<>tlcal and




' '"~'~j
         ote tn Subsection •

j         eveiQPrnent
L        _t.!_n_dards)__
        SPECIAL ZONING
        DISTRICT LEGEND
X:      Usf? subject to Base
        Zomng ())strict
)(      Use subject to Base
($)     Zoning District upon
        approvat of a
        Specific Use Permit
        Use prohibited in
        District
        R..gulation by
        District (S""
        Individual Section)
        PARKING
        REQUIREMENT
        !lASED ON USE
{1, See corresponding             I                                I
2. num-eric end note in
l ... ) Subsection 22.8
        (!"arking
        Requir-e-ment eased
                                  I
        on Use)
             U..-
    tesldence Hotel
                    Tvo~
                                                                       ~---
                                                                                  ----·-            -~--    L..------·· b - - - - - - · - - X:-:;----·                                             XiS!
    Ext<>ndeO
     estaurant Of' Catetefia                                                                                                 il                 il_          d                                     IX
     est,:u.::r·;:mt. Dtive··ln                                                                                                                              X         X                      ·r;:
     etaH Stor~ and Shop~                                                                                                                                              X                           tx
                                                                                                                                                                                                   ~,
    etait/Ser-.nc(>,                                                                                                                                         X
nddental
choo!. Private-                                                                                                                                              X
    chooL Pubi1c                                                                                                                                             t
    chool D;strict Sus Yard         m                    m          m)            m                 m       !                                                                                                                                  s
    mall EngmP Repair Shoo                                                                                                                                   ~         X
    table. Commerdal
-torage or      Whol~sate
                                                                                                                                                             X
                                                                                                                                                             X
                                                                                                                                                                       X
                                                                                                                                                                       X                                   -
Warehoose
 -axidermis.t
                                                                        0
                                                                                                                                                             '         s
     is.tnbutioo iT ransmissior
 f'ltv1unicode                                                                                                                                                                 Page 32 of 62


                     Landscape island(s) totaling a length equal to tifty percent (50%) of the canopy perimeter and a minimum of                SiX   (6) feet wide shall be provided for
                     screemng and traffic !low purposes;
                     • These areoas ~hall have a minimum of one (1) ornamental tree per twetve (12} linear feet or portion thereof and one (1} fwe-gailon shrub per one (1)
                     linear toot ammged as approved by the City Manager. or his designee;
              {7}    Use shaH be rernoved: if closed for   more than   six tG) months; and
              (8)    The canOjly bank face shall be or a color consistent with the main str.~cture or an accent color and may no! be bacilli!
        (b)   Atcotlofic Beverage Esrablishment
              (1)    illcoholic Beverage Establishments sMII be sucwct to compliance with the TEX. ALC. BE'i/ CODE. as amended, and any applie)  One thousand 11 ,OOOi feet from a public school if tne C•ty Counc:l receM;s a request tor thts additional spacing requirement from the school
                             distnct and the City Council 3dopts such a~ditionat spadng reqwrements tly resolullon: or
                     (c)     One tt'H?usand {1 ,000} feet from a pnvate sc.hoot 1f the City Council receives a request for th1s additional spacing requi:ement from the board of
                             the private scllocl. and the City Council adopts the additional spacing requirements by resollilion
                     (d)     Measurement for the distance befiveen an Alcoholic Beverage Establishment and the uses listed above or 1he nearest residential zonmg distm,i
                             shall be in a dire-ct line from the Property Line ot the applicable use !1sted above or the nearest resiaenttaJ zoning distnd to the Property Line of
                             the Alcoholic Beverage Establishment, and in a direct line across intersections
                     {e)     Theie shai! be no variances considered with regard 1o lhe regulations set forth herein
        (c)   Alcohonc Beverage Sales:
              (1)    Alcoholic Beverage Sales snall be subject to compliance wim tt,a TEX. ALC. 8£V_ CODE. as amended. and any applicable local optio-n elections
              (2)    Alcoholic Beverage Sales are perm1Ued by SUP only           m the     C-!. C-2, i-l anrl CCIO zonin[l districts.
              (31    Bertt sales are not permitted in distticts zoned .solety as resident;ai. hov.-ever. beer sales may be allowed t'l a m1>:t:':d- ust: development and in a PC}
                     dr!?trict
              {4}    Pursuant !C th-e CHy Charter. the- sale of liquor_ as defined in lhe TEX ..ALC BEV CODE. as amended. sr1atl be pmhibtted ny a person or entily holding
                     a package store permit as described in1he TEX ALC. BEV COOL as amended. lfl. any zoning d~strict which anows. in whole or ln part. residential
                     development in the City.
              (5)    The regulations hene1n applicaole to a pub fie scttoui shan also appiy to a day-care center or          a chita-care c~nter   as provtded in§ 109.331. TEX. /tLC
                     BEV. CODE. as amended
              (6)    A!-co-Otlohc Beverage Sales shall not be !ocated within the following
                     (a)     T11ree hunared {300) feet from a church. put~llc school. private schoot and/or publlc hospital However, Alcoholic Beverage Saies may be located
                             -.,V!thfn three- hundred {300) feet of a private school ff rnmors are proh!blteiJ from entenng the place of busrness. as required by §109.53, TEX.
                             l'lC. SEV CODE. as amended, or
                     {b}     One thousand (1 .000) fee£ from a prwate school if the City Council recefves a request for this add!bonal spacing requirement from the board of
                             !he privaJe schoot and the City Council adop!s the adGrtional spacmg requirements by resolution. But ~he City Council may not adapt 1his
                             aodi1ion.al spacing requrrement if {i} mtnors an~ prohjbited from entenng the ptace of t>ustness engaged ;n Ncohofic Beverage Sale-s. pur~uant !o
                             Section 100.53, TEX. ALC BEV. CODE. as amended: {ii) the holder of a retaH off~pre-rnises consumption pemtit or license if less than fifty
                             percent t5D%) of the gross recen.lt for !he prMunicodc                                                                                                                                                         Page 33 of 62


              Horne Occupation A home occupation, in districts where allowed, shall meet the fo!!mving standards to maintain the resident1al chara-cter of ft)e neighborhood
              whUe prmnding opportu111t1e-s for home-based businesses:
              {1)     Unless specifrcally permit!ed by this Subsection 20.3(e). home occupalions shall be conducted entirely within tne main burlcrng:
              (2)     Home occupa:ions shall not produce any alteration or change in the exteriO< appearance of !he res.dence which is mconsrstent with the typical
                      appearance of a residential dwelling:
                      (a)    No external evidence of the occupation shall be detedable at any lot line. includ'ng advertising. srgns. smoke, dust. noise. fumes. glare. vibration
                             or e>ectncal drsturbance beyona the property !me:
                      {b)    No exterior storage of material, eQuipment. vet11des and/or supplies used in ron1unction wfth the home occupa!ion:
                      {c}    No shxage of hazardous malRria!s for business pl!rpose.s zha!! be allowed on the premises:
                      id)    The home occupation shall not have a separate entrance.
                      (e)    Not more than two !2} patron- or business4eiatect veh1cies shalf be present at any one hme. and the proprietm shall prov1de adeqt1ate off~street
                             parKrng to; such vehicles;
                      (f)    A maximum of one (1) commercial vehicle. capacity one (1.11on or less. may be used or parl) ions.
                             ThiS shall not be construed to proh1bH defivelies by commercta! package dehvery ccmpan1es:
                      \h)    The home occupation shalf not dis.piay adverttsfng s1gns or other vlsual or aUd1o devtces which ca.H attention !o the business use;
                      (il    Me-n.:hand!se shan not be offered or displayed for sate on the prem1ses. Safes mcioenta! to a sendee shall he ailowed; and orders previOusly
                             made via me telephone. in!eme~ or at a sates party may be frlied on lh>! premises. and
                      (i)    No traffic shall oe generated oy a home occupation in greater volumes than normally expected in e rt!Sidential nergnborhood. and any need for
                             parilimming l-essons or water safety instruction p-rovided that a max1mum of six (6) puplts may b-e pfesent at any one t!r.le;
                      (g)    Home crans. such as weavmg. model ma!ods i-'Klude: bread, roHs,
                             b1scurts.. sweet breads, muffins, cakes, pastnes. ccoktes. fru;t p1es tams, j-ellies, dry herbs and dry nerb ffil)(e.S
              (9)     Uses prohibited as home occupations shat! ,ncludP the toltow1ng
                      (a)    Anrmalnospital. comme>cial stable, ke:mel.
                      (b)    Boardrngtwuse or roormng house;
                      (c)    Schooling or instruction with more than five IS) pupils:
                      \d)    Restaurant cr on. ptemises food/beverage consumpt1on of any ~~nd,
                      (e)    AutomotHfe. boat or trailer rep~r. smell engme or rnotorc.yde repatr, large applianr-..e repair, repair of any items w1th 1nterna! comb\,Ost.cn englnt;::s
                             or other reparrs shops:
                      If)    Cabinetry. metal worl: or welding shOp:
                      (g)    Office fm d<>fica!ly Listed·
                      (a)    The Director :shall -determme whether a proposed: use not specificalty listP.ri 1s appropnate as a hom? occupo!ion. The Director shaH evatua!e !he
                             proposed home occupatiOn in terms or its rmpact on neigt1boring property. its similarity to other allov.-ed and prohrbrted uses and its conformance
                             with the reguiations herem.
              (11)    Appeal of the Directors Home Occupation Determinatron:
                      {a)    If lhe applieaflt disagrees with tile determrna!ion of the Director. ihe applicant may appeal !he Director's Municode                                                                                                                                                         Page 34 of 62


             Household Cafe Facility: Shall maintain a minimum separation of five hundred (500) feet measureMunicode                                                                                                                                                                     Page 35 of 62


                        (6)     MobHe food venders shatt be located within fifty (50) feet ol an entrance of a primary building that holds the Certificate of Occupancy.
                        (7)     Mobile food vendors shan be setback a minimum of one hundred (100) feet from major thorOughfares. as designated on the City's Thoroughfare Plan.
                        (8)     Mobile food vendors may operate only during the business hours of the primary business on the property.
                        (9)     The operator of the primary buHding shall possess a City     tax certificate show as paid.
                        ( 10)   A drive-through is not permitted in conjunction with the mobile food vendor.
                        (11)    MobHe food vendors shall not operate in parldng spaces. driveways, lire lanes or public roads.
                        (12)    Sales of food from a stationary vehicle excludes catering truclts.
                        (13)    Mobile food vendors are prohib~ed in a temporary building.
                 (m)    School Distlict Bus Yard: A School District Bus Yard shall be owned and/or operated by a public school district. Unless othe!Wise approved by the City, School
                        District Bus Yards shall be screened using one (1) of the following methods:
                        (1)     Op6on 1:
                                (a)   A six (6) foot ornamental metal fence;
                                (b)   Three (3) inch caliper evergreen trees on twenty (20) fool centers: and
                                (c)   Five (five) gallon evergreen shrubs on three (3) foot centers.
                        (2)     Opfion2:
                                (a)   A six (6) loot clay-fired brick wall: and
                                (b)   Three (3) inch caliper evergreen    trees on twenty (20) foot centers.
                 (n)    Temporary Portable Storage Unit (TPSU):
                        (1)     A permH shall be required to be issued by Development ServiCes for the use of a TPSU lor temporary storage. Among other things. the permit
                                application shall indicate the desired localion of the TPSU on the subject premises.
                        (2)     TPSUs may not, under any circumstance, be placed on any public right-ot-way and/or easement.
                        (3)     TPSUs shall be placed solely   on surfaces in accordance With Subsection       22.2 (Special Off-Street Parking Provisions) (b) (Paving Requirements).
                        (4)     In the SF-1. SF-2, SF-3 and MH districts, TPSUs shall be placed at the furthest pointfrom the street.
                        (5)     In the MF and MH. if applicable, districts. TPSUs shall be placed at the location authorized by the owner of the property.
                        (6)     Only one (1) permit lor one (1) TPSU may be issued per residence at any given time.
                        (7)     No appficant for a TPSU perml will receive such permit more than twice in any given calendar year.
                        (8)A TPSU for which a permn is issued as described herein may remain on the subject premises for no longer than ten (10) consecutive days.
                           commencing on the date the permit is issued and made available to the applicant.
      (Oro No 05-16. adopted 1·25-CS. Sec: 2, Orcf No 06-41. -pled g.z64J6 Sec. 2: Orc1 No 13-06 aclopted 2·12-13. S. 13·21. Od0pted4·23-13. Sec 4)
                                                                                          SECTION21
                                                                                SCHEDULE OF DISTRICT REGULATIONS

                 In addition to the schedule of regulations below. also see the special and additional regulations in Section 23 of this zoning ordinance.


                                                                           A          SF·t          F·2          f.)          F          H           ·1          ·2          ·1         ·2
ot Area   (SQ. ft.                                                           acres    20 000       10 000           000      b           000        one        none          none      none
  inlmum Lot Width ft.                                                     150        100            0          ~              0                    one        none
  inimt..m Lot Death ft.
 root Yard Setbaclt (ft.
                                                                            00
                                                                           50
                                                                                      120
                                                                                      30
                                                                                                   120
                                                                                                    5
                                                                                                                100
                                                                                                                25
                                                                                                                             150
                                                                                                                               5
                                                                                                                                        120
                                                                                                                                         5
                                                                                                                                                    one
                                                                                                                                                    d)
                                                                                                                                                               none
                                                                                                                                                                0
                                                                                                                                                                             """"
                                                                                                                                                                             none
                                                                                                                                                                              0
                                                                                                                                                                                  """"
                                                                                                                                                                                  """"  0
 ide Yard Setback ft. /interior lot                                         a          15          10           7.5          15          .5         d)         10            e          e
 ide Yard Setback ft. /corner lot                                           a           5           0            0             5         0          d            5           f          f
 ear Yard Setbaclt ft.                                                      5           5           5            5             0        10          d           0            f          f
~xlmum HeiGht stories or ft.                                               25         3              .5             .5       l           .5        too·        100'
laximum lot CoveraQe %
  inimt..m DweiUnq Size (SQ. ft. •
                                                                           15
                                                                           1 100
                                                                                      40
                                                                                      1,800
                                                                                                    0
                                                                                                   1 500
                                                                                                                140
                                                                                                                1.000
                                                                                                                             40
                                                                                                                             c
                                                                                                                                         0
                                                                                                                                         20
                                                                                                                                                    0
                                                                                                                                                    ooe        ,.,.. """"
                                                                                                                                                                0
                                                                                                                                                                              one
                                                                                                                                                                                       """"
                                                                                                                                                                                        0
                                                                                                                                                                                        one
 aximum Oensitv Per Acre                                                       Ia     2                         7            15                      Ia          Ia              Ia         Ia




       "The minimum floor area of any dwelling shall be exclusive of garages. breezeways. and porches.
                 (a)    The minimum side yard     on each side ol the lot shall have a width of not less than   15% of the width of the tot or 50 feet. whichever is less.
                 (b)    The minimum lot area for multi-family dweHings shall have a minimum of 3.000 square feel per dweUing unit.
                 (c)    The minimum dwelling size for each multi-family dweUing unit Shall be 600 square feet.
                 (d)    None required lor buftdlngs In existence at the time of passage of this ordinance. However: when new construction of buildings in this district occur. then yard
                        setbacks shell be at least 10 feet from the property line.
                 (e)    The minimum side yard setbaclt shall be alleasl 10 feet from the property line except where a permitted use abuts a residential district boundary line. the
                        minimum yard setbaclt shall be a minimum of 20 feel.
                 (I)  The minimum side or rear yard setback shaH be at least 20 feet from the property line except where a permitted use abuts a residential district boundary line,
                      the minimum yard setbaclt shall be a minimum of 50 feet.
       (Orcf No. 04-02. lldOpted J. 1/HU, Sec. 2)
                                                                                      SECTION22
                                                                     OFF-STReET PARKING AND LOADING Rl:QU/Rl:MENTS

             22.1 Purpose: To secure safety from fore, panic, and other dangers: to lessen congestion on public streets: to facilitate the adequate provisions of transportation: to
       conserve the value of buildings: and to encourage the most appropriate use of land. Minimum off-street parking and loading shall be provided as set forth in the loUowing
       schedules and provisions.

                 22.2 Special OII'..Sileet PartMunicode                                                                                                                                                                         Page 36 of62


                                In addition, tnere shall be two (2) pav6d parle regularly mainla•ned to ensure contmuous clear identificat•on of lt>e space
                 (b)     Parking Space Dtmeosior>s.
                         {1}    Each standaro off- street parkmg space shall be a minimum of nine {9) feet in Vlidth and tvtent'f (2D} feet rn depth, exclusive of driveways and
                                maneuvering aisles and shall he of usable shape and condition.
                         (2)    \Nl'wre it IS p!)SSiblJeO standard space may be reduced to
                                eighteen {181 teet. The. landscaped buffer shaH te increased by two {2) teet ...mere the parking is (Hgmeen {'!B) fet:-t 1n length.
                         (3;    No parkmg so.uce shall a!low a veh!cle to overnartg a required iand~cape area, open space area, S!Oewajic street right-of-way or adjacent property.
                         (41    Head-In parking spaces ad;acen! to buJdings shaH have a rnimmum four (4) fool wtde clearance betweer> the front of the car and the building
                                (a)    The four r4) foG! wroe clearance shall be mamtained by curbs or wt1eel stops. ft1eface of "-hich sM!i be located s~> (6) feet from the bulldrng.
                                       which allows a vehicle overhang ol twc (2) feet Vvheel stops shall only t>e used in par1e Director
                 {d}     Dead £nd Parkrng. Dead end parking ts prohibited in nonres{dentiat districts.. except    1n the H!f) d1stnc1 as apprQvJ;;d by the Director
                 (e}     Handicap Parking_ Handicap parking space{s) shai! be provided according to the StatP. of Texas Program for the Elimination of Architectural Barriers. as
                         amended, and shall conform to !he Amencans Olsabi!Hy Act (ADA) of 1991, as amended, and accessibility guidelines or the Uniform Fede-raJ Accessit>lhty
                         Standards, as amended_ Current requirements are as foilows and are !Subject to amendments based on the !aws- reference-a herein:


tota! Parl'.ing 5poces                                                                              Required Minimum Nu:nber of
                                                                                                        evtde data to support the request.
                         (2)    Op6onal resmrrc~s !or th<> parl;o ...                                                                                                  1/6/2014

                                                                                       Page 72 of 98
fvlunicode                                                                                                                                                       Page 37 of 62


       (e)   Shared Parln 2~.7 shall apply to ail nonresidential d!stncts.
       (b)   Parking Atsies. Parkong aiSles shall be des1gner guest room in addition to the requirements lor a nomtal residential use
             (5)      Boarding or Rooming .~-louse. One {1} parkmg space for each sfe~pmg room
             !6)      Bowing All~Street Parkin~ Provistons) (ResHjentia! Otstricts, excluding Mufti-Family Restdenlia!
                      D1stncts) (ej {Min!fl1um Parkmg Provis1onsl.
              (18)    Dwei!mgs. Mu!Ulamily Two (2) spaces for one (1) and two (2\ bedroom units. plus one (l) additional space for each a1ditional bedroom
             (' 9l    Res&rved.
             (20)     Frarermty, Sorority cr Dormitory One (1) parking space for each two (2! bery Use) Four (4) parkmq spaces.
              {22)    Golf Course. N111e tS} par1>ting spaces per !1~e, plus one   11) parking   space for each one hundred fitly {150! square leet of floor area af golf or country
                      club
              \23)    GolfCoutSe (muuat""' and driving range). One and one-half (1 Vii pa!lMunicode                                                                                                                                                       Page 38 of 62


             (34)    Motor-Vehicle S"i"sroom and Used Car Lots One (1) parking space for eaCh five hundred (500) square feet of sales ffoor for indoor uses. or one (1)
                     parking space for each one thousand (1.000) square feel of lot a111a lor outdoor uses.
             {35)    Nursery (Major ana Minor). One (1) parking space for each five thousand (5.000i square reel of outdoor storage area Any associated sales or office
                     area snail be calcu!ated at one ( 1J parking space pe< two hundred (200) square feet.
             (36)    Office (Professional). One (1) space per three hundred fifty (350) square feet of gross noor area elities over twenty thousand (ZO.OOOl square
                     feel shall use the parking standards set forth lor hospitals.
             (38)    Privdte Club or Restaurant with a Pnvate Club. Aic~holic Beverage Establishment. One (1) pafid by taking the square footage of standard classrooms divided oy twenty {20). plus the square
                               footage of spedai classrooms. such as art, J~boratones. drama. band and vocational rooms. divided by fifty (50).
             (45)    School. High School (Ninth (9th) through Twelfth (12th) Grade) (Pubfic or Pnvale). One (1) parkmg space per three and three-tenths (3 3) students.
                     (The total numt"HJr o-f students shall be determined by takmg the square footage of standard classrooms di',nded by tvventy (20), plus the square !ootage
                     of special classrooms. such as art laboratones_ drama. band and vocational rooms, dtvided by fifty (50))
             (45)    Theater; Sports At:e'n.a. Stadium, Gymnasie of
                     the service !stand. whichever is applicable
             (4}     Number af Required Stacking Spaces {All Districts)- tn all Districts. at the time any building or structure is erected or altered. stacking spaces shall be
                     provided in the number and manner set forth in the foHowtng hst of property uses.
                     (a)       Automated Teller Machine {ATM) Three (3) staclJe
                     (h}       Dry Cleaning, Pharmacy or Other Retail Establishments '11.1th a Orive-Through. Three (3) stackmg spares tor f1rst service window.
                     (i)       Fmancia! institution Five {5} stacking spaces per window or servicF- !ane
                     U)        Restaurant ~N'ith Drive· Through_ FIVe (5) stacking spaces for first wmdow, order board or other stopping point
                     (k)       School, ELementary, Secondary ar Middle {K:n::Jergarten t.":lrough E;ghth (8th) Grade} {Pubilc or Private}- One (1} stocxtng space per twenty {2\i)
                               students provided on a through "circular"   dri"".
                     (!)       Schoof, High Dchool (Ninth (9th} through Twelffh (12th) Grarle) (Pubiic or Private). Tne number of stQcking spaces sha!l be determined during
                               S!1e Plan review and approV1!'d by the Oirer-.toL
              (5)




http://library.municode.com/print.aspx?h=&clientiD=13543&HTMRequest=ht1p%3a%2i% ...                                                                                    l/6/2014
                                                                              Page 74 of 98
Municodi;                                                                                                                                                           Page 39 of62


                        Single Stacking Space Required after        me
                                                                  Fmal Window, Ord&r Board or Stoppi'!g Point. A smgle stacking space shall be provided after the final
                        window. order board or stopping point to allow vehicles to pull ciear of the transaction area prior to enlerrtrg an intersectrng on-site driveway or
                        maneuvering aisle.
                {ll)    Setback Requirement. Buildings and other structures shall be setbaci( a minimum of ten ( 10) feet from the back of the curb of tne intersecting driveway
                        or maneuvering arsle to provide adequate visibility and 10 allow vehicles to safely exit drive-through lanes and escape lanes prior to merying into
                        intersecting driveways or maneuveling aisles.
                (7)     Escape Lane Requirement tor Drive-Through Facilities.
                        (a)       An escape lane shall be provrded for any use contatmng a dove-through facility.
                        (b)       An escape lane shall be nine {9) feet in width and shall provide access around the drive-through fa~•lity
                        (c)       An escape lane may be pari of a arculatioo a1sle.
         22 9 Location of Parking Spaces· AI! pan"nO spaces required herein shall be located on tile same lot with the building or use served, except as fo"ows.

         (a)    Parking Easement Requimmenl ror Off-S1te Parking. In any case where the required parking spaces are nollocated on the same lot w>th the building or use
                served, or where such spaces are coliectivety or jointly provtded and used. such spaces shall be located in a padl.ing easement as shown on a Final Pfal and
                Site Plan.
         (b)    Historic Overlay Distm~1 Parking Reduction and Awarding of Historic Overlay Oislrict Public Parking Spaces
                ( 1)    If il •s determined that due to existing site constraints or overall development plan for a project. the requuans to prov1de the necessary parkmg includmg, without ltmltatior..
                                  utilizing any vacant parcel. ownea by the owner and/or lessee. which could be developed as parktng.
                        (e)       Ther~ must be a surplus of e)(isting H/0 district public parking spaces. as solety de1ermmed by the t)iredor
                                  (1)     A roster of HJO distnct puNic parKing spaces wilt be kept and main tamed by the Director.
                        m         The buih:hng occupant agrees to pay, in conjunction with the occupants' •.¥ater, sewer and garbage bHL a specified H!O £hStnct parking fee for the
                                  use and application of required park>ng on C!ly"'wned property. as solel~ oeterm.ned by the City. p;x spot awarded by the Oorector for the
                                  mamtenance of City-provided parking.
                (2)     The Director may approile on-street parking !o be credited to       a use withw the H!O d1slnct.
         lcl    Retaining Historic Overlay District Pubfic Parking Spaces.
                (1)     Uses 1n the HIO dtslnct that have been awarded parkmg spaces out of any H/0 disirict pubhc parking spaces, will retain ttle ablllry lo apply lhese
                        sp~s 10 their off-street parking requirements for up to .si:a: (6) months after the use, for which the addihon;lf spaces were awarded under ttus
                        Subsection 22.9(c), has vacated the prerrJses.
                (2)     It after s1x \6) monU1s the site does not have a new use tor which a Ce;"tific;l~e af Occupancy has been issved~ the spaces will revten 1o the CHy as
                        surplus
                (3}     In the event a propeny, previously awarded H/0 district pub!it parkmg spaces, changes to a less !nlensi~;E> use lhe >inrteeded spaces shaii be forfeited.
         (d)    Intent of Awarding HIO Oist,ct Public Paoong Spaces.
                ( 1)   Awaffi1ng H/0 district pubfic parkmg spaces is allow~ solely for the purpose o! assistmg an appftcant ln satjsfyinQ the off-street park1f'lg requirements
                       estaohshed by thts Ord1o.ance
                (2}     An award of HJO distnct public parking spaces is not a guarantee thai the awarde-d spaces will he open for parx1ng at any andtm a!l times
                (3)    P.vailabt1ity    ot any HtO distnct pubhc parkrng spaces is on a first (',ome. first serve basis, and tf:e- H!O district pubbc parning spaces are open to the
                        public.
                (4)     Awarded parking spaces shall no! be labeled and/or marked 10 any way by the use!. lessee andlor landowner of recurd.
         (e)    P&rking P10h1bited in Front Yards No parking shall be allowed ~eHing and no lot existing
                at the time o1 passage of thi• ordinance shall be reduced in area betow the minimum requirements set forth in the respective district.
         (b)    Location of DweUings and Buildings: Only one ( 1) mam buildmg for one-family and duplex use with permi!!ed accessory buildings may be located upon a lot or
                unplalted tract. Every m"ans of access shall have a minimum width of twenty-five (25) feet. V'Jhere a lot is used for retail and dwelling purposes. more than
                one { 1) matn buildrng may be located upon the lot but only when such buildll1gs conform 10 all the open space. parking and densrty reqwements applicable to
                !he uses and districts. Whenever two or more main buildings. or portions thereof. are placed upon a single tot or tract and such buildings do not face upon a
                public street. lhe same may be permitted when the site plan for such development 1s recommended by the Planning and Zoning ComrnisstQn and approved by
                the City Council so as to comply with the normal requirements for p~aHing. No parking area, storage area, or required open space for one building shall be
                computed as being the open space_ yard, or area requirements for any other dwelling or other use
         23 :Z Front '>'ards:

         (a}    On comer lOts. the front yard setback shaH be ohser.... P..d along lhe frontage of both intersecting stree-ts {unless shown specificaUy otherwise on a tina! Plan.
         (b)    Where the frontage on one side of a street between two intrmect!ng streets is divided by two or more zonlng dislrlcts. lhe front yard shall comply with the
                requirements a1 \he most re~tnctive district for the entire frontsge.
         (c)    \A'here a building line ha> been established by a plat approved by the City Council or by ordinance and such llne requires a greater or lesser front yard setback
                than is prescnbed by this ordjnance for the distric1 in which th~ building line Is located, the required front yard shafl comply with tl 1e buildmg line so establisl1ed
                by such ordinance or plat prov>ded no such building lin" shall oe less than twenty (20) feet (except as approved by "PD"J.
         (d)




http:!/I ibrary .municode .com/print.aspx?h=&clientiD= 13 543&HT~1Request=http%3a~~2f-.-o ...                                                                                11612014
                                                                                  Page 75 of 98
Municode                                                                                                                                                          Page 40 of62


                 The front yard shall be measured from the property line to the front face of the building, covered porch, covered terrace or attached accessory bu~dings.
                 Eaves and roof extensions or a porch without posts or columns may project into the required front yard for a distance not to exceed four (4) feet and
                 subsurface structures. platforms or slabs may not project into the front yard to a height greater than thirty (30) inches above the average grade of the yard.
          (e)    IJ\/here lots have double frontage, running through from one street to another, a required front yard shaU ba provided on both streets unless a building tine for
                 accessory buildings has been established along one frontage on the plat or by ordinance, in which event only one required front yard need be observed.
          (I)    Visual clearance shall ba provided In all zoning districta so that no fence, wall, architectural screen, earth mounding or landscaping obstructs the vision of a
                 motor vehicle driver approaching any street. alley or driveway intersection.
                 On any comer lot for which front and side yards are required herein, no wail. fence. structure. sign. tree, or other planting or slope terrace or embankment may
                 ba maintained higher than three (3) feet above the street grade so as to cause danger or hazard to traffic by obstructing the view of the intersection from a
                 point thirty (30) feet back from the right-of-way comer.
          (g)    Gasoline service station pump islands may not be located nearer than eighteen ( 18) feet to the front property line. An unenclosed canopy tor a gasotine fdling
                 station may extend beyond the front b~ding line but shall never be closer than ten (10) feel to lhe property fine.
          (h)    IJ\/here a future right-oJ.way line has baen established for future widening or opening of a street or thoroughfare upon which a lot abuts, lhe front    or side yard
                 shall be measured from the future right-of-way fine.
          23.3 Side Yards:

          (a)    Every part of a required side yard shall be open and unobstructed except for: ( 1) accessory buildings as permitted herein; (2) the ordinary projections of
                 window siHs. batt courses. cornices, and other architectural features not more than twelve (12) inches into the required side yard; and (3) roof eaves projecting
                 not more than thirty-six (38) inches into the required side yard. Balconies shall not project into the required side yard.
          (b)    For multi-family structures in the MF and PO Districts. a minimum side yard, or space between adjoining buildings, shall be thirty (30) feet between building
                 walls when such walls have openings for windows and access. and twenty (20) feet when no openings exist.
          (c)    IJ\/hen a non-residentially zoned lot or tract abuts upon a zoning district boundary tine dividing that lot or tract from a residentially zoned lot or tract, a minimum
                 side yard often (10) feet shall be provided on the nonresidential property. An opaque wood fence or masonry wall having a minimum height of six (6) feet
                 above the averege grade of the resulenlial property shall ba constructed on non-residential property adjacent to the common side (or rear) property line.
          23.4 Rear Yards: The required rear yard shall ba open and unobstruded from a point thirty (30) inches above the average elevation of the graded rear yard. except
   for accessory buildings as permitted herein. Eaves. covered porches. and roof extensions without structural support in the rear yard may extend into the rear yard a
   distance not to exceed four (4) feet Balconies shall not project into the required rear yard.

          23.5 Swimming Pools: It is the purpose of the following provisions to recognize an outdoor swimming pool as a potential attractive nuisance and to promote the
   safety and enjoyment of property rights be establishing rules and regulaUons governing the location and improvement of swimming pools whether privately. publicly or
   commercially owned or operated.

          (a)    Perrnita and Approvals: No swimming pool shaD be conslruded or used until a swimming pool building permit and a certificate of occupancy have baen issued
                 therefor_ No building pennit and no final certificate of occupancy shan be issued unless the proposed sanitary facilities and water supply comply with
                 applicable local and State Health Depanment regulations.
          (b)    Requirements: A swimming pool may ba constructed and operated when:
                 (1)    the pool is not located in any required front or side yard abutting   a street;
                 (2)    a wall or fence. not less than three and one-half (3-1-i) feet in height with self-endosing and self-latching gates at all entrances. completely encloses
                        either the pool area or the surrounding yard area and which children cannot crawl through;
                 (3)    all lighting of the pool is shielded or directed to face away from adjoining residence. If lights are not individuaNy shielded they shall be so placed. or the
                        enclosing wall or fence shall be so designed. that direct rays from the lights shall not ba visible from adjacent properties;
                 (4)    no broadcasting system is used for the purpose of advertising the operation of the pool or for the attraction of persons to the premises. This shall not
                        prevent a pubfic address system necessary or useful to the supervision of the pool and the safety of swimmers: and
          23.6 T~mporary ConstfUCiion Buildings: Temporary buUdings for uses incidental to construction work on the premises shall be permitted in any zoning district but
   shall ba immj!diately removed upon the completion or abandonment of the construction work. The Building Inspector shall determine the appropriate time period the
   construction buildings may be used on the sHe.

          23.7 Type of Exterior Construction.

           At least 80 percent of the exterior walls of the first lloor of all structures shall be of masonry construction exClusive of doors. windows, and the area above the top
   plate line. Each story above the first noor of a straight wall structure shaH be at least 80 percent masonry exdusive of doors. windows. and the area above the top plate
   lines.

          Masonry construction in all districts shall ba exterior walls construded of brick, rock. stone. stucco. lilt wail materials. concrete, concrete block. or other approved
   masonry materials and shall be constructed in accordance with the Melissa Building Code. but in no case shall brick ba less than three inches in thickness when applied as
   a veneer nor shall it be less than the thickness required by the Melissa Building Code when serving as a structural masonry wall: and in no case shall stone. concrete.
   concrete blocks or tilt wall materials. or other approved masonry materials other than brick ba less than 3.58 inches In thickness when appfied ea a veneer nor shall " be
   less than the thickness required by the Melissa Building Code when serving as a structural masonry wan.

         Homes and structures in the Historical Overlay District are eligible for a Special Use Permit to use wood or similar construction instead of masonry construction if
   such construction would make the home or structure more compatible with the preservation of that HistOrical Overlay District.

          23.8 Types of Roofing Materials. Roofing material in all districts shall consist of architectural asphalt shingles, including laminated shingles and "shadowed" three-tab
   shingles, day and concrete tile, metal shingles, mineral-surfaced row roofing, state and state-type shingles, wood shingles, wood shakes or metal roof panels and shan be
   constructed in accordance with the Melissa Building Code. Should architectural shingles be used as roofmg material, said shingles shall ba accompanied with a minimum
   twenty-five (25) year warranty. Under no circumstance shall three-tab shingles be used as roofing material.

          23.9 Residential Front EntJy Garage Standerds:

          (a)    Applicability. This Subsection 23.9 shall apply to an residential zoning districts. except multi-family and manufactured home park districts.
          (b)    Setbaclc. A garage face shall either ba set back a minimum of five (5) feet from the front of the house or front porch or be a minimum of twenty-five (25) feet
                 from the front property line. whichever is greater.
          (c)    Front Door Enhancement. Homes shan be designed in a manner that enhances the front door rather than the garage door and shall include one (1) of the
                 following:
                 (1)    Front porch: or
                 (2)     Columns/Gateways/Articulation    at the sidewalk.
          (d)    Enhanced Pavement (applicable only to Projecl$ eommenced after May 1, 2013). Driveways and entryway sidewalks shall incorporate a decorative paving
                 technique from the following:
                 (1 l   Earth-tone colored concrete (stain mixed in. not applied after).
                 (2)     Starnped/panemed concrete.
                 (3)     Brick/pave stone.
          (e)     Garage Door Tl8atments. Garage doors shaH contain three (3) of the folowing enhancements:




http:/llibrary.municode.com/print.aspx?h=&clientiD=l3543&HTMRequest=http%3a%2fO/o...                                                                                       1/6/2014
                                                                              Page 76 of 98
l'vlunicode                                                                                                                                                                Page 41 of62


                   (1)     Garage door recessed a minrmum of twelve (12) inches from the garage race
                   (2)     Cedar/wood clad ooors.
                   (3)     Double doors
                   (4)     Decorative windows.
                   {5)     Decorative hardwme,
                   (6)     Reveals.~exture.
    (Orr:! No 98~00 . .adopt~ 7·14-9(l sec. 1: Orri Na 12-05 'ltdopted 11.-t$-11, Sl.tc Z_ Otd No tJ·21. adopled4-Z3-i3, SiJ9•L1 of Ord No 13--09. adopted Feb 21. 2013 repealed§ 26(28.1~2G 3). whrch perta1neo to "SUP" Spec1f1c Use Permrt and denved from Ord No. 92-08. §§ 1-36
            adopted Aug 25 1992; Ora. No 00-41. §_3. adopted Sept 26,2006: and Ord. No. 12-20. §_2. aooiJted March 27 2012

                                                                                                SECTION27
                                                                       !:1,4 TTIN_(?J'.BQEJ;BTY N.QI PER~~'Y__F;_f;[[!,_Y._ZONED

          27.1 The Planning and Zoning Commtssron shall not approve any plat of any subdivision withm the city hmils until the area covererl by lh" proposed pial shall nave
    been permanently zoned by the City Covr~cu

         27.2 The Planning and Zonlng Cornmission shall not approve any plat or any subdhtJsion within any area where a petition or ordinance for an-nexation or a
    recommendation ror anne;"~-funicode                                                                                                                                                      Page 42 of 6:2


        2.    Delimtions
              (a)   "Ril'$1denbal Use or Distncr shall mean SF-1. SF-2, SF-3 Single Family Res•dentiai O!Siricts, MF Multi Fa'l'lay Dwell!ng DJsl•icts and MH Manufactured
                    Horne Par!< Oistncts
              {b)   'Non-Residential Use or Districts• shall mean C-1 and C-2 Commerctal Distrtcts, 1-1 andl-2 Industria! Disl!icts.
             (c)    "PD Planned Development Otstricts', "Piannf'd De>·elopmenl District" or "PO(sj" shalll:>e Res•dential or Non·ResHjentiai depend•ng on !he permitted
                    uses in the Planned Development D•strict.
              (d)   "Develcped" 01 •oevelopmMI" shall mean any manmade change to improved or unimproved real estate. ·ncluding but not limited to. bui>dings and/or
                    other structures. paving. drainage, utilities, storage and/or agnculturat actiwhes.
              (e)   "Reaevelop0Mllandsc.aping 1s required to equal ten ( 10) percent.
             {b)    Landscaping Nong Street Rights-of-Way. All commerd.al, mdustlial and other non-resf(tentlal dlstric1s shafJ comply Wlth the tonowmg street scope
                    requu,ements:
                    (i}      A landscaped t."dge shaU be prov1ded adjncent to alf streets The landscape-d edge shan be a minimum w1dth of ten (10} fee!, exclusive of street
                             rights-of-way_ VVHhin the landscaped eage a mm1mum of one (1) shade tree {three {30 1n::r.es cahper rnirumum) or an approved ornamental tree
                             shaH be planted per fwe hundred (500) square feel of landscaped area The ten-foo! landscaped edge may be reauced in the Reslncted
                             Commerc:al (C·1) Distncl to no less than tlNO (2j feet where lots ar" less than two (2i acres In such case. a min1mum of one (1) shade tree
                             (three (3) inche~ caliper mtn!mum) or an approved ornamental tree shall be planted for every fifty (SO> feet of frontage on any public street.
                    {2)      Yvtlere palt.ing lots and dnves abut the tandscapea edge ten {10J shrubs {f!vevgalian rmn1murn} shaJ~ be placed per r;ve hundred i500) square
                             feet of landscaped edge The number of reQuired shrubs shan be calculated soleiy on the area of the required landscape edge. A berm may he
                             ptaced within the iandscape\1 edge in fteu of the required shrubs, howe\t·er. a headhght $Green must be accommodated if reqwrect The berm
                             must be forty~(wu {42) inches above the average grade of the street and partry twenty (20) parinQ is wi!hm fifty (50) feel ,,f residentially zoned property and is not
                    screened from view by a screening wall. a continuous screen of shrubs {fiye-ga!lon mimmum} must be placed adjacent to !he parking The required
                    landscapmg shall compl) w1th the iollowing regulatJons:




http://I i brary .municode.com/print.aspx?h=&c lientfD= 13 54 3 &HTMRequest=http%3a%2f% ...                                                                              116/2014

                                                                              Page 78 of 98
Municodc                                                                                                                                                                 Page 43 of 62


                       (1)        1 he requ1re areas of the re>qU!red landscaped edge
               {b)    VVhere parking lots anct dnves abut the !ands.:-.aped edge, ten (10J shrubs {f1ve (5;~ gallon minimum) shall be planted per ;tve hundred (500] square feet
                      of landscaped edge. The number or reqwed trees shall be cal;hl screen mustoe ar~ommodat•>ement!l are necessary
              (f)     Parled edge E1gt>t (8) square feet of lanascap1ng fur eacr, pa1king spHce shail be
                                                                                     n
                      prov:ded within the paved boundaries, induding one ( shad.: tree {thre-e 13} inches caliper minimurn) {,If an approved ornamental tree per ten (1 0)
                      parlMunicode                                                                                                                                                                        Page 44 of62


                3      landscape and 1rrtgation "As Built" plans shall be submrtted lo Melissa for areas whid1 1ncluoe public nghls-of-way. parlions of the following paragraphs relating to tre-e preservation and protection apply to real property as follows.
                       (a)    Ali vacant and undeveloped propetties are the re$ponS!bliity of the 0wnefis)
                       {b)    AJl property to be developed and redeveloped, Including wilhout timilation. any addttions or al!erahons.           it the responsibt!ity of th~:- developer or owner.
                       !c)    Streets in resident'e and non-native trees. not commonty found in th!S area, w11! be disccvered
                       oo land to be developed or redeve-loped in ~..1a1issa. In order to prov;.de tor such chan\1es and contingencies, a deterrntnation as to the appropriate classification
                       of any new or unlisted unprdected tree shall be made as foUows:
                       (a)    The Cay Council, untq the Director of Community Development is in place, shall refer the ques!ton of any new or unl!sted unprotected tree to the
                              Plannmg and Zonrng Comrnrssion requesling an int~rpretation as to the classification mto which su~.h tree should be placed The referral of the
                              Interpretation quJS-stion shall b-e accompanied by a statement of facts !isbng the overall cnaracterishcs of the tree to include whether it is a native tre-e.
                              ability to resist drought. ability to resist disease, ab-Jiity ~o resist destrucHon by pests common in thfs area, abih!y to resLst freez(ng weather, expected hfe
                              unprotected features such as fhoms or dfscharge of nuisance by~products and ov-erall aesthetics"
                       \b;    The Planning and Zoning Comrmssion shall consider the combination of characteristics of the tree as comp.;:rea wittl ttje characteristics of the trees
                              currently listed a• "unprotected" and determine whether the tree should be added to the list
                       (c)    'lhe Plam1ing and Zoning Commission shall transmit its findings and recommendations tc• !he City Cound! as to the dassificat:on of the tree as
                              "unprotected" or 'protected' The C1ty Council silall, by resolution, approve or disapprove of the recommenda!1on(s)
                13.    Guidel1nes for Tree Protection Developers shaH adhere to U1e follOWing tree protection guidelines on all consb·uctwn sites as applicable·
                       (a)    Prior !o construction or development. the developer shan clearly marl< all trees to be preserved
                       (b}    The developer shall erect a temporary fence around each tree or gr-oup of trees to prohibit the placement or· debris. parking of vehicles or fill vo~itMin the
                              normal mature Orip hr.e of any tree.
                       (c)    During tht! construction stage ot development. the deveioper shall prOhibit cleaning of eq~Jipment or materials under itle canopy of any tree or group of
                              trees to remain. In addition. !he develop-er shall not aHow the disposal of any waste matetial such as, among other thmgs. paint. oil. solvents. asphalt
                              concrete, mortar. etc under the canopy of any tree or groups of trees to remain.
                       (d)    No attachments orwims of any kind. other than those of a protective nature, may be attached to .:my tree
                       Ie)    Major changes of graygen must be used.




http:i/1 i brary .municode. com/print.aspx?h""&c lientTO== 13 54 3 &F!.TMRequest=http%3a%>2f% ...                                                                                       1/6/2014
                                                                                     Page 80 of 98
.lVlunicode                                                                                                                                                                       Page 45 of 62


                          (g)     Fence row trees that exist ptimari!y m nearly a stra>gnlline along older or exis!ing property lines that generally, l>ut not always. run parallel to a fence.
                                  Fence row trees six (6) >nches caliper or greater in residential developments shall be preserved by providing a fifteen-foo~ protected area centered
                                  ""'ven and on,.ha!f (7Y,") feet on each side of the centertine. co and parallel to tne fence row trees. No utility. trench (including irrigation trenches), alley
                                  paving or permanent structure shall be allowed within !he area. Remo~al of trees six (6) inches caliper or lar~er Is allowed where an alley has back-to-
                                  back residential lots and access is needed to one side of the area These trees shalf be identified and removal of such will not require replacement All
                                  trees saved ttreive (12) in! may, in Melissa's sole discrettOn, t>e issued when a tree(s)'
                          (a)     ts/are in1ured. dying, diseased or infested witn harmful Insects:
                          (b)     Is/are in danger of falling, interfere wJth utility servtce or create unsafe vision cfearanc.e;
                          (c)     In any manner. create(s) a hazardous or dangerous condition. as solely determined by Melissa. so as to endanger the public health. welfare or safety;
                                  0'
                          (d)     Is/are located en real property having an Agricullur<>-Open Space zoned drsllict classiflcaticn or has/have an agricullure exemption lor taxation
                                  purposes.
                   2      Under no arcumstane:es shall the dear-cutting of trees on any· real property wtthin Mehssa be allowed prior to the issuance of a Tree Removal Permit for said
                          property. Any tree removestrator. or his/her desljjnee.
                          {bi     The application for a Tree Removal Permit. lf requn-ed, shall be considered an integral part of the applica11on for dtvelopment plan approval and no
                                  development plan for any development subjecl to Ihe terms and prov1sions of this paragraph G shalt be approved w;tr.out sa1d Tree Removal PeriTiiL
                   4.     Once a Tree Removai Permit has been issued. the treeslndic..'1ted to be cut 00\vn shall be completely removed from :ne stte within ninely (90} days. inducting
                          all pol1ions of the tree:.s; down to and incluarng lhe trunk ro below the fin.snea or proposed fimshed graae on !he sile. All 'eplacement trees. transplanted trees
                          or escrow fund• sufftcienllo comply with the requirements of this Ordinance shaH l:>e in place pnor to the 1ssuance of a "Certificate of Occupancy" or
                          acceptance of any public 1mprovements on the subject property by Mehssa.
       H.          Penalties for Unauthorized Remcval of Trees, If any tree is rnmoved tram any real property, including m;ury to a tree resulbng from !he owner's failure :o follow
                   required tree protection guidelines. that rest~lts in or may reasonabty be expectect to result in the death of the subject tro.e{s}. the property owner shaH be determmed
                   to be in viotation of this Ordif,ance-.
       L           Replacement ofT rees. ln the event it is necessary to remove a tree six (6} inches caliper or targer. the deYeloper. builder or property owner shalf be require-d to
                   replace the tree to toe removed With comparaOie or better spacio•JS trees somewhere within the planned development or subdfvfston fSee paragraphs (F}{5Hi n for
                   tree preservation credits_)_ The City Councd (until the Community D-evelopment Department is lfl place) may allmv the trees to be located to other areas m Mahssa if !I
                   is deemed necessary solely by Mehssa staff. and space is avaiiabJe. Otherwise. the developer. bwider or owner shan be required to escrow funds suffic1ent to meet
                   the reqwrements of this Ordmance.
                   1.     A sufficient number of trees shaU be planted to equal, in caliper. the caliper of the tree removed. Saul replacement lrees shal! be a minimum of three {3) inches
                          caliper when planted,
                   2      Trees planled to sahsfy lands(;ape r~quirements that are indicated hereto. and success1ully transplanted trees, shall count toward the tree r~ptacem£-r:!
                          requirements. inch for mctL Transplanted trees must successfully survive one- (1) fuil year after planting to count ?sa preserved tree
                   3      Protec~ed trees six \6) inch~s caliper or larger located   m tl'le   Restricted Commercia! District (C-1) will bf:! replaced   at the following rate:
                          (a)     Trees twen!y-bJr (24) inches caliper or greater-One hundred {100) percent replacement required.
                          (b)     Trees less than twenty-four (24.l>nches caltper-Fifty (50) percent replacement reqtllmd
                   4      Credits may be applied as stated in paragraphs (F){5)-(11) above
                   Recommenaed Trees For New Plantings_ Th-e foHO\-vmg is a list of recomme-nded high quality. long-living trees whictl are cn-nsidered suitable ior local soil coPdil!or!s
                   and dimate. Other species may tl€ acceptabl-e with approval from lhe City Council (until the Community Develop men! Departrnent is established) Requi1ed trees
                   shaH be a m!fiimum of three (3) inches caliper Immediately after plantrng
                   1      Overstory tShadej Tree-s: Ht?ight F-:ochum dtS-tirum
 urOak                                                                                                    uercll!. macrocarua
,edar em                                                                                                 Ulmus cras:sifoh~~Iunicode                                                                                                                                                                                        Page 46 of 62


 raptroemia indica
Qedduoos Hotly_                                                                                                                                                      ------------------------------
 esert WiHow                                                                                                            hHoosts hnearts
 loweeing Pear                                                                                                        iPyrus c.a-Hervana "Bradford... "Capital··, 'AnstocraC
                                                                                                                      Pinus thunberl!fl
 e:dcan Bucke>1e
 exlcan Plum                                                                                                           runi!S mexicana
 urplP. P1um                                                                                                          ?runus cerasifera
 edbued free mulch
                 3.        Turf Requirements. All turf areas must be established prior to Melissa's acc.eptance. The turf must have ninety '00) percent coverage and be weed free
                 4.        /\JI site preparation. landscape and irrigation plans for areas to be tumed over and/or dedicated lo Melissa mus! be approved by the City Council. until the
                           ParKs and Recreation Department is in place.
                 5         All trees must be back fitted w1th the native soiL and a miid fertilizer must be added to the backfill. The soil mus~ be free of rocks and debris. Ail trees mus! be
                           staked outs1de o~ the rootbaH.
                 6.        Warranty. All required trees and plant materials shaU be guaranteed lor one (1) year. Sod and turf must be mamtamed by the developer. bu!lcter or owner.
                           whichever IS apphcaole. for at least one (1) year prior to Melissa's acceptance
          Or'd N\1    ~;.;:;   adoo1.e-d   17~9-97 S~c   '1 Or:!. f\Jo 05--18, adopted   2~:??>Ia! of reC{lrC. properly approved by the City Council. and filed in the Plat Recnrds of Collin County. Te•as.
                 (b)       The plot. tract or lot faces upon a dedicated street and was separately owned prior lo the effective date ol thn!ial alteration of uses. lots and/or slroctures which do not conform
                                      to currently appticatfe standards or regulations, but whiL"'h were in conformance with standards in place at the time of the1r mception, and have been
                                      rendered noncontorrning due to a change in the applicable standards and regulattons
                                      (A)      Noncontorrnibes occur in three (3) general C\ltegones. or combinations thereof:
                                               (i)       Nonconforming lots as des.cribed in Subsection 30.2(a)(li (legal Nonconrmmmg). For exampie. a nonconformmg lot can be
                                                         nonconformfng as to lot area or dimension requirement
                                               (ii)      NonC{lnformings!ructures as described l!l Subsection 30.2(al(1) (legal Nonconformmg). For example. a nonconforming structure can be
                                                         nonconforming as to setback. yard or height lot area or dimension requirement
                                               (iii)     Ncno>nformmg uses are uses as oescrii>ed in Subsecbon 30.2(a)(1) (legal Nonconlormmgl
                                      {8)      U is the decfared in lent of this Section 3-0 that nonconformmg uses and structures eventually be eliminated and be :eq01red to comply with the
                                               regulatJons of this Ordinance. having due regard for the property nghts of the person affected. !he public wetlare and !he character of the
                                               surrounding area.
                 (bl           limit Incompatibility. It i• further the Intent 01 this Section 30 that nonconforming uses shall not be:
                               (1)    Enlarged upon.
                               (2)    Expanded or extended. or
                               ('3}   Used as a basis tor aad1ng other structures or uses proh1hfted elsewhere In the same district.
                 (C)




http://libmry.municode.com/print.aspx?h=&clientJD=l3543&HTlv1Request==http%3a%2f% ...                                                                                                                     1/6/2014
                                                                                                         Page 82 of 98
Municode                                                                                                                                                        Page 47 of 62


                 Incompatible Uses. Notwithstanding anything to the contrary herein. nonconforming uses are hereby declared incompatible with the permitted uses in t~e
                 districts involved.
          30.2 Establishment of Legal Nonconforming Status.

          (a)    Existence. For purposes of interpretation of this Section 30. any uses. structures and/or lots which. in whole or part. are not in conformance with current zoning
                 standards shall be considered as follows:
                (1) ·• 'legal Nonconforming. Those uses. structures or lots which in whole or part are not In conformance with current zoning standards; but were legally.
                        established at a prior date at whiCh lime they were in conformance with applicable standards. SuCh uses. structures or lots may be maintained or
                        potentially allered subject to the provisions of this Section 30.
                 (2)    Illegal Status. Those uses. structures or lots WhiCh, in whole or part. are not in conformance with current zoning standards and were not in conformance
                        with applicable standards at the lime of their inceptiOn shall not be considered nonconforming. but shall be considered illegal uses, structures or lots
                        and shall not be approved lor any alteration or expansion. and shall undertake necessary remedial measures to reach conformance with current
                        standards, or be discontinued.
          (b)   Time of Adoption. Any use. platted lot and/or structure is a lawful use at the time of the adoption of any amendment to this Ordinance. but by suCh amendment
                is placed in a district wherein such use. platted lot and/or structure is not otherwise permitted shall be deemed legal nonconforming.
          (c)   Annexation. If a use, platted lot and/or structure was in existence at the time of annexation to the City and has since been in regular and continuous use shaft
                be deemed legal nonconforming.
          30.3 Burden of Demonsltalion. The burden of establishing that any nonconformity is a legal nonconformity as defined in this Section 30 shall be borne by the owner
   or proponent of suCh nonconformity.

          30.4 Continuing Lawful Use of Property and Existence of Structures.

          (a)   Abandonment of Nonconforming Use. If a nonconforming use on a particular parcel of land shall cease operations for a period of more than six (6) months.
                then suCh nonconforming use shall be deemed to be permanently abandoned. For the purpose of this paragraph. to "cease operations' shall mean to
                intentionaNy terminate operations of the nonconforming use. Any nonconforming use whiCh does not involve a permanent type of structure or operation and
                whiCh is moved from the premises shall be considered to have been abandoned.
          (b)   Prohibited Expansion or Reoccupalion. A nonconforming use or structure shall not be expanded, reoccupied w~h another nonconform1ng use or increased as
                of the etfecllve date of th1s Ordinance. except as provided in Subsection 30.6 (Expansion of Nonconforming Uses and Slructures).
          (c)   Single Famiy Residential Uses.
                (1)     Conforming single family residential uses on platted lots approved prior to February 28, 2013. whiCh may now be nonconforming due to stricter
                        standards. shall be deemed in conformance wHh this Ordinance as long as the use of the lot is allowed in the respective district
                 (2)   Only lhe lot size. depth, setbacks and width shall be allowed to be less than the regulations prescribed in the zoning district in whiCh it is located. All
                       other regulations of this Ordinance shall be met. or the lot shall be considered nonconforming.
          (d)   Existing PlaUed Lots are Conforming Lots. Any existing vacant lot platted prior to February 28. 2013, which was legally conforming, shaH be deemed a
                conforming lot.
          30.5 Changing Uses and Nonconforming R1ghts.

          (a)   Nonconforming Use to Conforming Use. Any nonconforming use may be changed to a conforming use, and once such change is made. the use shall not be
                changed back to a nonconforming use.
          (b)   Nonconfonning Use to another Nonconforming Use. A nonconforming use may not be changed to another nonconforming use.
          (c)    Conforming Use in a Nonconforming Structure. Wlere a conforming use is located in a nonconforming structure. the use may be changed to another
                 conforming use provided the folloWing critena are met:
                 (1)    Regardless of Whether the land upon which the nonconforming structure is located has been previously platted. in any way. no conforming use may be
                        operated within said nonconforming structure unless and until any and all dedications and conveyances (whether in fee simple. by easement or
                        otheowise) are dedicated. conveyed and granted to the City in accordance with.Mickt 9 ..lJ)O (Subdivision Ordinance Adopted). as amended. of the
                        City's Code ot Ordinances. and in the form reasonably required by the City;
                 (2)    Compliance with Article 3.100 (Construction Codes). as amended. ot the City's Code of Ordinances; and
                 (3)    Compijance with the process ouUined in Subsection 30.6 (Expansion of Nonconforming Use and Structures).
                        NOTWITHSTANDING THE FOREGOING SUBSECTION 30.5(C) (CONFORMING USE IN A NONCONFORMING STRUCTURE). CHAPTER 245.
                        TEX. LOC. GOV'T CODE. AS AMENDED. ("CHAPTER 245") SHALL NOT APPlY TO THE REQUIREMENTS SET FORTH IN THIS SUBSECTION
                        30.5(C). IF A CLAIM IS MADE AGAINST THE CITY UNDER CHAPTER 245 VIIITH REGARD TO THIS SUBSECTION 30.5(C). THE OPTION SET
                        FORTH IN THIS SUBSECTION 30.5(C) SHALL NOT APPLY AND/OR BE MADE AVAILABLE TO AN APPLICANT SEEKING RELIEF UNDER
                        SUBSECTION 30.5(C).
          30.6 Expansion of Nonconforming Uses and Structutes. An expansion of a nonconforming use or structure is allowed in accordance with the following.

          (a)    Nonconforming Use Expansion In Existing Building. A nonconforming use located within        a building may be extended throughout the elristing building, provided:
                 ( 1)   No structural alteration may be mede on or in the building except those required by law to preserve suCh building In a slructurally sound condition.
                 (2)    The number of dwelling units or rooms in a nonconforming residential use shan not be increased so as to exceed the number of dwelling units or rooms
                        existing at the time said use became a nonconforming use.
          (b)    Nonconforming Use Prohibited from Expansion beyOnd Existing Building. A nonconforming use within a building shall not be extended to occupy any land
                 outside the building.
          (c)    on-Street Loading and Parking. A nonconforming use of land or building shal not be enlarged, increased or extended to occupy a greater area of land than
                 was occupied at the time the land or building became a nonconforming use. except to provide off-street loading or oil-street parking space.
          (d)    Residential Lot Exemption. The minimum residential lot areas for the various zoning districts shall be in accordance with their respective districts except that a
                 lot having less area than herein required whiCh was an official ,ot of record" prior to February 28, 2013. may be used for a single family dwelling.
          (e)    Reuse of Abandoned or Vacant Buildings by Conforming Uses Allowed. Buildings or structures whiCh have been vacant or abandoned for more than six (6)
                 months and do not meet the current area regulations or development standards shall be allowed to be re-occupied by a conforming use, provided the
                 appficant complies with the requirements of Subsections 30.5(c) (Conforming Use in a Nonconforming Structure) and 30.6 (Expansion of Nonconforming Use
                 and Structures).
          30.7 Restoralion of Nonconfonning Slrucltt~es.

          (a)    Total Destruction. If a nonconforming structure is destroyed by fire. the elements or other cause. it may not be rebuilt except to conform to the provisions of
                 this Ordinance.
          (b)    Partial Destruction. In the case of partial deslruction of a nonconforming structure not exceeding fifty-one percent (51%) of its total appraised value as
                 detannined by the Collin County Appraisal District. reconatruc:lion wll be permitted. but the existing square footage or function of the nonconforming structure
                 cannot be expanded.
          30.8 Movement of Nonconfotming Structures.

          (a)    Relocation of a Nonconforming Structure within a Platted Lot Nonconforming slructures may be relocated within the same platted lot.
          (b)    Compliance. Nonconforming structures shall comply wHh al setback and screening requirements.




http://library.municode.com/print.aspx?h=&clientlD=l3543&HTMRequest=http%3a%2fOio...                                                                                     1/6/2014
                                                                            Page 83 of 98
Municode                                                                                                                                                         Page 48 of62


          30.9 CompleiJon of Structures Nothing herein contained shall require any change in the plans. construction or designated use Of the !?flowing.

          (a)     Approved Building. A buildmg or structure for wnich a building permit has been issued or a Site Plan approved prior to February 26. 2013.
          (b)     Building in the Approvai Process. A building or sttuctwe for Which a complete application for a building permil was accepted !)y the Chief Bwlding Official on or
                  before the effective dale of these regulations: provided. however, that such building permit shall comply with all applicable ordinances in effect on the dale
                  such application was filed.
          30.10 Amortization of Nonconforming Uses.

          {a)     lnitiatton of Compli~nce Case_ Any person who resides or owns real property in the City may request that the City Council establish a compliance oate for a
                  nonconforming use
          (b)     Publlc Heanng Process Upon receivmg a request und!'!r Subsect1on 30.10(a) (lnit!Dtion of Compliance Case). C1ty sraff shaH schedule the First Public Hearing
                  before the City Council
                  {1)    Ftrst Pubttc Hearing The City Council shall hoid a public hearing to determtne whether th€ continued operation of the nonconforming use w11l have an
                         advllI has deterrruned al the firs! public hearing lhallhe nonco~fonnmg use will havE an adverse effect on nearby properties.'' d to make its determinaHo!l of a compliance date based upon any
                                reasonably avai!aOle public records, as weff as public testfmo:1y at the nearing Fa1ture by owner to provtde the requested tnarn:;:al documen!s
                                and/or recorDs sha!i not prevent the City Ct:ur"'dl from setting a compliance cUH€-
         30 11 Ceasing Operations. 1f !he City Council estabitsnes a cornphance date for a nortconfonnmg use, the use must cease operat1ons on thal date and 1t may not
   operate thereafter unless H becomes .a conformmg use.

          30. 12 Definitions_ For purpo-se~ of thiS Section 30, "'owner'' means ttte owner of the nonr;onforming use at the lime of the City Council'~ detetrrHnahon of a
   compliance date for tht: ncncon!ormir:g us..e

          30 13 Pinaiify of Cecis:ons

          (a}     Oeasmns lhat Cannot be !mmediately Appealed A aecis!oq by the City Council that the continued operatt011 of., noncontorrnrng use will nave an ad-verse
                  effect on ooighbonng nmperty. and the City Council's deosion to schedule a second public tte:arir:g to establish a compimnce date IS fmal
          {b)     Decis1on to Deny a RBqLest to Establish a Compliance Date_ A oecHJ.km by the City Couna! to deny a request to estabhsh a CQmphance date 1s f1nal ~nless
                  appealed to a Collin County Stale Court wrthin tan (10) calendar days"' accordance with Chapter 2: 1, Texas Local Government Code. as amended
          (c)     Detisian Setttng a Carnpliance Date. A decision by the City Coundt settrng a compliance dat-e is final unless appf:alttd to a Collin County State Coun witf".ln ff'n
                  {10) calendar days in accordance w!ttJ Chapter 211. Texas tocai Government Code. as amenoed.
   [On:! No 03p20. adopUra 9-9·03. 5«. 2:   o.-o   tvo   O!i~   15, adapri!H11·25-05 $ec :tOrr! No 134J5 sdootenclude the future tense.
          (2)     worns used in the sJngu!at" number include the plural number.
          (3)     Words in lhe plural numoer Include the singular number.
          (4}     The words "building" and "'structure" are synonymous.
          (5)     The words '1ol". "plot" Bnd "tract" are synonymous.
          (6)     The word "shall" is mandatory and not discretionary.
         31.2 General Definitions. For the purpose of this Comprehensive Zoning Ordinance, certain terms and words are to be used and mterpr€ted as defined hereinafter
   Words used in U1e present tense shaH mclude the future tense: words in the singular number include the plural and words in the plural number include the singular. except
   where the natural constr-tJCtlon of the writmg mdtcat-es ofherwme. The word shaH 1s mandatory and not discret1cnary. The fo!lowtng are the Comprehensive Zomng Ordinance
   definitions,

          Accessory StllJctum. Any structure either attached or detached from tne main dwelling. l!>e use of which ls incidental lo lhat of the main structure and laMunicode                                                                                                                                                                            Page .J-9 of 62


         Acts of Natu"" An extraorclmary intem•ption by a natural oause (Such as a flood or earthquake) of the usual courS.Aduals, generally persons fifty-five (55) years of age or older. with
   common dining and recreational areas ctesignect for the needs of the clderty _Sefvices ln these estabhshments include assistance with routine living fundions lhal are no-n-
   medical !n nature, such as dressing, grooming. bathing, and social and re("Aeationat services. such as meal servk;es. transportation, housekeeptng. tinen ana organized
   so-:ia! activities. An assisted living facility mny indude an aduft ctay~care as an accessory use.

            Alhleac   Stadium or Field. Pnvate      A private fteld(s) and structure !Jsed for spcnlng events with associated spectator seating. either permanent or temporary.

         Athletic Stadium or Field, Pul)ltc A field(s) and struelure owned and operated by the CHy and!0r a loc.sMunicode                                                                                                                                                                   Page 50 of62


          Automobile Parlile fuels. lubricants. and automobile accessories; the minor repair m
   replacement of parts and performing state- inspections and making minor repairs necessary to pass said inspection, automobile detaihng: window tmting and the sal-es and
   installation of automobile radios Uses listed und~r "Automobfle Repair, Major" or any other stmilar uses nre not induded. Venic!es. which are inoperative or are being
   repaired. may not remain parked outskte for a period greater than seven(?) calendar days.

          Automobfie Safes. Used. Sales ot used automobites ot light toad veh1cles.

        Automobile Sale-s/Leasing, New. Sales. rental and/or leasing of new automobiles Oi light load vehicles. inc!uding. as accessory uses· Automobile Safes. Used:
   Automobile Repair. t,~1ajor. and Automobile Storage

          Automobile Stomge. 'The storage on a lot or tract of operable automobiles for the purpose of holding such vehic1e-s fm sale, lease. distribution or storage

          BanK Savings and Loan or Credit Umon. An estabfishnJe:ot for !he custody, !can, exchange or !sst~t~ of money, the e'lctension of credit andlor fac1htating the
   transmisston of funds,   in~uding   automated tetter machines.

          Basement (or Cellar). A. stvry partly or whoUy underground. For purposes or heignt measurement. a basemen! shan be counted as a sto.')' when more than one-half
   {il) of its height is above the average level of the adjoining ground or when subdw1ded ano used for commercsaf or ctweHmg rn. apose;:;. by other than a janitor employed en
   the pfemises.

           Beauty Sa;onlBarber Si1op. Eslattishments primarily engaged ln providing services generail~ invofverJ m !he care of the person or hts appsre! inducting. but not
   limited to. barber and beauty shops. tanning salons aar piercing shops. cosmetic taHootng st1ops and redvcmg salons.

          Bed and Breakfast inn. An owner (or operaton occup-ed resJd!?nce \'.lith up tc five \5) bedrcoms available for overnighl guests A Bed and BreaHast Inn may provide
   for guest stays up to founeen (14) consecutiVe calendar days. however. it shall not offer weekly rental rates Kllchen and dimng fac!lihes may be included to provrde meals
   for guests only; however. no food orep..Jrahon shall be permitted m guest teuroorns A Bed and Breakfast !nr; shall not indude restaurants, bana;.:e: facilltles or similar
   services.

         Big Box Retail Deve-lopment lJNess specifically prOV!Ced otherwise             ~n   a spec; a! drstnct BiQ Box uses are defined as single tenant retai! buildings otter seventy
   thousand (70,000) square feel.

          BlocX. A grouprng of resJdent!allots (an-d their alleys) that are partially Cf fully Surrounded by one or mere streets. A, block COnSIStS of one          n) Of twO {2) t!€:"S Of lOtS
   Lots that are separated by an alley are in the same block. but lots that a•e separat£->d by a slreet are in different blocks.

          Block Face. The portion of a blo:;tlcn       or bUltdings   and other strue!ures.
   ~ncludfngoutstde storage or d!splay of materi.lfS or merchandise.

         Building Matenai and Hard~.t·.!Jm Sales. Minor. An establishment fcH tn& sate of matefia!s customarily used in the constnJcilfm of buildmgs and other sfructures, without
   any outside storage or display of materials or merchan-dise.

          Building Offioai. Chief. The inspeMunicode                                                                                                                                                          Page 51 of 62


          Check(:s). A Check, draft, share draft or other Instrument for the payment of money, or as otherwise amended by the TEX. ADMIN. CODE. Chapter 83.

         Child-Cam: Foster Family Home (lndependMt}. Pursuant 10 the definition of the Department of Family and Protective Services (DFPS), as amended. a single
   independent home that is the primary residence of the foster parents and ~c;ensed to provide care for six (6) or fewer Children up to the age of eighteen ( 18) years.

          Child-Cam: Foster Group Home (Independent). Pursuant to the definition of the Department of Family and Protective Services (OFPS). as amended, a single
   Independent home lhal is lhaprimary residence of the foster parents and Hcensed lo provide care for seven {7) to twelve (12) children up to the age of eighteen (18) years.

          Child-Care: Licensed Child-Care Center. Pursuant to the definition of the Department of Family and Protective Services (DFPS), as amended, an operation providing
   care for seven (7) or more Children younger than fourteen (14) years old for less than twenty-four (24) hours per day at a location other than the permn holder's home.

          Child-Care: Licensed Child-Care Home. Pursuant to the definition of the Department of Family and Protective Services (OFPS), as amended, the primary caregiver
   provides care in the careg1ver's own residence for children from birth through thirteen (13) years. The total number of children in care varies wnh the ages of the children,
   but the total number of children in care at any given lime, induding the children related to the caregiver, must not ellceed twelve (12).

           Child-Care: Usted Family Home. Pursuant to the definition of the Department of Family and Protective Services (DFPS). as amended, a caregiver at least eighteen
   ( 18) years old who provides care in her own home for compensatiOn, for three (3) or fewer ch~dren unrelated to the caregiver. ages birth through thirteen (13) years.
   Regular care is provided. whiCh is care provided for at least four (4) hours a day. three (3) or more days a week. and more than nine (9) consecutive weeks. The total
   number of children in care. including ch~dren related to the caregiver, may not exceed twelve (12).

         Child-Care: Regismred Child-Care Home. Pursuant 10 the definition of the Department of Fam~y and Protective Services (DFPS). as amended, a caregiver who
   provides regular care in her own home for not more than Six (6) children from birth through thirteen (13) years. Child day-care can be provided for six (6) additional school-
   aged children before and after the customary school day. The Ictal number of children in care at any given time, induding the children related to the caregiver, must not
   exceed twelve (12).

          Church, Temple. Synagogue, Mosque or Other Place of Worship. A building used primarily for religious assembly and worship and those accessory activffies which
   are customarily associated therewith, and the place of residence for ministers, priests. nuns, rabbis. or other religious personnel on the premises (tax exempt as defined by
   State law). For the purposes of this Ordinance. Bible study and other similar activities that occur in a person's primary residence shall not apply to this definition.

          City. Means the C1ty of Melissa. Texas.

          City Council The governing body of the City of Melissa. Texas.

          Civic/Convention Crmter. A   b~ding or complex    of bu~dings used for cultural. recreational. athletic. convention or entertainment purposes.

          Clear-Cuffing. Any indiscriminate cutting, plowing. or grubbing of tree(s) without regard to their type or size for the purpose of clearing an area of land of trees.

           conege. University. Trade or Private Boarrling School. An institution established tor educational purposes offering courses for study beyond the secondary education
   level. including trade schools and commercial schools offering training or instruction in a trade. art. or occupation. A boarding school is an educational institution offering
   primary and secondary level courses. Dormnories for students and employees only are permitted in conjunction wilh these uses.

          Commercial Amusement Indoor. An enterprise providing for indoor recreational activities. services. amusements. and instruction for an admission fee. Uses may
   include, but are not limited to. bowling alleys. ice or roller skating rinks, bingo pertors, amusement arcades, and/or practice areas.

          Commercial Amusement Outaoor. An enterprise providing for outdoor recreational activities, services. amusements. and instructiOn for an admiSsion lee, induding.
   but not limited to. batting cages, miniature golf. go-kart tracks and carnivals.

         Communily Center. A building or portion of a building owned and/or opereted by a government entity or not-for-profit agency in which facilities are provided for civic.
   educational. political or social purposes.

          Comprehen:sive Plan. Graphic and textual form policies which govern the future development of the City and which consists of various components governing
   specific geographic areas and functions and services of the City Comprehensive Plan shall mean as it exists or may be amended.

          Concrete/Asphalt Batching Plant Pemtanent A permanent manufacturing facility for the production of concrete or asphalt.

          Concrete/Asphalt Batching Plant, Temporary. A temporary manufacturing          f~ity   for the on-site production of concrete or asphalt during construction of a project. and
   to be removed when the project is completed.

         Con:slruclion Yard and Field OffiCII, Tamporery. A building. structure. or storagelassembly yard used in conjunction with a development project for housing temporary
   supervisory or administrative functiOns related to development construction. or the sale of real estate properties within the development and subject to removal at
   completion of construction.

          Contractor's Shop and/or Sfora~ Yard. A building. part of a building. or land area for the construction or storage (inside or out) of materials, tools. products and
   vehicle fleets.

          Convenience Stole with Gas Pumps. A retail establishment that sells food and other consumable and non-consumable products for off-premises use or consumption,
   as well as the dispensing or sales of motor vehicle fuels, lubricants and accessories, but shall not include automobile repair or the sate of replacement parts. This definition
   may include the retai establishment offering limited Altemative Financial Services which conSist of less than five percent (5%) of the total square footage of the retail
   establishment said servioss shall not be the primary purpose and/or existence of the relail establishment.

         Convenience Store without Gas Pumps. A retail establishment that sells food and other consumable and non-consumable products for off-premises use or
   consumptiOn. This definition may lndude the retail estabHshment offertng limited Alternative Financial Services which consist of len than five percent (5%) of the total
   square footage of the retaff establishment; said services shall not be the pnmary purpose and/or existence of the retaU establishment.

          Court. An open. unobstructed space, bounded on more than two sides by the waUs of a building. An inner court is entirely surrounded by the exterior walls of a
   building. An outer court has one (1) side open to a street. alley. yard or other permanent open space.

           Covera~. The lot area covered by    all structures located thereon.   Structures shaU indude main structures and accessory structures with or without a permeable roof.

           Cutrency. The coin and paper money of the United States or another country that iS designated as legal tender and circulates and is customarily used and accepted
   as medium of exchange in the country of issuance, or as otherwise amended by the TEX. FIN. CODE. Chapter 151.

         Day Services, Adult A facility that provides services under an Adult Day-Care Program on a daily or regular basis, but not overnight to four (4) or more elderly or
   handicapped persona who -     not re1a1ac1 by blood, man!age, or adoption to the owner of the fadllty. Adult Day Senllces Centers (also referred to as Adult Day- Care
   Centers) must be licensed by the Texas Department of Human Services.

           Development. Any manmade change to improved or unimproved real estate, induding but not limited to, buildings and/or other structures, paving, drainage. ulililies.
   storage. and agricultural activities.




http:/!library .municode.com/print.aspx?h=&clientiD=13 543&HTMRequest=http%3a%2F/o...                                                                                      1/6/2014
                                                                             Page 87 of 98
Municode                                                                                                                                                       Page 52 of62


          Director. The Director of Development Services, or his/her designee or representative.

          Disability or Hantkap. With respect to an individual:

          (A)    A physical or mental impairment which substantially limits one (1) or more of such person's major life activities;
          (B)    A record of having such an impairment; or
          (C)    Being reganled as having such an impairmenl. but such term does not inClude current. Hlegal use of or addiction to a controlled substance (as defined in §102
                 of the Controlled Substances Act, 21 U.S.C. 802. as amended)).
          Disttict. Any secticln or sections of the City lor which the regulations governing the use of land and the use, density. bulk, height and coverage of buildings and other
   structures are uniform 101 each class or kind of building therein.

          Dry Cleaning, Major. An industrial faci!Hy where fabrics are cleaned with substantiaHy non-aqueous organic solvents on a commercial or wholesale basis.

          Dry Cleaning, Minor. A custom Cleaning shop or pick-up station not exceeding six thousand (6.000) square feet of noor area, inCluding, but not limited to, dry Cleaning
   plants having no more than one thousand five hundred (1.500) square feet of floor area lor dry cleaning equipment.

          Dwelling Size. See Dwelling Unit Area.

         DweHing Unit Area. Dwelling unit area is defined as that area devoted to the living area in a residence or dwelling unit and is exclusive of porches, enclosed or open
   breezeways, storage area or closets or other non-living space.

          Easement. A grant of one (1) or more of the property rights by the property owner to and/or for the use by the public, a corporation or another person or entity.

          Educational Use. A use that provides instruction and training in a wide variety of subjects provided by specialized establishments. such as schools, colleges,
   universities and traoning centers.

           Electrical Power Generating Plant. All equipment, fixtures. and property operated or maintained in connection with the production of electricity and transmission of
   electricity produced.

          EqUtpment and Machinery Sales and Rental, Major. A building or open area used for the display. sale. rental. or outdoor storage of heavy equipment and machinery.

           Equipment and Machinery Sales and Rental, Minor. A building or structure used lor the inside display. sale. rental, or storage of light machinery, oncluding. but not
   limited to, bicycles, lawn mowers, tools and other small machinery.

          Fair No/ice. An application for a permit containing information sufficient for the City to determine:

          (A)    The size. 1111mber. location and shape of all lots involved in the project;
          (B)    The desired zoning distlict and the specific uses aRowed within the zoning district that will be developed on the property as part of the project;
          (C)    The size. 1111mber, location and type of improvements to be made on the property as part of the project; and
          (0)    The streets. alleys, water mains and taps. sanitary sewer mains and taps and storm sewers that will be necessary to adequately serve the property when the
                 project is complete.
          Fairgrounds/EKhibilion Area. An area where outdoor fairs. circuses or exhiMions are held.

         Family. One (1) or more persons related by blood, marriage. or adoption. or a group not to exceed lour (4) persons not all reiated by blood or marriage, adoption or
   guardianship, occupying a dweUing unit and living as a single housekeeping unit.

          Farm, Ranch. Stable, Garden or Orr:hard. An area which is used lor the cultivation of vegetables. fruits. and grain or lor the raising thereon of the usual farm poultry
   and farm animals such as horses. cattle. and sheep and oncludlng the necessary accessory uses for raising, treating, and storing products raised on the premises. but not
   including the commercial feeding of offal or garbage to swine or other animals and not including any type of agriculture or husbandry specifically prohibited by ordinance or
   law.

           Farmer's Marlcet. An area containing individual vendors who offer fruits. vegetables, herbs, spices, edible seeds. nuts. live plants, flowers, and honey lor sale. This
   definition does not include the sale of any type of meal, fish. poultry. eggs, refrigerated dairy products. or home canned or packaged items.

          Fire Lane. A Fire Apparatus Access Road aocording to the fore code. as adopted by the City and set forth in Artic;!e 3.100 (Construction Codes) of the Melissa Code
   of Ordinances.

         Floodplain. Any pmperty within the limits as delineated by FEMA (Federal Emergency Management Agency) of the 100-year floodplain or as amended by an
   engineering flood study ot the uHimate developed conditions prior to any reclamation.

         Floor Area. The tolal gross square feat of noor space within the outside dimensions of a building including each floor level, but excluding carports. residential
   garages. and breezeways.

          Floor Atea Ratio (FAR). The ftoor area of a main building or buHdings on a lot. excluding structured parking garages. divided by the lot area.

          Fraternal Organization. Lodge. Civic Club, Frat.mity or Sorority. An organized group having a restricted membership and specific purpose related to the welfare of
   the members including, but not limited to. Elks. Masons, Knights of Columbus. Rotary International. Shriners or a labor union.

          Furniture Restoration. A workshop that specializes in furniture refinishing, including the use of all materials, tools, and chemicals associated with the use.

         Garage, Private. AA enClosed (on at least three (3) sides) accessory building. or a part of a main building. used lor storage of automobiles and used solely by the
   occupants and their guests. Also called "enclOsed parking space".

          Garage Apartment A dwelling unit erected in conjunction with a garage when lhe main structure is an owner occupied detached dweNing unit.

         Gas Pumps (Accessory Use). Any facility, equipment or fiXlure. including a canopy. used lor dispensing motor vehicle fuels as an accessory use of a Big Box Retail
   Development.

         General Manutaclutingllndustrial Use Complying with Petfonnance Standards. Manufacturing of finished products and component products or parts through the
   processing of materials 01 substances. including baSte industrial processing. Such operations shall be determined by HeaHh, Fire, and Chief Building Official not to be a
   hazard or nuisance to adjacent property or the community at large. due to the possible emission of excessive smOke. noise. gas. fumes, dust. odor or vibration. or the
   danger of fire, explosion or radiation.

          Glare. Direct fight emitted from a light source, which is suflident to cause annoyance, discomfort or temporary loss of visual performance and visibility.

          Golf Cour.se and/or Country Club. A land area and buildings used lor golf, including fairways, greens, tee boxes. driving range, puHing green. and associated
   maintenance and retail tacifities. This definition shall also include Clubhouses, dining rooms. swimming pools, tennis courts, and similar recreational or service uses
   available only to membMunicode                                                                                                                                                                    Page 53 of62


          Governmental Office. A building U!H~d fof the provlsmn of govemmentat executive, management. administrative. and/or postai services Governmental offices include
   those facrlotres owned andlor operated by oiy, special district county. state. and federal agencies.

           Guest House. An accessory budding used to house guests of lhe owner(s) of the main residenfia! structure. and which is nevt?r rented or offered for rent.

         Gymnastics/Dane& Studio. A ouiiding: or portion of a bUilding usE>d as a place of work.. for a gymnast, dancer, or martial artist or for instrwctionai classes in gyrnna.stics,
   dance or martial arts.

           Han. Dance. An eslablishrnen! cpen to the general public for enterta,nment. in particular. dancrng

           1-ia!J, Reception1'!3anquet!Mee1in.g. .A. bw!ding, facility, room. or portkm thereoL wl!iC!l is rented. teased or othe!1Yise made available tc any         p~rson   or group for a
   private event    funct~on. tt':at iS not open to the general public, whether or not a fee is charged


          Health/Fitness Center. A pubifc or pnvate facility operated to promote physical heafth and fitness Ar:!ivities may include exerc:se. physrca! thera:ny, trainmg. and
   etlucation pertainrng to llealth and fitness. Uses or combinations of uses or facilities would typically Include. bul are not limite11o, game courts. we'l)ht lifllng and exercise
   equiprnerH. aerobics. SWimming pools and spas and running or ]oggmg tracks.

         Heavy Loed Vehicle. A se!f-propeJied veh1cle havrng a Manufac!urer·s Recommended Gross Vehtcle \'Jeight (GVW) or greater than eleven thousand (11 ,000)
   pounds. such as !arge recreational vehicles {onginally manufactured as RVs, not converted), tractor-trailers, buses, t.tans. and other shmlar v€h!Cies. The term "true!!'vlunicode                                                                                                                                                            Page 54 of62


           Lot. Comer. A lot which has at least two 12) adjacent srdes abutting tor their fuillengths on a street, pro\!ided that trre interior angle at the intersection of such two (2)
    s1des is less than one hundred ihirty·five degrees (135').

            Lol, Depth. The mean horizo1tal diStance between the front and rear !of lines. Thoroughfare easements shall not be included in lot depth calculations.

            Lot. Double Frontage. A lot havmg: a fron:age or. two ~2) non,in!ersect:ng streds. as distinguished from a corner lot.

          Lot, Flag or Panhandle A lot having access to a street by means of a parcel of la.'1d ha;1ng a depth greater than its frontage. and havmg a "idth less than the
    minimum required lot width. but not iess ttmn twenty-five (25) feet. The maximum drstanc~ of the area less than the reqwn:d width from the front property line shall be one
    hundred ten ( 11 OJ feet.

            Lot, interior. A lot other than   :a c.omer lot
          Lot Key. A corner lot that is so destgnedlh :s multrplied by lot depth.

            Lot Frontage That dimension of a lot or portion of a lot abutting on a street, excluding the side dimens1on of a come: loL

          Lot Line. ,cront The narrowet side of the iot abut1ing a street V\lhere two {2} lot tines abutting streets are of equal length: the owner shall have a choice in designating
    Which shai! be the tot frontage For a lot which has a boundary line wtl1ch does not abut the front street line. i:s not a rear lot line and ties along the same generai directional
    onentation as the front and: rear lot lines. said line shall be considered a front lot !ine in estabhshmg rmmmum setb~ck lines.

          Lot Line, Rear. The lot line fartnesl from and most parallel to the front lot line For tnangular lots the point opposite me front lot line shall t>e considered the rear lot
    Une and have a vaJue or zero

            Lot LJnet Sreie. Any fot line nc! the front or teai lot line.

           Lot Lmes or Property Lines The lines bouf'lding a io! as def1ned herein, pr0vH.:Jed_ howr~ver. "Property Lme~ when used br the purpose of eslabllshmg measurement
    requirements for !he sate of any type of aiCQholic beverage shell mean the nearest property line ol the lot wnere the sale ol any type of alc.olwlic beverage may ocwr.
    without regard to mtervemng stru(:tures or Objects. to the nearest pronertt' line of the !ot where the church. public hosp1taL publiC sctu-Jol, pnva~e school and/or res1der.t:ai
    zoning drstnct, as applicable. is located

            Lot of Record. A 101 vvh!Ch is part of a subdtvision. the plat of wtnc.'l has been recorded m !he off1ce or the County ClerK of CoHm or a lo! svbdiv!Clf.'O by metes and
    bounds J\:hmicode                                                                                                                                                          Page 55 of 62


                 12)     Construcied in one (1) Of more modules Of constructed using one (1) or more modular comp~nents buill at a locatiOn other !han the permanent site and
                 (3)     Designed to be use!vlunicode                                                                                                                                                                Page 56 of62


         Office!Wareilouse!Distributior> C""'er. A bwldmg primarily devoted lo storage, "'arehousmg and distribution of goods. merchandise. supplies. and eqwpment
   Accessory uses may include retail and wholesale sales areas. sales offices and display areas lor products sold and drsinbulcd from \he storage and warehousing areas.

          OffiCially Approved Place ol Access, Access. other than a deti•cated street. to a property. which is approved             oy the City,
          Oil Wel!tGas Wefl and lVhneraf E.:r;traction. Area tJSed for development and production and all operationai activities aSS{JCJated w1th oil and gas for any well dnHed, to
   be drilled. or used lor the intended or acluai production of oil or natural gas, or a well classified as an oi! or gas we!! under the laws of !he State of Texas Mmerai exirachon
   is the process of extracting sand. graveL s1one or other mtneralsinatural resources from the earth

           Open Ornamental Fence Fencing constructed with wrought iron. tubular steel or similar materials and designed to allow for partial visibility from one side of the fence
   to the other Open omamentai fences rnay 11ave solid masonry fo-unaattcns, colwnns or similar featu;es. Chain link fences are not included in t"lis definition.

          Outside Merchandise D1spJay. tntJdental Use. A temporary disp'ay of merchandise for sale outstdc of a building for no rnt."ire than             seventy~two   {7Z) hours.

          Outside Storage ami Display, Primary Use, A pnmary land use pr,- or a PfaJ'l for Development. An admimstratively comptete application for a PrP!fmmary Site Pia11 or Site Pian An applica!Km for
   a Preliminary Site Ptan or Site Ptan shall be constdere-1 admmistrative!y comp!ere when all information required lo be subm!tte-::'-1 tor consideration has been rece1ved by the
   City. m addit100 to any reqwred ft:~es

          Planned DevY:IDp>'nent Dtstnct Planned associations of uses dev~!ope-d as integral land use units such as mdustrjar parks or industrial d;stricts. offices. commercJal or
   service centers, shopping ceruers. residential cteve!oprnents of muttiple or mixed housing, including attached single family dwellings or any appropnate combination of uses.
   which may be planned. developed or operah!d or tntegral iand use tmits either by a single owner or a cnmbinat10n of owners

         Ptanning & Zoning Commtss~on A board. app..':':!inted by the City Cmmdl as an advisory body authonzed to recommend changes in the zoning and -o!her planning
   tundions as delegated by the City Cf)UHCJL Afso referred lo as the ..Commission'".

         Plat. A plan of a suodiv;ston ct !and creating building fots and showmg all essential o!mensions and o!her informatiOn essential to comply with the subdi'i·ision
   standards of the City and suOJect to approval- by the Planning & Zomng Commrss•on and filea in the plat records of Collin County.

          Flot. A single unit or parcel of land Umt can be identified and referooood to a recorded plat or map.

          Portable Building Sales. An establishment that displays and sen.s structures which ar-e capable of being carried and tran3pcrted to another location. sometimes
   referred to as Portable on Demand (POD) Storage Untts, but spedficalfy excluding manufactured homes.

          Premises. Land together w1th any buildings or structures Situated lh?.reon.

          Primary Use. The prinopal or predunnnant use of any lot or bui!d•ng

         Print Shop, M-ajor An establishment -speziahzing in long·run printing operat1ons including. but not l.!mited to, book, magaz:ne, and newspaper pubhshmg usmg
   engraving, die cutting, lithography and thennogmphy processes_

           Print Shop. Minor An es!ab!ist~ment spe-cializing in short-run operations to produce newsletters. flyers. resumes, maps, conslruction documents and plans, and
   S-Imilar materiats us~ng photocopying. duplicating and blue printmg proce~ses. This definition shall inClude mailing and shippmg "Services. but exc!ude5 the on~ site storage of
   heavy load fieet vehicles

          Pnvate Club, An establishment holding a Pnvate Club permit under Chapter 32 or 33 of tl·•e TEX ALC 8EV. CODE. as amended. that derives thirty-five percent
   {35%) or more of its gros& revenue from the sale or SMunicodo;:                                                                                                                                                               Page 57 of62


          Privs.:e Utiliiy(otherthanlisfed). A nt.m~pub/tc utility requiring speciaf factlihes in resident:al areas or on public property such as electricity, natural gas, or
   telecommunications no1 cus!omarl?y prov1ded by the munitipal'ity or public utilities AU radiatin-g eqwpment must comply wtfh currem Feoeral Commumcat1ons Commission
   (FCC), Env•ronmental Protection Agency (EPAl. Occupational Health and Safety Admtnmtra!ion (OSHA) and all other applicable Slate and Federal regulatory agency
   requirements and guiaeunes for human safety. as they each extst, may be amentled or in lhe lu!ure arising.

            Progress Towards Completion. (See §245.005(c) of the TEX. LOC. GOV'T CODE. as amended, unless another meaning is specified.\

            Pro;ect.   M -endeavor over wf1ich the City exerts its jurisdictiOn and for which one {1) or more permit~ are reqUired :o in itt ate, continue   or   complete the endeavor.

            Property Une. (See lot L;nes or Property Lines.)

            PvbJic Parking Space(s). An area resenred exclusively tor the temporary parkmg of a motor vet)icle

            Public!Semi~Put;t;c   Uses. Any uses that are educational, gove•nmentat or institutiOnal in nature

            Receive. To obtain possession of money or monetary value in a manner that be reversed through tt·le exercise of rout1ne contractual or statutory rights ur,less
   otherwise amended by tlle TEX FIN CODE. Chapter 15L

           Recreational Vehicle (RV). A ponable or mobile livfng un1t used for temporary hiJman occupancy away from the place of permanent res1dence of rhe oc::-..upanls and
   self-propelled (motorized). (Also see 'Heavy Load Vehicle'.)

         Recreational Vehi:le Sales afld Se!Vice. New/Used. Sales and/or leasing of new and/or useverab!e resourc~s. such as newspapers, magazmes. books. and other paper products: gla>s. merai
   cans. and othei products are recycled. reprocessed, and trea!ed to return such products to a condition in wtuch lhey may again be used for productton.

          Redevelopment. Any manmade change or alteration to a das1gn anO/or layout 0f an extstmg 0ey-e!oprr..enHs1 \ndua1ng repair. expans10n a:1d.r'or removal and
   tep!acement of existing buildmg andtor structure. pavrng dra1nage. utiliftes. storage and!a agncuHural u::.es

          Rehabilitation Cate lnstiiLlfion. Subjec1 to being licens-ed to op~r~te by the Texas Department of Aging and Disabiiity Serv1ces (DADS,, a facility whi-ch provides
   residence and caret!) ten ( 10) or more persons, regardless ollegal relahonsnip, who nave demonstrateo a tendency towaro: aicohoiism, drug abuse. mental itfness. or
   aniisocJal or cnminal conduct together wiih sopervisory personnel

           Rehab!l!taton fn~Home Care Subject to being ficensed to 0perate by the Texas Department of Agmg and Disability Services (DAOSL a dweHing unit wh1ch prov1des
   res1dence and care ton~ more than rane (9} persons regardless of legal relationshlp who have demonstrated: a tenoency towards atcohohsm, dn~g abust:L mentaf ~uness, or
   ant! social or cri-mmal conduct hvmg tef)ethe-r wtln not more than tvvo (2! supervisory personnel as a smgle housekeeptng uml.

          Research and Oeve-lopment Center A facWty H1at includes laboratories and ey.perimental equipmen1 for medical testing prototype \!es.igr. and development. and
   produc1 testmg Any facinty that is del ermined by heal1h. fire or bUJld1r.g officials to be a nazard or m.nsance to adJacent property or the communiTy at large due to !:ne
   possible emtSS!on of excessive srnoke, noise. gas. fumes. dust, odor or vibration or the danger of fire. explosi-on or rad1ation js ncl to be included in this category

            F?e.su:Jence. Any building Of oortlon thereof. \'lhfch IS d!:!s:gned or used as hving quarters for one ( 1) or more househoJMunicode                                                                                                                                                                   Page 58 of 6:2


          Shopping Center A group a' pnmafily retail 3nd service commercial establishments planned. constructed and managed as a total entity with customer and employee
   parking provided on-site. provis1on !or goods detwed. A buildmg having separate a;;commodations for. and occupied by not more than, two (2) households, whereby each indiv•dual
   dwelling unit is located on a separate iot of record as a result of the property line being coincident with the common wall separating each dwelling unil. such that dwelfing
   unus may be individually owned.

          Single Family Residence DetaCiled A dwelling designeStnbuled as a reward or charitable dcnabon
           Slcry. That portion or a bw!ding 1nciudeo between the upper 3utface or a floor and tile upper ~urface of lh..~pam ot tne wort< area must aiso be a permanent res.P:lent of the dwcl!tng unit AH activd!es assooate-d W!th the stud1o shali take place- in ~he
   rrlmary structure as opposed !o an accessory bwldfng or yard.

           Ta)(idermst. An establishment whose pnncipal busmess is the pract;ce of preparing, stuffing, and mounting !he skms of dead an.mals for exh;billon in a lifelike state.

           Telephone Exchange. A cemral svntching hub servicing the public m large in Which telephone lines are connected to penr"!it commurucation

          Temporary Buifd111g Ar industna!ized 0r rnoduiar building or structuri: W1thout a permaneni foundatton shalt be consideref or a combined seaung capadtv greater than twr: thousand five twn\1red {.2,500}.

           Townnome A structure con:ainrng three (3) to eight (8\ dwelling         •.m:~s   with each unit designee foe occupancy by one household and eacn unit anached to another by
   a common wall,

           Tract. An un-platted area, parcel, site, piece of land, or property that is the subJeCt of a zomng: or development applicabon.

           Trailer, Haulmg A vehtde to be pulled behind an automobile or truck which IS designed for hauling animals. produce, goods or cornmod1ties. including boats.

          Trailer, Travel or Camping A pcrlabie or mobile living unil used for temporary human occupancy away from the place of residence of the o~-cupants. and not
   ccnstitutir;g the pnncipal place of residence of the occupants designed to be towed behind another vehicle.

           Trailer Rental The display and ~ffering lor rent of trailers designed to be towed by light load vehicles.

          Trailet/Manufactu~d Horn~ Display and Safes. The offenng for sale storage, or display of trailers or manufactureQ homes on a parcel of land but excluding the use
   of such facilities as dwellings e1ther on a temporary or permanent basis.

          Transit Centar Any prem1ses, lnclud;ng lrain or bus statrons. for the loading and unloading of passengers and the lernporary parking of transit vehicles oetween
   routes or durfng stopovers and exclud1ng ovemtgt1t parkmg and storage of transtt vehicles

            Tlllck. A !ight or heevy loao veh1cle. tSee Light and Heavy Load Vellicle.)

           Truck Sales. Heavy Trucks Ttle- displav. storage, sate, !eas,ng, or rental of new or used panel trucks, van~. trailers, recreat,onal vehicles or buses in operable
   condition."

            rmck     rermmal   An area and building where cargo is stored and where trucks, includ1!1g tractors and trailer units, load and unload cmga on a regular basis. including
   faCJifties   tor the temporary storage of loads prior to shipment.
            Trvck!Bus Repaw An establishment prov1dmg mf.ljor and mmor repair services to panet trucks. vans. trailers. recreational vehicles or buses.




http ://library .rn unicode. com/ pri nt.aspx?h=&c l ientiD= 13543&HTMRequest=http17o3a0/o2f% ...                                                                                   1/6/2014 -
                                                                                        Page 94 of 98
Municode                                                                                                                                                                  Page 59 of62


          Two Family Residence (Dooled.
                  {1}     AA area of common usable open spac...e·
                          {a)      Shall have a slope not exceeding ten percent (1G%l:
                          {b)      Shall have no dimension olless !han fifteen (15) feet: and
                          {C)      May JnoC-it1de recreational fncllitles. water fecnures, require:..! perimeter landscape areas. floodplain areas and decorative objects such as ar1 wofi.:
                                   or fountatns.
           (C)    Usable open space shall not include:
                  (1)     Wblks:
                  (2)     Rooftops;
                  (3)    }l.ccessory bwhimgs. except !hose pO£iions or any bUilding Jt, StK 3: Otd. No 0S.16. adopt&IJ 1-2$05. Sec 4. 01'1 No. 06·41. aoopted9-21Nl6 $"". 4, Oro lVa. !J-06. adopM:t Z·12-13 Sec 4: 0!!1. No. 13·21. adopted of a temporary certificate shaii




http://library .mun icode. co m/pri nt.aspx?h=&c lienti D= 13 54 3& HT MReq uest=http~·~3a%2 f?.-Q ..•                                                                             1/6/2014
                                                                                   Page 95 of 98
Municode                                                                                                                                                        Page 60 of62


   not be construed to alter the respecti·;e rights, du;ies. or obligations of lhe owner or of the City re!at1ng to the use occupancy of the premises or any other matler covered by
   tllis zomng ord111ance

           32.5 ApplicaUon and Issuance of Certificates for Nonconforming Uses. A certificate of occupancy shall also be required for all lawful nonconlonning uses of land or
   buildings created by .adopHon of this zoning ordinance. It shafl be the responsibi1ity of the mvner or :essee of building or land occupied by such nonconforming use to file an
   application wtth the Buildir;g Inspector for such certificate of occupancy. Upon rece1pt of the appltcation by the BUlldtng !nspeclor. each owner or lessee shall be required to
   file an affidallit stating !halsudl land or buijding was occupied by the nonconforming use at1d was in lawful use or lawfully existed as of tt1e date of the adoption ol !h!s
   zoning ordinance. :r the Building Inspector finds mat such use did '" lac! lawfuily exiSt a! !he time of adoption of this zoning ordinance. the Buiiding Inspector shall !hen issue
   a cer111icate of occupancy for such lawful nonconforming use. Failure to apply for such certificate of occupancy for a nonconforming use within one (1) year from the  of doing bus•ness.
          (d)    As an official amendmeni of the zoning ordinance,
          33 2 Authority to Am~md Ordmance· T!'!€. C,ty Council ma7 from hme to time, atiBr ;eceiving a f;nal :--eport thereon by the P!annmg and Zoning CommiSsion and after
   public heartngs required by law, amend, supplement or change the regulations herein provided or lhe dassJflcahon or boundaries of the zoning distncts. Any amem:Jrnent.
   supplement or change to the text of !he zo111ng ordinance and any change in the classification or boundaries of the zoning diStricts may be orderea tor ronsioeration ny !he
   City Counctl. may Oe initiate-d by the Planrnng and Zoning Cornmiss1on or may be requested by thtt owner of affected reaf property or the authonzed representativt' ot an
   owner of affected real property.

          :~3 3 Pi.Jbhc Heanng and Notice· Prior to making a report to the City CounciL the PlanrHng and Zoning Comrwssion shF...llf hofd at !east one pubhc heanng on each
   appfication, Written nohce of an pub He heanngs on proposed changes m ctistnct dassificattoo or boundanes shall be sent !o all owners of property. or to the person
   rendering the same for aty taxes. locate-d wzHlin the area of application and within two- hundred (200} feet of any property affected thereby. WIH1lfl not less than ten (1C) days
   before sudl hearing is held Sudl notice may oe setved by using !hti last known address as listed on lhe city tax roll and depositing the notice. postage paid. in the United
   States maiL Notice oft1eanngs on pm)JOSeti changes in the text Of the Zonmg Ordinance and on proposed changes in d1stnct dassificahon or boundanes shaH be pubhshec
   at least once no1 less than fifteen {i 5) days prior thereto 1n the offiaai rle'n-spaper of the C11y.

          33 4 Commrss1onConsideration and Report The Planning and ZonU1:g Commtsslon, after the publk hearing :s closed shaH prepare its report and recommendations
   on the proposed change stating Hs findings. its evaluation of the request and of the relationship of the request to the Comprehensive ,.,tan. The Planning and Zomng
   Commiss1on may defer its report for not more than nmety (90) days until it t1as t1ad opportunity to com:ader other pmposed ct:anges wh1ch may have a d1rect Leanng
   thereon. In makmg its aetermtnation. the Plannmg and Zoning Commission shaH consider the foilowmg factors·

          (a)    \Nhether the uses permdteposed amendment i& app10ved. ano whether
                 such desigoal!on for other areas should also be modified.
          (I)    Any other factors which will substanl!ai!y affect the public neal!h, safety, morals or general welfare.
          33.5 Council Consiaeration

          (a)    Proposal Racomme-noeQ for At,iproval: E\/ery proposal YlfiiCh is recommended favorably by the P!annmg and Zomng Cornm1ssion shall be fof\d fer Denial. When the P!anmng and Zoning CommissiOn determines that a proposal should be denied. it shal; so report and
                 recommend !o the CHy Council and notrfy lhe appltcant V.Jhen a proposed zon1ng rer_.fuest is heard by the City Counssion, a lhree-lourths (Y.) majority vote by tne Clly Council shall be reqwred for approval. A request which has been denied by lhe Planning
                 and Zoning CommisSJon and/or C1ty CouncH may be resubmitted at any time for re-consideration by the C:ity alonu Wlth a new fi!mg fee wh1ch must accompany
                 the request. The Planning and Zonw.g CommiSSIOn and!or Ctty Counc.! may specificaily deny any request with or will'lout prejudice. If a request has been
                 specifically denied with prejudice. the request may not be resubmitted to the C•ty for six (6) months from the orig111al date or denial
          (c)    Council Heanng ana NOllemmed>ately adjoining the same and extending lwo hundred (200) feel therefrom (measured without regard to city
                  streets or other public right of way), such zoning change or amendments shall not become effective except by a thr,..,·fourt~s (%)vote of the City CounCil
          33 6 Final Approval and Oroinance Actopbon· Following the hearing on the zoning request by the Otv Council. Ule applicant shaH submit a metes and bounds
   description to tt1e City wi!hrn thirty (30} days for the preparation of the amending ordinance The amending orcftnt:tnce shall be approved wilhin Slx (61 months of !he zoning
   request.

                                                                               SECTION 34
                                                            VESTING AND (:QM~JJ;TE APPLJCA 7'/QN PEQ(JiREMENT$

          34 1 Incomplete Appficaffon Procl!'dures.

          (a)     Period of Time For Determining tncomplf>!e Application On or before \he tenth (10!h) calendar day a!!er an applicalion for a permit is filed with the
                  Development Services Dapartment the City shall determine if nn application is cornpiete.
          (b)




http://library .municode.com/print.aspx?h=&clientlD== 13 54.3&H1'MRequest=http%3a%2fJ;'O ...                                                                              1/6/2014
                                                                             Page 96 of 98
Municode                                                                                                                                                               Page 61 of 62


                  Determination of ln~omp!ete Applications If the application tor a perrml does not contain ail information required by any ordinance, taw or regulaticn. as each
                  exists. mU)· be amencted or in the future arising. goveming the application for a permit, then it shall Oe considered incomplete.
          (cl     Crty Shall Provide Notu:e of Incomplete Applications.
                  (1)     V\1-itten Notice Delivety Methods. The City shall provide written notice of!he failure to the applicant by one (1) o! the followinq methods:
                          (A)      Mall.
                          {B)      Email:
                          (C)      Facsimiko,
                          \DJ      Delivery s
                          date il is rece1veil by the City's Development Secvtces Depa11men1
                  (3)     If hand-delivmed. applicabons for permits musl b<> filed with the Crty's De¥elopment Serv•ces Department. Documents g•ven to City staff. othe< than
                          staff .n the City's Development Services Department. shall not be consJOered ar. application ior a permit cnduding, but not Jim!ted to, documents gtven
                          to Cly staff during a m""bng.
                  (4)     For purposes .:Jf th1S paragraph, "property addressed" means the enveiope or container for delfvery !S labeled "'App!!callon Endosed" con.-:>picuovsly on
                          t11e outside 1n at ieast twelve (12) point font and is addressed to:
                          Department of Development Services
                          3411 Barker Avenue
                          Melissa, Texas 75454
          34.3 Mandated Action for P'err:uts. !far. ordinance, law or regulation as they exist, may be amended or in the fulure arising mandates that an application for peHni!
   be acted upon. or deemed appro..,-'Cd ny the City if it 1s not acted upon, wlthm a specified time period that is too short to allow the City to wail for the documents or
   information reqwred to be requested :n a Notice of lncompiete Application, !he City may process the apphcation fOf a permit U; detern-·Hne whether it is approved or dented

          34.4 Zomng AppJ/cahons..

          {a)     Complete P..pp!icattonr. Required. No ;zoning applicatmn s.r,al! be accepted for filing or processing un1ess such request is accompanied by a complele{j
                  application and aU docu~ents required by ana prepared m accordance with the requirements of thts Ordinance and any o1her applicabl-e ordinance, as lt
                  e)(ists. maybe amended or in the future arising. and 1t 1S ftled with the City's Depm1ment of Development Services.
          {b)     Texas Local Government Code Chapter 245 does not apply to Zoning Appflcations. Chap!er 245 of the Texas local Govemmenl Code. as amended, stla!l not
                  apply tc a .;::oning app:u:.ation or an ordinance establishmg zoning since neitber is a pem1it under tht5 Ordinance or Chapter 245,
          (C)     Dania! of Z.piralion Date. The at)proved applicatioo did not have an exprration date: and
          {bi     Progress Benchmarks. Ant ooe (!) 01 more ollhe lolkming had occurred.
                  (1)   An application tor a Final Plat or plan was property filed in accordance with City ordinances. and said Final Plat or ;;ian has not expired
                  (2)     A good-faith attempt was made 10 file     an application for a penna required to begon or conlinue toward• compleUoo of !he development
                  (3)     Costs were incurred for developing the project including. without limiralion, costs associa!cd with roadway. utility, and other infrastructure racilit1es
                          desll)lled to serve. in whole or in part, the development (but not including the cost of land acquisilionj in the aggregate amount of tive percent (5%) o!
                          U1e most recent appraised value of !he real property on which the project is located.




http://library.municode.com/print.aspx?h=&clientiD=l3543&HTMRequest=http%3a%2BMunicode                                                                                                                                                                                            Page 62 of


                      (4)     Fiscal security was posted with lhe City. or othe' regulatory agency, lo ensure performance of obhgalions requiced by City ordinances andicr regulatory
                              agencies.
                      (5l     Utnity connection fees or impact fees for the project were pard to the appropriate authority or regulatory agency
            35.2.     E~pira!Jon Date for Project and Permits Filed on or after September 1. 2005.

            {a)       PrOJeCts. For projects CQ!l1mencerl on Of after September 1, 2005, by the !llmg of an application for a pem11t, the project shall expire on the fifth (Stn)
                      anniversary of the date the first application for a permit that was approvetled for a pro)E'ct shall be suhter.t to the then exiStmg regulations,
            (b\       Permits. Applications for a perm•t filed on or after September 1, 2005, !Of wtlichlhe application does not exp•re pur3Uant to Subseclioo 14.1 (Incomplete
                      Applic-ation Procedme,s) or tor whiCh the permll is subsequently approved, the application for a perm!l andlm the permit shall expire rwo (2) yBars from lhe
                      date !he apphcat1on          rm
                                              a permit was filed if there is no progress towards completion.
            35.3 Expirallon Dale for Permits Filed before September t 2005. and Approved on or after May J 1, 1999.

            (1)       Expiration Date Specified. Applications for permits and projects filed with t11e City before September 1, 2005. and approved on or after May 11. 1999. shall be
                      vailct for the period ly Council oi !he City of Melissa. Texas on thts lhe 251h doy of August, 1992

           APPROVED·


   Mayor
   ATTEST:

   City Secretary



   -{3) ---
   Editor's not-e-- Ofd No_ !i2-i"'8'. §§ 1-36 «dopi~C Aug. 25. 1932. was not SPf!C·lfic,-,!f.,· a:TJ!Nx:1&tory of !he Code. ar:-d mdusion a-S Article 12 300 was at the r.:.!y's du.tcf"fifnM Fof'f'n(trly, the- Zonmg
   Ordin~nce was maintained in :he offlce Qf t~ City $.,r;retary. as amended from t:f"rlf': to ttme. L/?.1!£1.J

   State Law refetTJnee-- Zomtot; authonty. V. T CA. Local GoVBmrnent Code. ch ;]11.L@..et